           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 1 of 130
                                                                       i'llii'i   ;:'   i   .liijiirl¡ ir¡ i ;i.¡li
                                                                     ,:t,;,l      ,,.,,,,, ¡       : i;iilt      ,j,;

IN THE UNITED STATES DISTRICT COURT OF CONNECTICUT
                                                             "i:
BARBARA STONL,                               CASE NO.: ?.r'", u ', \", '.¡\
                                                                            ?)
                                                                                   í ''ìi/i
                                                                       ry , ''l ,) L  '       i
                                                                                            /
DR. ROBERT SARHAN
LESA M. MARTINO PHARMD

PLAINTIFFS
VS


DONALD TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS PRESIDENT OF THE
UNITED STATES
1600 PENNSYLVANIA AVENUE NW
V/ASHINGTON, DC 2O5OO

RICHARD BLUMENTHAL, INDIVIDUALLY AND IN HIS CAPACITY AS SENATOR OF THE
STATE OF CONNECTICUT
90 STATE HOUSE SQUARE, 10TH FLOOR
HARTFORD, CT, 06103

                                        WE THE PEOPLE
                               OF THE UNITBD STATES OF AMERICA

                       HEREBY SUE THE UNITED STATES OF AMERICA
                         THROUGH ITS CHIEF OPPERATING OFFICER
                        AND PUBLIC SERVANT DONALD J. TRUMP AND
                     ITS LEGLISLATIVB OFFICER AND PUBLIC SERVANT
                                  SENATOR RICHARD BLUMENTHAL

    THIS LAWSUIT CONSTITUTES THE SINGLE.MOST IMPORTANT ISSUE IN THE
                                                    UNITED STATES:
                      ITS' CORRUPT AND LAWLESS PUBLIC SERVANTS,
     JUDGES, LEGISLATORSO EXECUTIVE AND LAW ENFORCEMENT OF'FICERS
    WHO COMMIT GENOCIDE AND MASSIVE HUMAN RIGHTS CRIMES AGAINST
       AMERICAN FAMILIES BY FORCING COMPETENT AFFLUENT AMERICAN
    SENIORS AND VULNERABLE ADULTS INTO A FRAUDULENT "GUARDIANSHIP''
                                       TO EMBEZZLß, THEIR ASSETS'



I
    Americans view U.S. government as increasingly corrupt ...
sunlightfoundation.com/20   17 I 121 121   americans-view...

                                                               1
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 2 of 130




                                A.    DEMAND FOR JURY TRIAL
                 B. DEMAND FOR EN BANC PANEL OF ARTICLE III JUDGES
         C. NO CONSENT AND OBJECTION TO ANY MAGISTRATE JUDGE
             D. PLAINTIFFS DEMAND THIS PANEL ORDER THE INTERVENTION
     IN THIS ACTION BY A SPECIALLY APPOINTED "FEDERAL TERROR FORCE SQUAD"
       PRESIDED OVER BY THE VICTIMS \ryHO REPORT DIRECTLY TO THE PRESIDENT
      It shocks the conscience that Plaintiffs are forced to file this action to plead to save the lives,
      liberty and property of their loved ones and themselves, the most fundamental of guarantees
         under the Constitution from unthinkable crimes herein taking place in American courts.
Plaintiffs seek zero tolerance for any delay by corrupt legal tactics. Plaintiffs seek the immediate
   return ofour loved ones held as hostages and injunctions ordering the return oftheir assets.
 Plaintiffs seek cease and desist orders and immediate criminal investigation of all color of law
                          judges, attorneys and guardians exposed herein.

                                                 COMPLAINT
Plaintiffs, Barbara Stone, Dr. Robert Sarhan and Lesa M. Martino hereby sue Donald Trump and
Richard Blumenthal and allege:
                                     I.       SUMMARY OF MATTER
1. In addition to the reek of disease in the atmosphere of the United States           due to the
     pandemic corona viruso there is a far more pandemic stench that permeates the U. S..
2.   That is the stench of corruption so malodorous and foul that it has seeped into every
     agency in the entire United States government including Federal and state law
     enforcementrCongressmen, Senators, State Attorney, Attorney Generals and Governors.
3.   This unprecedented case is an urgent wake-up call alerting the Country to unquestionably the
     most deadly, dangerous, diabolical and important issue of the century in this country and the

sunlightfound ation.coml2Ù 17 I 12 I 12 I americans-view...
Dec 12,2011 ' 44% of Americans believe that corruption is pervasive in the White House, up from 36 per cent in
2016. Almost 7 out of l0 people believe the government is failing to fight coruption, up from half in 2016. Close to
third of African-Americans surveyed see the police as highly corrupt, compared to a fifth across the survey overall.
Bharara   Sees 'Pervasive'   Corruption - WSJ
www. wsj.com/arlicles/SB...
Mr. Bharara, the topfederalprosecutor in Manhattan, said a series ofcorruptioncases has convinced him that
wrongdoing is "downright pervasive" in New York politics. He compared a parade of ...
The Traeic Realitv of the World's Bigsest Corrupt Leeal ...
A question of public corruption and pervasive racketeering ...
judicialcouncilwatcher.com /201 1 I 0 | /25 la-question...
 Ian 25, 2011 ' Members of groups or organizations acting in concerl to violate the law present a grave threat to
 society, especially when members of such an organizafion stand in judgrnent over the rest of the populace.
www.j ail4j ud ges.org/J.4. I. L._News*Jou rna ls/2008/2008-05...
The tragic reality of the world's biggest corrupt legal system America's rigged courts, bribed judges, fake and phony
trials, extottion by lawyers, and over 2.2 million prisoners in the USA gulag. Right now, about I out of every 45
working age males in the US are BEHIND BARS inside the US empire - Many of those millions of US prisoners are

                                                          2
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 3 of 130




    world: the massive human rights violations taking place in the "guardian racket", an organized
    crime racket run through American courts by corrupt judges, attomeys and guardians known
                             2
    as the "Probate ly'rafta" where America's seniors and vulnerable adults are MURDERED
    AND THEIR LIFE SAVINGS E}I4BEZZLED.
4. THIS UNPRECEDENTED CASE IS THE SINGLEMOST URGENT                AND
    IMPORTANT MATTER IN AMERICA - AN URGENT WAKE-UP CALL TO AN
    ORGANIZED RACKETEERING ENTERPRISE WHERE PROBATE COURT
    JUDGES, ATTORNEYS AND GUARDIANS:
     A. ARE RULING COMPETENT SENIOR CITIZENS INCAPACITATED TO
        STRIP THEM OF THEIR CIVIL AND HUMAN RIGHTS SO THEY CAN'T
        FIGHT BACK;
     b. STEALING THEIR ENTIRE ESTATES: LIFE SAVINGS; GENERATION OF
        Z\SSETS; 4O1KS; SOCIAL SECURITY; PBNSIONS; ANNUITIES; JEWELRY;
        ART; CARS; HOMES; HEIRLOOMS; POSSESSIONS; INVESTMENTS;
     C. ONCE THEIR ASSBTS ARE EN'.BEZZLF.D AND STOLEN, THESE
        VULNERABLE ADULTS ARE PUT ON HIGH DOSES OF TOXIC
        PSYCHOTROPIC MEDICATION THAT HAVE BLACK BOX WARNINGS
        AGAINST THEIR USE BY SENIORS AS THEY CAUSE STROKE AND
        SUDDEN CARDIAC DEATH TO CAUSE THEIR DEATH.
5 THE DEATH OF OUR LOVED ONES II{ THIS
  GUARDIAN HUMAI{ TRAFFICKING RA CKET IS AN
    ACT OF EXTRAJUDICIAL KILLING.3
6. This tenifying crime is a threat to every American citizen.
7. All across Florida, its vulnerable citizens who have the highest protection under American
   law 4ar" instead targeted, kidnapped, illegally stripped of their rights and forcibly


2
  The Probate Maha - A Color of Law Organized Crime Industrly /www.probatemafia.com
The legal system in the United States of America, and in the several states that comprise that union, have become a
national disgrace and a global embarassment.
Blog - The Probate Mafia i'www.probatemafra.com/blog
On February 23,2017 Sixteen people in Dallas were indicted for health care fraud related to hospice services. The
indictment alleges that from luly 2012 to September 2016, Novus billed Medicare and Medicaid more than sixty
million dollars for fiaudulent hospice services, of which more than thirly-five million doll ars was paid to Novus
CITIZEN4 JUSTICE / www.c itizen4justice.com
The Las Vegas Probate Mafia How the Elderly Lose Their Rights Guardians can sell the assets and control the lives
of senior citizens without their consent-and reap a profit from it.
. What does EXTRA.IIJT)
                              CIAL KILLING mean?
www.defi nitions.net/defi nition/EXTRAJUDICIAL KILLING
An extrajudicial killing is the killing of a person by governmental authorities without the sanction of any judicial
proceeding or legal process. Extrajudicial punishments are by their nature unlawful, since they bypass the due
process ofthe legal jurisdiction in which they occur.

                                                         a
                                                         -)
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 4 of 130



                      t
         disappeared by simulated Florida actors in an organized crime racket operated by dirty
         bribe-infested courts they coin "guardianship. "
8.       Their sole agenda is to extort and embezzle the assets of these vulnerable adults under the
         pretense of "fees" by inciting and staging litigation in a sham court proceeding to transfer
         their life savings to racketeering judges, attomeys, guardians and their cohorts.
9.  Once the assets of these vulnerable adults are depleted, these predators cause their death to
    hide their crimes.
10. This deadly racket is enabled, colluded and covered up in all branches of the top to bottom
    lawless, corrupt American goveffrment - judicial, legislative and executive.6
1   1.   Protection of human rights and adherence to the law is all that distinguishes America from
         barbaric third world governments.
12. However, America does not protect human rights,       in fact it likely the worst offender and
         violator of human rights as documented by its failure to sign/ratify even one significant
         human rights treaty.T
13.      The Probate Mafia (referred to herein as the "Guardian Human Trafficking/Corruption
         Racket and/or the "Florida Sponsored Guardian Racket") targets America's seniors and

a
  Florida Statutes 825,744,415 andothers, the Olmstead Doctrine (which requires older adults be integrated into
the community, Americans with Disabilities Act, The Elder Justice Act, the U.S. Constitution itself which
guarantees due process and the right to life, liberty. property and pursuit ofhappiness.
5
  In international human rights law, a forced disappearance (or enforced disappearance) occurs when a person is
secretly abducted or imprisoned by a state or political organization or third party with the authorization, support, or
acquiescence of a state or political organization, followed by a refusal to acknowledge the person's fate and
whereabouts, with the intent of placing the victim outside the protection of the law. According to the Rome Statute
of the International Crimìnal CouÍ, when committed as paft of a widespread or systematic attack directed at any
civilian population, a "forced disappearance" qualifies as a crime against humanit)'. Often, forced disappearance
implies murder. The victim in such a case is abducted, illegally detained and often toftured during interrogation, and
killed, with the body hidden.
u
    Bharara Sees'Pe             Corruption - WSJ
www. wsj.com/articles/S8...
Mr. Bharara, the topfederalprosecutor in Manhattan, said a series ofcorruptioncases has convinced him that
wrongdoing is "downright pervasive" in New York politics. He compared a parade of ...
 The Trasic Realitv of the World's Bisgest Corrupt Lesal ...
 A question of Dublic corruÞtion and pervasive racketeering ...
j udicialcouncilwatcher.com 120 1 1 I 0l 125 la-question...
 Jan 25, 20ll ' Members of groups or organizations acting in concert to violate the law present a grave threat to
 socìety, especially when members of such an organization stand in judgment over the rest of the populace.
www.j ail4j ud ges.org/J.4. I. L._News_Jou rna ls/2008/2008-05...
The tragic reality of the world's biggest corrupt legal system America's rigged courls, bribed judges, fake and phony
trials, extortion by lawyers, and over 2.2 million prisoners in the USA gulag. Right now, about I out of every 45
working age males in the US are BEHIND BARS inside the US empire - Many of those millions of US prisoners are
Americans view U.S. government as increasinqly corrupt ...
sunli ghtfound ation.com/Z0   17 I 12 I   1   2I   americans-view...
Dec 12,2017 ' 44o/o of Americans believe that corruption is pervasive in the White House, up from 36 per cent in
20 I 6. Almost 7 out of 10 people believe the govemment is failing to fight corruption, up from half in 2016. Close to
a third of Affican-Americans surveyed see the police as highly corrupt, compared to a frfth across the survey overall.
i httns://www. istor.ors/stable/29766443?read-now:1 &seq:1

                                                                       4
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 5 of 130




    vulnerable adults with financial assets and seizes them into a criminal racket so depraved
    even the most prolific holror authors could hardly conceptualize it even as fiction.
14. The sole objective of the Guardian Human Trafficking Racket is to steal, rob, loot, embezzle
    and launder money of vulnerable affluent adults by operating a sham maniacal proceeding
    through American courts that they term "guardianship" in a ruse of legitimacy.
15. America's biggest business and dirtiest secret is its state and federal sponsored human
    trafficking / genocide enterprise wherein vulnerable affluent retired and older adults are
      seized by corrupt
                                   I de factoe
                                  courts acting in color of law 10 operating under the guise of
    "guardianship" in order to perpetrate a racket wherein the assets of these vulnerable adults
    are looted and embezzled and thereinafter their death is orchestrated and implemented.
16. The Federal and state coutts in Florida have criminally deprived and denied Plaintiffs and
      their vulnerable adult family members of their inalienable Constitutional rights " to lif",
      liberty, property and pursuit of happiness by engaging or conspiring in a state sanctioned,
      sponsored and orchestrated human traffrcking, genocide, embezzlement and rackctccring
      enterprise under the CHARADE of "guardianship".




8
    Corrupt - https://dictionary.cambridge.org/us/dictionary/english/corrupt:
dishonest and willing to use ..r'our position or pe\¡/çI to your own advantage, especially for mone)'
n
 De ¡ure is according to law or by rightful inheritance.
De facto refers to a practice or a state of affairs in existence that is not sanctioned by law.
l0
  Color of law dictionarv definition I color of law defined /www.yourdictionary.com/color-of-law
The conduct of a police officer, judge, or another person clothed with governmental authority that, although it
superficially appears to be within the individual's lawful power, is actually in contravention of the law.
t'TITLE     r8, u.s.c.       242
                         S
Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any person in any
State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States, ... shall be fined under this title or imprisoned
not more than one year, or both; and if bodily injury results from the acts committed in violation of this section or if
such acts include the use, attempted use, ol'threatened use ofa dangerous weapon, explosives, or fire, shall be fined
under this title or imprisoned not more than ten years, or both; and if death results from the acts committed in
violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an
attempt to commit aggravaled sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any
term of years or for life, or both, or may be sentenced to death.
18 U.S. Code 2{l.Conspiracy against rights
     If two or more persons conspire to injure, oppress, threaten, or intimidate any pg$en in any State, Territory,
Commonwealth, Possession, or District in the fiee exercise or enjoyment of any right or privilege secured to him by
the Constitution or laws of the United States, or because of his having so exercised the same; or
     If two or more persons go in disguise on the highway, or on the premises of another, with intent to prevent or
hinder his free exercise or enjoyment ofany right or privilege 5s 5eçu¡ed-
     They shall be fined under this title or imprisoned not more than ten years, or both; and if death results ffom the
acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated
sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, they shall be fined under this
title or imprisoned for any term of years or for life, or both, or may be sentenced to death.

                                                             5
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 6 of 130




17. This racket takes place throughout the country by corrupt state actors, including dirty judges,
                              tt
      attorneys and guardiarrs who use American courts to orchestrate staged, sham color of law
      proceedings wherein atrocities on the order of "crimes against humanity"l3 and war crimesla
      are perpetrated against vulnerable adults to incite litigation by their horrified family members
      in order to concoct fabricated, fraudulent legal and other fees which are extofted from                   the
      assets of the vulnerable adult who they are abusing, torturing and tormenting.




r2
  Judges. lawyers use guardianships to prey on elderly lhttps://www.washingtonexaminer.com[ludges-lawyers...
Little has changed since the D.C. Couft of Appeals ruled almost a decade ago that Probate Judge Kaye Christian
abused her power by ordering retired economist Mollie Orshansky...

GUARDIANSHIP: How Judses and Lawyers Steal Your Money
www.activistpost.com/2016/03/guardianship-how...Within        48 hours, a woman armed with a couft order         and
accompanied by law enforcement, announced she was the "emergency temporary guardian" while she and her crew
forcibly removed Kevin's parents from their home and placed them in separate nursing facilities.
PREDATORS AT LAW, FRAUDULENT GUARDIANSHIP SCAMS
guardianabuse.blogspot.coml200S I 04 I predators-at...
 Apr 25,2008 ' The fact is My mother, Yvonne Sarhan case is so corrupt that it is not possible for the Judge's to be
innocent or was just rubber stamping, no way. These Judge's, Judge Maria Korvick, Celeste Muir and Arthur
Rothenberg have involved themselves, with the Attorneys and Guardians in a devious scheme to rob the elderly out
of their life savings their homes and their lives. Quite ...
Judge Martin Colin had a hand in his wife's guardianship cases. state ...
https://www.palmbeachpost.com/...guardianship.../sWv6eYgvcDeubugXhCoQ4H/
Sep 1, 2018 -Now nearly a decade later, the staÍe of Florirløspells out in an .... wanting out of an assisted care
facility full of elderly people that her curent ..
VICTIMS OF GUARDIANSHIP AND, CONSERVATORSHIP
www.victimsofgua rdia nsh ipa ndconservatorship.info
Most Americans were unaware of guardianship or its problems until the Terri Schiavo case, which was all about an
unlawful "guardianship," with continuing coverup all through the coufts. It is one of the very worst examples of
what corrupt judges and unethical lawyers can do with the power of life and death in their hands.
HOW A FRAUDULENT GUARDIANSHIP COMMENCES AND CONTINUES I The ...
ppj g. me/20 1 I I 0l /24/how-a-fraud ulent-guard ian ship...
 Ian 24,2011 ' guardianshipis a 51 billion a year business the system iscorruptthejudgesand attomeys are
criminals the victim becomes a ward of the state because of the injustice of the justice system they don't care group
homes are like psychiatric hospitals and nursing homes the family can't have contact with their loved ones
the coutt appointed attorney has a panel of experts one being psychiatrist and a nurse they declare the victim
incapacitated a danger to themselves and others the court ...
Court Appointed Guardianship Abuses Run Rampant in American ...
rebelpundit.com/cou rt-appointed-guardianship-abuses-run...
The judge and all the courl appointed attorneys should have to live in a guardianship for l2 months and smile while
the guardian steals everything you worked for while isolating you ÍÌom your family before they can be a guardian.
13
   According to the International Criminal Courl, crimes against humanity are defined as any of the following
acts committed as part of a widespread or systematic attack knowingly directed against any civilian population:
murder; extermination; enslavement; deporlation or forcible transfer of population; imprisonment; tofture; rape,
sexual slavery, enforced prostitution, forced pregnancy, enforced sterilization, or any other form ofsexual violence
of comparable gravity; persecution against an identifiable group on political, racial, national, ethnic, cultural,
religious or gender grounds; enforced disappearance ofpersons; the crime ofapartheid; or other inhumane acts ofa
similar character intentionally causing great suffering or serious bodily or mental injury.
14
     l8 tJ.S. Cotle 92441

                                                          6
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 7 of 130




18. This enterprise   is masterminded to make it appear that the heinous abuse and exploitation
      taking place falls within the purview of a court and oversight provided by a judge when
    crimes are being committed that mandate indictments and anests by law enforcement.
19. The very parties responsible for "oversight" are the persons committing crimes. The entire
    concept is predicated on the fraternity among attomeys and judges who act in collusion to
    steal the assets of vulnerable adults by guardian courts throughout the country.
20. Crimes against anyone, particularly a vulnerable adult are the responsibility of law
    enforcement not a civil court.
21. However the crimes being perpetrated in the 'guardian' court would not and could not take
    place but for the fact that they are being perpetrated by the judges themselves.
22.    As the judges, attorneys and guardians in the Guardian Human Trafficking/Corruption
    Racket are using the coutts for illegal pu{poses for which they are not intended, they thereby
                                                 ls
    advocate the overthrow of the government.
23. PLAINTIFF STONEOS MOTHER AND PLAINTIFF SARHAN'S MOTHER WERE
    MIIRDEREI) BYA JUDGE IN COLLUSION \üITH HIS CRONY RACKETEERS IN
    THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET AND HER
    LIFE SAVINGS F,N.4.B,EZZLF,D AFTER THEY FUTILELY PLEADED FOR
    COURTS AND LA\ü ENFORCEMENT THROUGHOUT THE STATE OF FLORIDA
    TO PROTECT AND SAVE THE LIFE OF THEIR PRECIOUS PARB,NTS.
24. PLAINTIFF MARTINO'S FATHER HAS BEEN KIDNAPPED BY THE GUARDIAN
    HUMAN TRAFFICKING/CORRUPTION RACKET AND HIS LIFE SAVINGS HAS
    BEEN LOOTED. PLAINTIFF MARTINO DOES NOT EVEN KNOW IF HER
    FATHER IS ALIVE AS SHE IS BEING TAUNTED WITH DOCUMENTS FILED BY
    THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET
    REFERENCING HER FATHER AS BEING TDECEASED''.
25. PLAINTIFF STONE, PLAINTIFF SARIIAN AND PLAINTIFF MARTINO ARE
    WHISTLEBLOWERS.


tt   18 U.S. Code $ 2385. Advocating overthrow of Government
     Whoever knowingly or willfully advocates, abets, advises, or teaches the duty, necessity, desirabilify, or propriety
of overthrowing or destroying the government of the fjnited States or the government of any State, Territory,
District or Possession thereof, or the government of any political subdivision therein, by force or violence, or by the
assassination ofany officer ofany such government; or
   Whoever, with intent to cause the overthrow or destruction of any such government, prints, publishes, edits,
issues, circulates, sells, distributes, or publicly displays any written or printed matter advocating, advising, or
teaching the duty, necessity, desirability, or propriety of overthrowing or destroying any government in the tjnitcd
States by force or violence, or attempts to do so; or
   Whoever organizes or helps or attempts to organize any society, group, or assembly of pgl5p¡¡ who teach,
advocate, or encourage the overthrow or destruction ofany such government by force or violence; or becomes or is
a member of, or aff,rliates with, any such society, group, or assembly of persons, knowing the purposes thereof-
   Shall be fined under this title or imprisoned not more than twenty years, or both, and shall be ineligible for
employment by the United States or any__de.pgrt!0e!t or_ggçlçy_thereof, for the five years next following his
conviction.

                                                             7
                  Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 8 of 130




      26. OUR INDIVIDUAL ATTEMPTS FOR REMEDY ARE COMPLETELY FUTILE
          AND ONLY PUT US IN GREATER DANGER FOR EXPOSING THE RACKET.
      27. PLAINTIFF STONE, PLAINTIFF SARIIAN AND PLAINTIFF MARTINO ARE
          BEING SUBJECTED TO RETALIATION SO WCIOUS THAT IT CONSTITUTES
          HATE CRIMES'6 FOR EXPOSING AND REPoRTING THE GUARDIAN HUMAN
          TRAFFICKING/CORRUPTION RACKET.
      28. PLAINTIFFS STONE, SARHAN AND MARTINO SEEK IMMEDIATE
          WHISTLEBLOWER PROTECTION.
      29. THIS COURT HAS A DUTY UNDER 42 USC 1986 TO PROTECT PLAINTIFFS
          FROM EXISTING, CLEAR AND PRE,SENT, AND IMMINENT DANGER AND
          IRREPARABLE HARM BY PROVIDING IMMEDIATE \ryHISTLEBLO\ry8,R
          PROTECTION, JUST AS PROVIDED TO THE *TRUMP IMPEACHMENT"
          WHISTLEBLOWER AND TO REPORT THESE CRIMES PURSUANT TO 18 U.S.
          c. $ 4, 18 U.S. C. $ 2382 AND JUDICTAL CANONS.
      30. PLAINTIFF MARTINO SEEKS THE IMMEDIATE RETURN OF HER FATHER.
      3I. PLAINTIFFS SEEK IMMEDIATE RESCUE AND RETURN OF ALL LOVED ONES
          SEIZED IN THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET.
      32. PLAINTIFFS SEEK INJUNCTIONS ORDERING RETURN OF THEIR ASSETS
          ALREADY IN THE POSSESSION OF THEIR CAPTORS AND RESTITUTION.
      33. PLAINTIFFS SEEK CEASE AND DESIST ORDERS AND IMMEDIATE CRIMINAL
          INVESTIGATION OF ALL COLOR OF LAW JUDGES, ATTORNEYS AND
          GUARDIANS DISCLOSED AND EXPOSED HEREIN.
      34. THE IMMEDIATE ABOLISHMENT OF GUARDIANSHIP LA\ryS THROUGHOUT
          THE COUNTRY BY EXECUTIVE ORDER.
      35. The diabolical tactics employed in this ungodly racket are graphically described herein.
      36. These tactics are only used as a diversion to this simple, crude racket.
      37. There is no mystery to this organized crime racket:
            a.   It is the open sight use of                             crimes. PERIOD.
                                               a couftroom to commit capital
            b.   Therefore the criminals, judges, attorneys and guardians, must be criminally investigated
                 under American law using prosecutorial tools thal are employed in ANY CRIMINAL
                 INVESTIGATION, INCLUDING WIRE,TAPS, UNDERCOVER, SUBPOENAS,
                 INDICTMENTS, ARRESTS, TRIALS AND CRIMINAL SENTENCING.
il.         THE BARBARIC GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET
                  IS ENTRENCHED IN THE HISTORY OF THE UNITED STATES
              AND WELL KNOWN TO AND ACCOMPLICED BY THE HIGHEST LEVEL
                             OF U.S. GOVERNMENT OFFICIALS
                      DEFENDANT DONALD TRUMP AND HIS APPOINTEES

      tu
           18 U.S.C. $ 24S.Federally protected activities;   l8 U.S.C. $ 249 Hate Crimes Act

                                                                  8
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 9 of 130




                         INCLUDING KELLY CONWAY;
                      DEFENDANT RICHARD BLUMENTHAL
                 AND UNITED STATES ATTORNEY WILLIAM BARR
                       AND HIS CORRUPT PREDECESSORS
           WHO ARE ACCOMPLICES TO THIS ORGANIZED CRIME RACKET;
                  CRIMINALLY VIOLATING THE CONSTITUTION;
           OBSTRUCTING JUSTICE; ABUSING THEIR POWER AND POSITION
                      AND VIOLATING THE PUBLIC TRUST
38. The provisions ofparagraphs 1-37 are incorporated herern.
39. Defendant Donald Trump and Defendant Richard Blumenthal are well aware of, an integral
    part of and protect the deadly Guardian Human Traff,rcking/Corruption Racket.
40. Their govemment agencies have published repeated reports describing this barbaric racket:
    a.    As far back as      1987   , Claude Pepper, a congressman from Florida, said of guardianships:
          'The typical [person subject to guardianship] has fewer rights than the typical
          convicted felon... It is, in one short sentence, the most punitive civil penalty that can
          be levied asainst an American citizen- wifh the excention. of course. of the death
          penalty."
    b.    Claude Pepper's statement was made at a JOINT HEARING BEFORE THE SPECIAL
          COMMITTEE ON AGING UNITED STATES SENATE AND THE SELECT
          COMMITTEE ON AGING U.S. HOUSE OF REPRESENTATIVES NINETY-SIXTH
          CONGRESS SECOND SESSION WASHINGTON, D.C. JUNE 11, 1980 following an
          extensive report by the United States Senate Special Committee on Aging.lT
    c.     The National Council on Disability $fCD) - an independent federal advisory body                         -
          issued a report in March, 2018 that calls guardianship a rúcivil deathr'.l8



lTelder
         abuse - United States Senate Special Committee on Aging
https://www.aging.senate.gov ) imo ) media ) doc ) þublications
Jun 11, 1980 -Opening statement by RepresentativeClaude Pepper, copresiding          -_-. 5 ... reportwhat their
experience was with respect to abuse         of elderly people by         To verifu this, she had flrled copies
of conservatorship petitions in both ...
WOMAN ESCAPES GUARDIANSHIP TRAP - Orlando Sentinel
                                             I   988-03-3 I -0030080075
Mar 31, 1988 -Claude Pepper, D-Miami, the American legal system may treat people like... to a pattern of
"grievous abuses," said Pepper, who is drafting corrective legislation ... Require guardians to f,rle regular
f,inancial reports about the ...

'I'm Petitionins ... for the Return of My Life'- The New York Times
https://www.nytimes.com > courl-appoínted-guardianship-like-prison
Dec 7,2018 -When Phyllis Funke hit bottom, the court appointed aguardianto prop her up. ... She said
she'd reported from more than 150 countries. ... to isolate that person, you're setting them up for abuse and neglect
and exploitation. ... Claude Pepper, a congressman ffom Florida, once called guardianship "the most ...
tt Mu. 22,2078 - Federal Report Examines "Civil Death" of the Rights of People with ... Claude Pepper famously
said ofguardianships, 'The typical [person subject to ... people subject to guardianships or subject them
to abuse or neglect.

                                                             9
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 10 of 130




       d. In August, I99J, attorney Mark D. Andrews wrote      "The Elderly in Guardianship: A
            Crisis of Constitutional Proportions" le where he critiques the state of the current
            guardianship establishment and concludes both constitutional and policy reasons compel
            the need for change in this system. Ile states: "Guardianship threatens to remove from the
            elderly the ability to make basic life decisions and to live unfettered by the control ..."
       e.   On September 30, 2010 the Government Accountability Office (GAO), a federal
            government agency, issued a report documenting horrific abuse of the elderly and
            financial exploitation.
       f. ALL OF THESE REPORTS HAVE                       BEEN DISTRIBUTED THROUGHOUT THE
        FEDERAL GOVERNMENT, WHO DID NOTHING.
41. Plaintiffs themselves and countless other Americans have flooded Defendant Donald Trump,
    his family members who hold official titles, his cabinet members, his personal and other
    attorneys, his executive team and his representatives with letters pleading for the lives of our
    beloved family members who are being slaughtered in this abomination, documents, court
    pleadings, voluminous binders, and other descriptions of this racket.
42. All of our pleadings and communication has been ignored by Defendant Donald Trump and
    his government officials.
43. There is vast exposure of this blasphemous racket in the media.
44. Furlhermore, this racket is viral on the internet as shown in the sampling of media articles.
45. Therefore, Defendant Donald Trump, as a public servant and President of the largest nation
    in the purported free world, has a duty and a public trust to be informed of this monstrous
    matter of grave public concern                     s Americans are
    scheme that is infested with judges that he has appointed who act in collusion.
46. Moreover, by his issuing a corrupt, illegal, void, deceptive executive order that enables a
    sham, devious, deceptive bill (the "Trump/Blumenthal Conupt Bill and Order") sponsored
    by Defendant Richard Blumenthal (Public Law No: 115-70 (l0ll8l20l7) (Exhibit A) that
    covers up the Guardian Human Traff,rcking/Corruption Racket while pretending to safeguard
    the fundamental rights to life, liberty and property of America's seniors, Defendant Donald
    Trump has evidenced his collusion in the Guardian Human Traff,rcking Racket.
47. Defendant Donald Trump's overriding campaign promise was to "DRAIN THE SWAMP".
48. At an October, 2016 rally, Defendant Donald Trump announced his proposal for Ethics
    Reform and to "Drain the Swamp".20
49.But Defendant Donald Trump has violated his promise and duty of public trust to the
    American public who supported his campaign and elected him into office.



Sep 25, 1987 - Claude Pepper on the abuses in guardianship of the elderly and infirm, and ... Only half the States
require that guardians file an annual report.
1e
     https ://www.case-abuse. org/mark-d-andrews/
20
     Trumo's Efforts To'Drain The Swamn'            Behind His Camoaien Rhetoric

                                                         10
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 11 of 130




50. As reported by the         LA Times, tt"more   than a year into his presidency, Trump mouths the
       words a little less often. But rather than completely kill off a slogan that once rivaled "Build
       the Wall" in the Trump repeftoire, he has done something more subversive: He has drained it
       of its meaning. The motto no longer refers to Trump's promises of ethics and lobbying
       reforms       many of which have dropped by the wayside or
                                                              been watered down      or to vows
            -                                                                      -
    about stopping members of his administration from profiting from their service".
51. DEFENDANT DONALD TRUMP IS SV/IMMING IN THE SV/AMP AND
       SURROUNDING HIMSELF WITH CORRUPT POLITICIANS WHO ARE DESTROYING
       AMERICAN FAMILIES AND FEASTING ON THEIR ASSETS.
52.    Defendant Richard Blumenthal                is well aware of the            deadly Guardian Human
    Trafficking/Corruption Racket as he has so acknowledged in various interviews 22 where he
    pretends to be concemed about the atrocities in the racket but is actually sabotaging the
    victims by sponsoring the "Trump/Blumenthal Coruupt Bill and Order" hereafter defined
     that snonsors and              es federal monev and srants to               Guardian Human
    Trafficking/Corruption Racket and by virtue of his being an attorney and thus a member of
    the legal fratemity that runs the racket and self-polices and protects the racket.
53. See Paragraph 329 wherein the legal fratemity is exposed by the Whistleblower actions of a
    judge who is a member of the legal fraternity.
54. Moreover, not only does the Trump/Blumenthal Corrupt Bill and Order cover up the
     Guardian Human Trafficking/Colruption Racket and fail to protect Seniors, but instead it
    gives them a false, deceptive sense of security thereby making them even more vulnerable to
    the Guardian Human Trafficking/Conuption Racket, that is the biggest. most monstrous life-
       threatening danger thelr face.
55.    The bold-faced illegal, void, corrupt Trump/Blumenthal Corrupt Bill WORKS IN
       REVERSE. Instead of ordering the anest of the racketeers, the bill throws them money by
    way of federal grants to the corrupt courts perpetrating this racket, thereby colluding with
    and nernetuafins the suardian murder- emhezzlement              extortion racket.
56. It also "outsources" the criminal investigation of these crimes to some unspecified sham
    agency that is the recipient of "grant" money to cover up and perpetrate the racket.
sT.INSTEAD OF ISSUING THE TRUMP/BLUMENTHAL CORRUPT BILL AND
   ORDER, THE MANDATED REMEDY UNDER THE CONSTITUTION WHEREBY
   HIS FIRST DI]TY IS TO TAKF], CAR THAT THE LAWS ARE ENF'ORCN,D WAS
   AND IS FOR DEFENDANT DONALD TRUMP TO ISSUE AN URGENT
2r
     https://www.latimes.com/politics/la-na-pol-swam   p-20180209-story.html
22
     The Face of the Elder Guardian Trap I RealClearlnvestigations
www.reaf clearinvestigations.com/afticl esl20 1 9 I 021 ...
Feb 22,2019 ' But more than a year later, high-level frustration with the guardianship problem is clearly evident. At
a November 2018 congressional hearing on the guardianship system, Sen. RichardBlumenthal (D-Conn), a co-
sponsor of the2017 law, seethed.



                                                           11
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 12 of 130




    EXECUTIVE ORDER SPECIALLY DESIGNING AND EMPOWERING FEDERAL
    LA\il ENFORCEMENT OFFICIALS TO WIRETAP, SUBPOENA RECORDS
    INDICT AND ARREST THE JUDGES, ATTORNEYS AND GUARDIANS WHO
    ARE MURDERING OUR PARENTS AND LOVED ONE IN AN ORGANIZED
    CRIME RACKET RUN THROUGH THE COURT AND RETURN THE
    KIDNAPPED SENIOR AMERICANS TO THEIR FAMILIES.
58. DEFENDANT DONALD TRTIMP AND T) FENDANT RICHARD BLUMENTHAL -
    YOI] HAVE, PER TRATED THE BIGGEST FARCE OF'                            TIME ON THE
                       C AND ITS TREASURED
59. The Trump/Blumenthal Corrupt Bill and Order falls squarely in line with the same corrupt,
    divertive schemes used by the Guardian Human Trafficking Racket to redirect attention from
    the fundamental illegality of the scheme.
60. This despicable abuse of oower. extortion and misuse of public funds bv Defendant Richard
    Blumenthal warrants his                   and a criminal investisation.
61. Just as in the Nixon Watergate scandal which resulted in Nixon's impeachment and disgrace,
    Defendant Donald Trump cannot hide behind a shield of his closest and top advisors,
    including his family advisors and his own collusive acts in signing the Trump/Blumenthal
    Corrupt Bill and Order to deny his knowledge of and participation in the Guardian Human
    Trafficking/Corruption Racket.
62. As in the Nixon Watergate scandal, Defendant Donald Trump has no "plausible
    deniability"23 of the Guardian Human Trafficking/Corruption Racket.
63. Article II, Sec. 3 of the U.S. Constitution provides for the duties of the President and states:
     Section 3: .... he shall take Care that the Laws be faithfully executed.
64. Defendant Donald Trump is NOT taking care that the laws are faithfully executed.
65. Article I, Section 8 of the U.S. Constitution provides for the duties of Senators and states:
     Section 8: To make all Laws which shall be "necessary and proper" for carrying into
     Execution the foregoing Powers, and all other Powers "vested by this Constitution" in the
     Govemment of the United States, or in any Department or Officer thereof.
66. Defendant Richard Blumenthal is not making laws which are necessary and proper for
    executing his powers vested by the Constitution.
67. Rather Defendant Richard Blumenthal is making illegal laws that purport to protect
    America's seniors and vulnerable adults but instead provides money of the U.S. Government
    to fund the operation of the Guardian Human Trafficking /Conuption Racket.
68. The Fourth Amendment to the U.S. Constitution states:
     The right of the people to be secure in their persons, houses, papers, and effects, against
                                                                            'Warrants
    unreasonable searches and seizures, shall not be violated, and no                 shall issue, but



23
     https://en.wikipedia.org/wiki/Plausible:deniabiliqv

                                                           12
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 13 of 130




       upon probable cause, supported by Oath or affitrmation, and particularly describing the place
       to be searched, and the persons or things to be seized.
69. The Fifth Amendment to the U.S. Constitution states:
    No person shall be deprived of life, liberty, or property, without due process of law; nor shall
    private property be taken for public use, without just compensation.
70. The Seventh Amendment to the U.S. Constitution states:
       In Suits at common law, where the value in controversy shall exceed twenty dollars, the right
       of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise re-examined
       in any Court of the United States, than according to the rules of the common law
71. America's vulnerable adults are not safe and secure in their own homes.
72. America's vulnerable adults are being deprived of life, liberty and property and trial by jury.
73.To the contrary, they are preyed on and seized from their home by government actors.
74. Former Governor Charlie Christ has described the seizure of these r,ulnerable adults by the
    Guardian Human Trafficking/Corruption Racket as kidnapp ing .'o
75. Defendant Donald Trump and Defendant Richard Blumenthal are violating the Constitution;
       violating their oath of office; obstructing justice; violating the public trust; aiding the
       enemies who are violating the Constitution and committing treason, rebellion and insurgence
       against the Constitution2s.
76. Defendant Donald Trumo's oublic servant law enforcement executive official. United States
    Attornev William Barr is a kinsoin in the       Human Traffi ckins/Corruotion Racket.
77 .   William Barr insures the cover up and protection of the Guardian                                         Human
    Trafficking/Corruption Racket and that the justice of all American families and seniors who
    are embroiled in the racket will be obstructed.
78. V/illiam Barr and his minions and processors have been flooded with communication by
    Plaintiffs and countless American families embroiled in this racket are ignored or returned.
79. Incredibly, in response to a communication by Plaintiff Stone to V/illiam Barr, she received
    an insulting, dysfunctional form "DEAR FRIEND" letter from the mailroom with a non-
    working telephone number letting her know that if needed, there would be a response in



2a
     https://floridapolitics.com/archives/302773-daren-soto-gus-bilirakis-charlie-crist-file-bill-to-tighten-
guardianships
2t
     lB   u.s. code g 2381. Treason
   Whoever, owing allegiance to the United States, levies war against them or adheres to their enemies, giving them
aid and comfort within the United States or elsewhere, is guilty of treason and shall suffer death, or shall be
imprisoned not less than five years and fined under this title but not less than $10,000; and shall be incapable of
holding any office under the United States.
18 U.S. Code $ 2383. Rebellion or insurrection
  Whoever incites, sets on foot, assists, or engages in any rebellion or insunection against the authority of the
United States or the laws thereof, or gives aid or comforf thereto, shall be fined under this title or imprisoned not
more than ten years, or both; and shall be incapable of holding any off,rce under the United States.



                                                              13
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 14 of 130




   several months, (See Exhibit B) treating this report of urgent, dire   life endangerment as if
    Plaintiff Stone was a "friend" of William Barr and reporting her newspaper was stolen.
80. When Plaintiff Stone filed a complaint with Michael E. Horowitz, the INSPECTOR
    GENERAL OF THE UNITED STATES, who is responsible to oversee comupt Federal
    officials, the response by an unidentified person in the office of Michael E. Horowitz was to
    return Stone's priority mail envelope and materials that were sent directly to him with a note
    that the Inspector General does not handle these matters and to find some agency that does,
    thus documenting their acts as the "Central Agency for Racketeering/Corruption Cover Up".
81. Most recently, on March 3,2020 William Barr appeared ata conference in Florida entitled
    "Keeping Seniors Safe."
82. Defendant Donald Trump's right hand lieutenant Kelly Conway was in attendance.
83. Kelly Conway made numerous statements regarding her many ties to William Barr including
    her being part of the attorney bar union and attendance at the same law school that churns
    out attorneys with thc mission to protcct thc union racketeers at all costs.
84. Plaintiffs and a large contingency of victims of the Guardian Human Traffrcking/Corruption
    Racket at great expense and inconvenience attended the conference.
85. Plaintiffs brought a binder setting forth graphical details of this racket to provide William
    Barr and discuss urgent remedy.
86. Other victims brought signs to bring the Guardian Human Trafficking/Corruption Racket to
    the attention of Defendant Donald Trump's lieutenants.
87. Plaintiffs and other victims sought to address the issue with V/illiam Barr and Kelly Conway.
88. Each time they simply raised their hand to ask a question, they were THREATENED BY
    BARR AND CONWAY'S OWN VAST PROTECTION AGENCY.
89. Those who brought signs were ordered to remove the signs.
90. No one would meet with Plaintiffs or any victim who instead were attacked by William
    Barr's and Kelly Conway's protection agency, mocked and treated with derision and ridicule.
91. The "Keeping Seniors Safe" was scrubbed of any vestige of being a two party "conference"
    whereby under America's laws, the citizens of the United States could address grievances
    and matters of grave public concern.
92.TH'E "CONFERENCE'' WAS ACTUALLY A PROPAGANDA RALLY EXACTLY
    LIKE THOSE ASSEMBLED BY NAZI ADOLF HITLER.
93. The junior staff member who arranged the "conference" refused to take our binder dealing
    with murder. embezzlement. extortion and capital crimes. which is the number one
    mission of the F.B.I. and the D.O.J in obstruction of iustice.
94. Not one other sovernment nublic serwant ttendee would discuss this matter or return
    our telephone calls.
95. THE UNITED STATES ATTORNEY                          BARR AND THE GOVERNMENT
    OF THFJ, IINITE,D STATES IS                   AS AN ACCOMPLICE. ACCESSORY.


                                                14
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 15 of 130




   COLLUDED. CONSPIRATOR AND ACC OMPLICE TO THIS NAZI PATTERNE,I)
   R,XTERMINATI N OPERATION.
96. The United States of America is no longer a country of "Law and Order". The United States
   of America is a country of "No Law and No Order". The legal system of the United States of
    America has become an illegal system.
97. America's judicial system now works in reverse, eroding our rights instead of protecting our
    rights by using illegal penal procedural and "local" rules that violate the constitution and defy
    logic to thwart substantive due process, substantive remedy and obstruct justice.
98. So too, the protection of the human rights of America's own citizens as enumerated by the
    Constitution, America's own declaration of rights and due process guarantee, has become
    also meaningless as illegal void laws are enacted; illegal, inane, and inational case law is
    propounded and illegal void orders '6 are issued that violate all law, all operating as a sword
    against the very people the law is intended to protect.
99. Moreover, the govcilrmcnt and judiciary havc crcatcd an illusory, illegal, self created and self
       serving "immunity" to protect itself from accountability while not affording the same and
       equal protection to "We the People" who are not government actors.
100. Thus they     illegally authorize themselves to propound venal and illegal case law that strips the
       public of fundamental due process and civil rights and sanctions the imposition of
       retaliatory, punitive and illegal "orders" by conupt color of law imposter judges acting in the
       complete absence of authority or jurisdi ction.z7
101.'We have no remedy as           all law enforcement agencies have become dysfunctional political
       operatives who themselves fail to follow the law.
102. The American government has become the mortal enemy of "We the People".
103.The United States of America is deliberately and intentionally perpetrating the atrocities of
    Third World, barbaric countries.
104.Because        William Barr is a kingpin in this racket, we seek his removal from office and
     criminal indictment.
105. Because Kelly Conway is a kingpin in this racket, we seek her removal from office and
     criminal indictment.
106. Plaintiffs and other law-abiding citizens of the United States of America are terrorized
     by our own government officials who are criminally violating the constitution, wherein



tu
     These "orders" are referred to as "junk orders" by the Department of Homeland Security.
tt    Reference should be made to an enlightening article on this issue:
John E. Wolferam: How the Judiciary Stole the Rieht to Petition
constitution. org/abus/wo lfgram/ptnri ght.htm
INTRODUCTION. Therefore, in so abridging the right of the people to obtain just redress through the compulsory
process of law, the judiciary is setting the people up for violence against government by refusing to hear their cries
for justice. That is our government wagging a war of oppression against its own people.


                                                           15
               Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 16 of 130




                  no remedy to protect ourselves from the actions of our own government, the
          \rye have
          very public servants paid by "We The People".

      BECAUSE DEFENDANT DONALD TRUMP IS KNOV/N TO PETULENTLY ATTACK
     THOSE WHO QUESTION OR CRITICIZE HIM, THIS IS A STATEMENT DIRECTED TO
                                     DEFENDANT DONALD TRUMP:
107.We are merely the messengers exposing a morass of comuption so despicable and evil that
       VULNERABLE AMERICAN CITIZENS ARE BEING MURDERED IN OPEN SIGHT BY
       THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET IN COLLUSION
       WITH THE AMERICAN GOVERNMENT.
108. Do not attack us for being forced by the corrupt American government to be Whistleblowers.
109.V/e have pleaded with you to contact us, meet with us and protect our families from
       extrajudicial killings in this organized crime racket and you have ignored us and failed to act.
ll0.Instead of being vilified and ignored, we should be lauded, commended and awarded the
       Nobel Peace Prize.
I I 1. Your duty and responsibility is to "take Care that the Laws be faithfully executed" and
       issue Executive Orders:
       a. to criminally indict and try the kingpins of the rackets commencing with those in which
           Plaintiffs are embroiled who are named in a confidential filing.
       b. the kingpins of the cover up racket, your lieutenants, Kelly Conway and William Barr;
       c. all judges, attorneys and guardians in the Guardian Human Trafficking/Corruption
               Racket;
          d.   tO IMMEDIATELY ABOLISH GUARDIANSHIP AND RETURN THE AMERICAN
               CITIZENS WHO ARE HELD HOSTAGES                               BY THE GUARDIAN   HUMAN
               TRAFFICKING/CORRUPTION RACKET ;
          e.   order restitution and compensation to the victims and their family members.

               III. PHOTO GALLERY   ON THE ORDER OF HOLOCAUST VICTIMS AND
                           SURVIVORS POSTAD IN HOLOCAUST MUSEUMS
1   12. The    provisions of paragraphs 1-111 are incorporated herein.
1     The attached Photo Gallerv reflects unspeakable brutality against innocent seniors.
    13.
114.These citizens are the faces of and epitomize American values and success stories who
      because they have grown older and/or vulnerable, this country has criminalized them
      and unleashed acts of barbarians against them, capturing, kidnapping, terrorizing,
      human trafficking and brutalizing them beyond recognition and comprehension in a
      savage otguardian" racket.
1 15. How do these photos differ from those in the Holocaust Museums documenting the Nazi

      atrocities 28 taking place in NAZI GERMANY IN THE THIRD REICH where a class of

28
     https://encyclopedia.ushmm.org/content/enlarticle/the-press-in-the-third-reich

                                                             t6
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 17 of 130




      citizens ... there Jews - here vulnerable adults...were targeted, rounded up, put into
      forced labor, their life savings, home, jewelry, art and heirlooms are looted and they are
      put to death - there by chemical restraints/gas 2e ...here by forcibly being administered
      toxic illegal psychotropic drugs?
 116.These acts fall within the definition of war crimes under l8 tJ.S. Cr:cle $ 244130; domestic
      terrorism under 18 U.S.C. $ 233131; and Crimes against Humanity under the Hague
      Convention 32 andfall under the jurisdiction of the Intemational Crimes Court in the Hague.
 117. These atrocities violate the U.N. Declaration of Human rights;33 the U.N. Committee on the
      Rights of Persons with Disabilities; 3a Olmstead Act3s and Americans with Disabilities Act.36
118. Plaintiffs are doing exactly what was done by the brave victims of the Nazi Regime who
      escaped and entered the United States and reported and exposed the atrocities taking place.




 2e          hftps://training.ehri-project.eu/auschwitz-similar-and-unique-characteristic-aspects-largest-german-nazi-
 concentration-and
 30
      The relevant provisions   of l8 U.S. Code g 2441-War crimes   /   (d)CovvoN ARIcLE   3   VtoLArroNS.-
 (l )PnonrnrrnD coNDUCT.-
 (A)Torture.-
 (B)Cruel or inhuman treatment.-
 (C)Performing biological experiments.-
 (D)Murder.-
 (E)Mutilation or maiming.-
 (F)Intentionally causing serious bodily    injury.-
 (G)Rape.-
 (H)Sexual assault or abuse.-
 (I)Taking hostages.-
   The term .rdomestic terrorism" is defined in l8 U.S. Code $ 2331 means:
 31

 Activities that (A)involve acts dangerous to human life that are a violation of the criminal laws of the United States
 or of any State; (B)appear to be intended- (i)to intimidate or coerce a civilian population; (ii)to influence the policy
 of a government by intimidation or coercion; or (iii)to affect the conduct of a govemment by mass destruction,
 assassination, or kidnapping; and (C) occur primarily within the territorialjurisdiction of the United States
 32
      https://www.icc-cpi.int/resourcelibrary/official-iournal/rome-statute.aspx
 rr
      https://www.ohchr.org/EN/Professionallnterest/Pages/r#arCrimes.aspx
 3a
      https://www.ohchr.org/EN/HRBodies/CRPDÆages/ConventionRightsPersonsWithDisabilities.aspx
 35
      Supreme Court Olmsteád decision - Accessible Societ),
 www.accessiblesociety.org/topics/adalolmsteadoverview.htm
 One June 22, 1999, the U. S. Supreme Court ruled in the case Olmstead v. L.C. and E.W. that the "integration
 mandate" of the Americans with Disabilities Act requires public agencies to provide services "in the most integrated
 setting appropriate to the needs of qualifred individuals with disabilities." Disabled people segregated in institutions
 36
     The Americans With Disabilities Act of 1990
 h ttp s : //w w w . eeo c.gov /e eo c/h ist o ry/3 5 t lt/ 1 9 9 0 s/u d a. h t m I
 Passed by Congress in 1990, the Americans with Disabilities Act (ADA) is the nation's first comprehensive civil
 rights law addressing the needs of people with disabilities, prohibiting discrimination in employment, public
 services, public accommodations, and telecommunications.


                                                            I7
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 18 of 130




     ry        PLAINTIFFS ARE REPORTING TO THIS UNITED STATES GOVERNMENT
                           ATROCITES ON THE ORDER OF NAZI WAR CRIMES
                            A. THERE MUST BE AN IMMEDIATE                         RESCUE
               OF'   THE VI]I,NERARI,E      A   DTII,T     CTIMS AND THEIR FAMILIES BY
          AN ORDER BY THIS COURT TO SHUT DOWN THE "GUARDIAN COURTS''
                           RY MARSHAI,I ,AW IF NEEDED
     B. WHEN          THESE ATROCITIES \ryERE REPORTED TO PRESIDENT FRANKLIN
               ROOSEVELT, THE UNITED STATES DECLARED WAR AGAINST NAZI
      GERMANY 3'A FOREIGN GOVERNMENT. THE vERY SAME ATRoCITIES ARE
           BEING COMMITTED BY THE UNITED STATES ITSELF WHEREBY THIS
          COUNTRY IS IN AN UNDECLARED CIVIL WAR AND MUST TAKE URGENT
                                                MILITARY ACTION
                                     C. ORDERS \ryERE ISSUED
                TO SHUT DOWN THE COUNTY DUE TO THE PANDEMIC VIRUS
          THIS IS AN IMMINF],NTI,Y GREATE R PANDEMIC VIRUS OF GENOCIDE
THAT POSES THE GREATEST DANGER TO OUR COUNTRY AND THE GUARDIAN
     HUMAN TRAFFICKING /CORRUPTION COURTS MUST BE ORDERED CLOSED
          D. THIS UNSPEAKABLE NATIONAL DISGRACE AND DISASTER MANDATES
            THIS COURT ORDER SPECIALLY DESIGNATED TROOPS ON THE ORDER
                     OF NAVY SEALS AND A SPECIALLY DESIGNATED TERROR FORCE
                      SQUAD TO CRIMINALLY INVESTIGATE,INDICT, ARREST AND
                                                                       38
                     SENTENCE THESE NAZI-PATTERNED                          JUDGES AND ATToRNEYS
                       IN A TRIAL ON THE ORDER OF A NUREMBERG TRIAL
1    19. The   provisions of paragraphs 1-1 18 are incorporated herein.


3/
   Declaration of war - Wikipedia /en.wikipedia.org/wiki/Declare-war
U.S.President FranklinD. Roosevelt signs adeclaration of war against Nazi Germanyon December ll, 1941.
A declaration of war is a fotmal act by which one state goes to war against another. The declaration is a
performative speech act (or the signing of a document) by an authorized parly of a national government, in order to
c¡eate a state of war between two or more states .
38
  Nazi German)' - Dictatorship - History Learning Site /www.historyleamingsite.co.uk/nazi-germanylnazi...
Mar 09, 2015 'Nazi Germany         - Dictatorship. Nazi Germany under the leadership of Hitler soon became a
dictatorship.A dictatorship requires one person and one party to be in control of a nation and a climate of fear - this
was provided by Himmler'sSS. Personal freedom disappeared in Nazi Germany.


                                                          18
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 19 of 130




 120.In the Nuremberg Trial of Nazi Judge Oswald Rothhaug the Court found in its sentencing
    judgment that:
      ,,BY his msnner und methods he møde his court an instr              of terror and won the
     fear and hatred of the population. From the evídence of his closest associstes as well as
     hìs victíms, we Jind that Oswald Rothøag represented ín Germany the personiJicatíon of
     the secret Nazi intrígue ønd cruelty. He was and is a ssdistic snd evil man. (Jncler any
     cívìlízed judicial system he could have been impeached ønd removed from office or
     convicted of malfeasance in office on flccount of the scheming mulevolence witlt whìch
     he udministeretl inj ustice. "3e
 121.These are the actions of the sadistic and evil "guardian" judges who are ringleaders of the
     Guardian Human Trafficking/Corruption Racket... by their manner and methods, the)¡ have
     made their court an in strumentalitv of teror
 l22.We are terrified of these judges as they are deliberately and criminally violating the
     Iaw to ruthlessly engage in a calculated, pre-plotted agenda to murder', loot, embezzle
     and extort our assets, while making it appear they are conducting a court proceeding.
 123.THEY MUST BE IMPEACHED AND REMOVED FROM OFFICE AND
     CONVICTED OF THEIR CRIMES.
 124.The U.S. has precluded the ability of Plaintiffs to seek remedy warranted by the
    International Criminal Court by its unconscionable failure to ratify membership thereina0.
125.Notice is being provided to the Intemational Criminal Court and U.N. Security Council.

                               V.          JURISDICTION
126.The provisions of paragraphs 1-125 are incorporated herein.
I27.This matter arises from violations of 18 U.S.C. $ 1961 et seq. ("Racketeer Influenced and
    Corrupt Organizations Act" or "RICO"). RICO addresses the corrupt abuse and misuse -
    usually covertly - of organizations, entities, businesses, institutions or even governments or
    government agencies, such that superficially legitimate entities actually operate for criminal
    purposes irrelevant to the entity's purpose. Jurisdiction is also pursuant to 18 U.S.C. $ 1965,
    which allows for nationwide jurisdiction pursuant to the Racketeer Influenced and Corrupt
    Organizations Act ("RICO"), 18 U.S.C. $$ 1961-1968. 4'


3e
   https://phdn.ore/archives/www.mazal.org,t,IMT-HOME.htm
a0
   hftps://delawarestatenews.net/opinior/commentarv-america-must-become-member-of-international-criminal-
court/
at
   See Rolls-Royce Corp. v. Heros, Inc., 576 F.Supp.2d 765,778-79 (N.D. Tex. 2008) (citing cases); Oblio Telecom,
Inc. v. Patel,No.3-08-CV-0279-L,2008 V/L 4936488 at *4 (N.D. Tex. Nov. 18, 2008) (citing cases). Stated
differently, ifa RICO plaintiffcan show that at least one defendant "resides, is found, has an agent, or transacts his
affairs" in the forum, then jurisdiction is proper as to all other defendants if "the ends of justice require." rRol/s-
Royce,576 F.Supp.2daI779; Paolinov. Argtll Equities, L.L.C.,401 F.Supp.2d712,118 (W.D. Tex. 2005).
In a RICO acticn, the "ends of justice" require nationwide service of process to further the Congressional intent of
allowing "plaintiffs to bring all members of a nationwide [ ] conspiracy before a court in a single tria\." Butcher's
Union Local No. 498 v. SDC Investments, 1nc.,788 F.2d 535,539 (gth Cir. 1986), citing Sønders v. IJnited

                                                          I9
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 20 of 130




l2S.ThisCourthassubjectmatterjurisdictionoverthisactionpursuantto23U.S.C. $ 1331.
129.This Court also has subject matter jurisdiction over this action based on diversity of
    citizenship pursuant to 28 U.S.C. $ 1332(a)(2).
l30.Jurisdiction is also proper under Bivens v. Six Unknown Named Agents,403 U.S.388
    (197I), as the actions violate the First and Fifth Amendments to the U.S. Constitution.
131.This Court has jurisdiction under the First Amendment "Congress shall møke no law
     abridging ... the right of the people ...to petition the government                        for ø redress of
    grievunces." This clause thus affirms the right to petition for redress for violation of First,
    Fifth, Eighth, Ninth, and Fourteenth Amendments (lr{o State shall make or enforce any law
    which shall abridge the privileges or immunities of citizens of the United States; nor shall
    any State deprive any person within its jurisdiction the equal protection of the laws).
132.This Courthas supplemental jurisdiction overthis actionpursuantto 28 U.S.C. $ 1367.

       VI. SUMMARY AND EXPOSURE OF THE GOVERNMENT SPONSORED
         GENOCIDE/HUMAN TRAFFICKING/RACKETEERING ENTERPRISE ;
     AND MASSIVE HUMAN RIGHTS VIOLATIONS PERPETRATED THEREIN;
           AND NOTICE OF GRAVE URGENCY TO PREVENT DEATHS 42

133. The provisions ofparagraphs 1-132 are incorporated herein.
134. This matter and organized crime racket originates out of the "guardian" courts.
135. All across the country, particularly in Florida, vulnerable citizens who have the
     highest protection under American law a3are instead targeted, kidnapped, illegally
     stripped of their rights and forcibly disappeared by simulated state of Florida actors in an
     organized crime racket they coin "guardianship" that is populated and operated by an
     incestuous cabal of dirty, bribe-infested judges, attorneys and guardians.

stqtes,373 U.S. 1,17,83 S.Ct. 1068, 1078, 10 L.Ed.2d 148 (1963); accordJohnsonv. Investacorp, Inc., No.3-89-
CV-2607-H, 1990 WL 25034 at *l (N.D. Tex. Jan.3l, 1990). Nationwide service of process also promotes the
"ends ofjustice" where, as here, numerous defendants reside in different states, and there likely is no alternative
forum in which jurisdiction would be proper as to all defendants.
o'Plaintiffs recognize that some of the word phrasing
                                                      used herein may be extraordinary. However, Plaintiffs' stories
are far from ordinary. Plaintiffs and their families have been subjected to atrocities as if they are war
criminals for expressing horror and exposing vicious crimes by judges, legislators and executive offïcials,
public servant of the United States of America on the order of war crimes. Plaintiffs, brave American citizens
have a right to relate the horrors to which they have been subjected in their words and a duty to the
American public to warn and protect them from the crimes to which Plaintiffs have been subjected just as the
atrocities and stories of the Holocaust were related by witnesses and victims were brought to the attention of
the American government and President. lVloreover, this court has the highest duty to protect Plaintiffs and
to provide them with the highest level of safety, security and accommodation.
Further, in the interest of justice, there should be no page restriction on this Complaint as it has been painstakingly
and reasonably compiled and prepared to set forth the enormity of this organized crime racket. Moreover, there are
multiple defendants which Plaintiffs are forced to sue in this civil matter to protect themselves from dangerous
organized crime rackets against whom this Court has a duty to protect.
a3
    The Olmstead Doctrine (which requires older adults be integrated into the community, Americans with
Disabilities Act, The Elder Justice Act, the U.S. Constitution itself which guarantees due process and the right to
life, liberty. properly and pursuit of happiness.

                                                          20
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 21 of 130




136. The members of the Guardian Human Trafficking/Corruption Racket deviously and
     diabolically identify themselves by some variation of "guardian" related terms that they
     coin i.e.: "Guardian Judge", "Guardian Court" and "Guardian" to pretend legitimacy by
     implying "protection" and "cate" to mask the deadly human trafficking racket that has
     become Florida's biggest underground enterprise.
137. "Guardian" courts are petty, lowly, conupt, dishonorable, administrative courts that have
     orchestrated the perfect crime: AN EMBEZZLEMENT, EXTORTION, MURDER-FOR-
     HIRE, HUMAN TRAFFICKING RACKET that operates out of the coufthouse.
138. Because this racket is protected and covered up by conupt judges in all other state and
     federal coutts throughout the country, the guardian racket has morphed into a massive
     organized crime racket spanning the country and crossing state lines that is controlled and
     protected by the attorney members of the bar association union and inf,rltrates every state
     and federal court in America.
139. The Guardian Human Trafficking Racket violates the Hobbs Act.
140. THE GUARDIAN HUMAN                            G RACKET CRIMINALLY AFFECTS
     EVERY CONCEIVABI,F], ASPN,CT OF'                 RSTATE COMMERCE IN GLARING
     VIOI,ATI ON OF THE HOBBS ACT 18 U.S.C. S 1951. {}F \ /FttCÉI TF¡F], F.rì.r. ÄrïÐ
     D.O.J. ARE THOROUGHLY AND ìNTI MATE,LY ,{WARE AND CRIMINALLY
     AND DELIBERATELY FAIL TO ENFORCE. TI{US ACTTNç AS ACCESSORIES
     AND ACCOMPLICES TO THE, RACKET:
      a. 18 U.S.C. $ 1951(a) Whoever in aLny way or degree obstructs, clelays, or
         afïects commerce or the movement of any article or commodity in commerce,
         by robbery or extortion clr attempts or conspires to clo so, cornmits, or threatens
           physical violeuce to any person or property in firtherance of a plan or purpose to do
           anything in violation of this section shall be fined under this title or imprisoned not
           more than twenty years. or both.
       b. The Hobbs    Act is SPECIFICALLY INTENDED to combat public coruption ancl
           acts under color of law, crimes in which the F.B.l. and D.O.J. are cornplicit.
l4l. A summary of how the racket works is set forlh herein.
\42. ltlthough the list of depraved tactics employed by this racket is bottomless, there is no
     mystery to the Guardian Human Trafficking/ Corruption Racket.
143. The Machiavellian tactics are only diversions to hide the fact that dirty, corrupt judges,
     lawyers and guardians are using U.S. Federal and State courts to run an embezzlement
     racket and a nrotection racket to steal        assets of America's vulnerable adults.
144. The Guardian Human Trafficking/Corruption Racket is nothing more than a deadly,
     organized crime and protection racket run exactly the same way as that of Mafia thugs - by
     threats, extortion and a self-policed protection racket.
145. The ONLY difference is that it is run by dirty, corrupt judges and attorneys using the courts
     of the United States to make it appear that iT has legitimacy and its protection racket is

                                                2l
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 22 of 130




        provided by other dirty judges in other Federal and state courts who cover up the crimes
        when the matter is appealed or a complaint taken to a committee of the self-policing dirty
        judges who purport to provide "oversight".

           Vil.  PLAYBOOK AND COMMON TACTICS EMPLOYED BY THE
                          GOVERNMENT SPONSORED
               GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET
146.The provisions ofparagraphs 1-145 are incorporated herein.
147.These are the common tactics employed by the Guardian Human Traff,rcking/Corruption
    Rackets throughout Florida and the entire country (the "Guardian Playbook").

                              A. MASSIVE HUMAN RIGHTS VIOLATIONS;
                                 HUMAN TRAFFICKING;
                      PHYSICAL ATROCITIES; SENSORY DEPRIVATION;
                       FINANCIAL EXTORTION AND EMBEZZLEI.IENT.
                                AND MURDER/GENOCIDE

148.Affluent Florida retired adults, senior citizens and vulnerable adults are targeted by corrupt
     attorneys, guardians and judges, members of the Guardian Human Trafficking/Corruption
     Racket and their cronies and cohorts.
149. This is often done by trolling retirement communities, hospitals, banks and by their own self
     created "seminars" designed to pull in their victim.
150. Often this is done by their own attorneys to steal their assets.
151. Once their prey is identified, these vulnerable affluent adults are forced into guardianship by
     the simple filing of a fraudulent, fabricated petition whereby they are seized by the corrupt
     judge and stripped of their human and civil rights in order to steal their assets.
152. Their assets are immediately seized.aa
153.These vulnerable adults are illegally secluded from their family, forced from their homes
      and isolated in a secret location so that all of the resulting abuse, extortion, embezzlement
      and other crimes can take place in secret, removed from all eyes of the public.
154. This is a sinister form of human trafficking takins nlace in         oflaw courts4s

aa
   Liberation of Auschwitz: Belonsinss of victims I The ...
encyclopedia.ushmm.org/content/en/fi lm/...
Liberation of Auschwitz: Belongings of victims. Upon arrival in the Auschwitz camp, victims were forced to hand
over all their belongings. Inmates' belongings were routinely packed and shipped to Germany for distribution to
civilians or use by German industry. The Auschwitz camp was liberated in January 1945.
as
     Is Elder Guardianship A New Form Of Human Traffickins?
nasga-stopguardianabuse.blogspot.com/2 0 1 6 I 09 I is...
y''2013 AARP report gave a "best guess" estimate of the number of adults under ... within the FloridaDepaftment
of Elder ... a form of human trafficking. On the ...
America's Shame: Traffickine Our Elderlv I SENIOR LIVING WATCH
seniorlivingwatch.wordpre ss.coml2Ù   7   4I0   I   121 / ...


                                                                22
                  Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 23 of 130




155.The artay of demented tactics that are employed to capture these vulnerable adults into the
    Guardian Human Trafficking/ Conuption Racket are staggering.
156.In one case, hereafter described, a rcal estate agent, Diana Sames, at Remax Realty
     petitioned to put an affluent Florida citizen into guardianship for revenge as she wanted to
     list the woman's property and was refused. When the woman sold the property to a family
     member, Sames retaliated by filing a fraudulent petition forcing her into guardianship.
157. When this case and a whopping ONE HTINDRED AND THIRTY TWO OPEN CASES OF
     ABUSE BY GUARDIANS (which is only the tip of the iceberg) including another case in
     Manatee County, Florida where a courl-appointed guardian took the wedding ring off an 85-
     year-old widow's finger, was repofted to the Florida goveûror Ron DeSantis in a television
     interviewa6, instead of ordering an investigation into the crimes perpetrated by Diana Sames
     and other predators, incredibly, he dismissively shrugged his shoulders and in his "duh"


2 thoughts on " America's Shame: Traffickìng Our Elderly " cgdl947 January 25,2016 at3:13 PM. There is another
form of elder human traffic that can take place in the elder's own home.
Is Elder Guardianshin A New tr'orm            Human Traffickins? I HuffPost Life
https://www.huffingtonpost.com/dr-terri.../is-elder-guardianship-a-n b:11970144.ht...
Sep 13, 2016 - In Florida, there are 5 million people age 60 and older and that ... Yet, seniors who have come to
this retirement haven are actively being ...
Judge Martin Colin had a hand in his wifers suardianship cases. state ...
https://www.palmbeachpgstLçq¡u==gUAr¡liAnghip.../sV/v6eYgvcDeubugXhCoQ4H/
Sep 1,2018 - Now nearly a decade later, the state of Florida spells out in an .... wanting out of an assisted care
facility full of elderly people that her curuent ..
Elder Guardianship Abuse               -   www.elderdisnity.ors
elderdignity.org/elder- guardianship-abuse/
Doctors - Sign off on the incapacity of the senior and often refers a petitioner to a ... In Florida and Flagler County,
these predators are allowed to liquidate the senior's ... Post arlicles, "Is Elder Guardianship a New Form
of Human Trafficking?
https://www.abcactionnews.com/.../theyre-court-appointed-to-protect-the-elderly-but-...
Feb21,2019 - Professionalguardianshave become a booming industry inFlorida, ... They're courl-appointed to
protect the elderly, but who's policing Florida guardians? .... Florida doesn't limit how many people
guardians can oversee and ...
Seniors Stripped Of The Risht To Vote; Florida Is A Hotspot I HuffPost ...
https ://www.huffu ost. com/entry/seniors-stripped-of-the-r*b* 1 279460 8
Nov 7, 2016 - As explained in "Is Elder Guardianship A New Form Of Human Trafficking?," guardianships are
supposed to protect older citizens. However ...
Guardians from Hell             -   Tablet Magazine
https ://www.tabletmag. coml scroll 1264932 I guar dians-from-hell
Jun27,2018 -OnJune 6, Lourdes filed a petition forguardianship onthe grounds.... "To isolate and prohibit
             from seeing her daughter is heartbreaking to this GAL. .... "ln 2003 in Florida, there were 23
an aging Mother
professional guardians," he said. ....
46
               . DeSantis: 'There doesn't seem                                h
h   tþ   s   : //w w
                   w. a bcaction ne w s.co m/new s/lo   c a l-   new s/i...
Feb27,2019 Florida Gov. Ron DeSantis says "There doesn't seem to be anybody held accountable," in reaction to
ABC Action News l-Team investigation, which revealed not a single guardian's registration has ...


                                                                              23
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 24 of 130




    response   said: "What troubled me about some of the issues you guys raised was obviously
    bad things are happening, but there doesn't seem to be anybody held accountable."
158.Once a fraudulent "guardian" petition is filed, our loved ones, perfectly competent adults,
    are then ambushed in their homes by a colluding "examining committee," who are court
    appointees of the Guardian Human Trafficking/ Conuption Racket who are paid by the state
    of Florida (the "Corrupt Insider State Appointed Examining       Racketeers")   to provide   a
    phony "medical opinion" of "incapacity."
159.The Corrupt Insider State Appointed Examining Racketeers are incentivized to rule thata
    person is incapacitated or they don't get other appointments.
160. They make a career of making these fraudulent"rulings."
161. The Corrupt Insider State Appointed Examining Racketeers are not all required to be trained
     doctors with a medical degree.
I62.The Corrupt Insider State Appointed Examining Racketeers can even be "laymen" or social
    workers.
163. There are no mental, physical, diagnostic or medical tests or brain scan done or any other
     medically founded examination whereby a determination of "capacity" could be made.
164. The Corrupt Insider State Appointed Examining Racketeers hold secret brief encounters
     with their unsuspecting prey where they fabricate a fraudulent "incapacity" opinion
     whereupon these r,ulnerable adults are seized by complete strangers and placed into a
     covert guardianship operation; stripped of their human, civil and Constitutional rights,
     declared dead under the law and become humanly owned and trafficked.
165. These rigged "examinations" are done by the Corrupt Insider State Appointed Examining
     Racket coufi appointees who have unspoken agreements to return fabricated "incapacity"
     rulings in a"pay for play" scheme.
166. Even the corrupt Florida laws require at a minimum a physical examination.
167. However no such examination or any other testing was performed with regard to
     Plaintiffs' loved ones.
168. THUS THE SCAM GUARDIANSHIPS OF PLAINTIFFS' LOVED ONES ARE VOID
     AND ILLEGAL AND ALL ORDERS ISSUED WHEREIN THEIR ASSETS ARE
     STOLEN AND EMBEZZLED ARE VOID AND ILLEGAL AND MUST BE VOIDED.
169. THUS ORDERS IN ALL SUBSEQUENT RACKETS AGAINST PLAINTIFFS
     V/HEREIN THEY ARE BEING E};4BEZZLED AND FALSE,LY ARRESTED OR
     THREATENED WITH ARREST ARE ILLEGAL AND MUST BE VOIDED.
170. Once the Conupt Insider State Appointed Examining Racketeers issue a fraudulent ruling
     of "incapacity", the vulnerable adult is then illegally stripped of all human, civil and
     Constitutional rights and stripped of their assets by the issuance of void, illegal orders.
I7I. Their person and their assets are immediately transfened to a complete stranger who has
     no state license, no credentials and is not regulated by the state by void, illegal orders.
I72. They are stripped of their right to counsel by void, illegal orders.

                                               24
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 25 of 130




173. They are immediately removed from their family members by void, illegal orders.
174. In "guardian-speak" they use the term "isolation".
175. Isolation alone is a crime, but this crime goes far beyond the concept of "isolation".
176. This forced removal of a vulnerable adult from their family members constitutes "forcible
     disappearance" a war crime.
I77. This racket is so brazen in Miami-Dade country that the "menu" of illegal options on the
     Florida e-filing "poftal," includes a "PETITION FOR AN ISOLATION ORDER".
178. How does this occur in open sight in the United States of America system of laws???
179. These "forcible disappearance" illegal orders are treacherously devised by hurling
     fabricated outlandish accusations of "misdeeds" against family members, assassinating and
     maligning their character.
180. A favored tactics of these predators is to purposely administer a dangerous drug to seniors
      to medically incite "agitation" and sling fabricated accusations against family members
      that they cause "agitation" in ORDER TO OBTAIN ILLEGAL "ISOLATION" orders by
      a corrupt judge when they themselves create the "agitation" to remove these vulnerable
      adults from the face of the earth to remove any oversight by their family members.
181. In the case of Plaintiff Stone, Plaintiff Stone was attacked with fabricated "crimes"
      including "interference" with the "custody" of her own mother for objecting to her mother
      being administered Miralax, a drug known to the non guardian world as a laxative but in
      the guardian world, it is used because it causes "agitation" and the failure of vital organs
      in a vulnerable adultaT.
182. In the insane guardian world, Plaintiff Stone as are countless others, was fraudulently
      accused of causing the very same "agitation" that they diabolically orchestrated by their
      administration of this dangerous drug to her mother.
183. As is well-known and publicized, isolation is an insidious crimeas.
184. The isolation of children is a breeding tactic used by sexual predators to coerce them into
          silence.
185. So to, the isolation of vulnerable adults is a crime and puts them in grave danger.
186. Thus "isolation" is a key essential to this racket in order for their physical crimes to be
          committed in secret.


a7
     https://www.medicalnewstoday.com/articles/325 170#miralex-vs-other-drugs
48
 The Relationshin Between Isolation and Elder Abuse ...
www.connectingedmontonseniors.ca./the...
Jun 15,201'7' Isolation is arisk factor forabuseandisalsoaresult ofabusethat becomes deeper and more
profound as the abuse escalates. [1] Isolation and abuse are important social issues in our Edmonton community and
beyond. They have a deep impact within our community in general while also having...
How the Hart parents isolated their children to hide sisns of ...
www. cnn.com/20 | 8 I 04 I I 3/us/hart-family-abuse...
Apr 13,2018 'The Hart family's history highlights what expefts say are classic signs of abusive parents isolating
their children from other adults, including those who are mandated by law to repoft suspected ...

                                                        25
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 26 of 130




187. Family   members are illegally ordered to pay crony corrupt third parties to supervise their
     "visits" with their loved ones.
188. The term "supervised visit" is an abhorrent pretense used to cover up their criminal
     deprivation of the Constitutional right of association between family members.
189. One of Plaintiff s Stone many racketeering attorneys diabolically had Plaintiff Stone pay
     his buddy, a cop, to come to the vile nursing home that violated the Florida building code
     where Plaintiff Stone's mother was being kept hostage.
190. The assets of Plaintiff Stone's mother, unbeknownst to her were being stolen to pay the
     predator guardian to be present when Plaintiff Stone went to see her mother.
191. So to make clear: In order for Plaintiff Stone to be able to "see" her mother who had been
     kidnapped by the Guardian Human Traffrcking Racket so as to watch in horror the
     atrocities her mother was suffering including her suspected head shaving and debilitation
     without be able to rescue her mother, this is the financial cost:
    a. Plaintiff Stone was forced to pay her saboteur attorney legal fees in the sum of $400 an
        hour to file a staged, orchestrated "petition" for her to "see" her own mother.
    b. Plaintiff s Stone's mother's assets were being extorted by Roy R. Lustig in the sum of
        between $400 to $500 per hour to oppose the "petition".
    c. The Nazi derived judge, wired, bribed judge would delay any sham hearing in order for
        Plaintiff Stone to be forced to pay her corrupt sabotaging attorney more money to f,rle
        an "Emergency Petition"
    d. That Emergency Petition was opposed by Roy R. Lustig whereupon a sham "hearing"
        by the wired judge imposed a plethora of conditions.
    e. Plaintiff Stone's own attorney suggested as one of those conditions that a cop (his
          buddy) be retained to attend the "meeting".
     f.   The wired judge required his crony guardian who was human trafficking Plaintiff
          Stone's mother to attend the meeting so as to be paid an hourly fee.
     g.   Thus the corrupt human trafficker judge actually issued a Nazi-patterned "order" where
          Plaintiff was "allowed" to "see" her mother that he was human trafhcking.
     h.   At that meeting, Plaintiffls mother's head was completely covered with a rag-like
          material. Plaintiff Stone later woke up in horror in the middle of the night terrihed her
          mother's head had been shaved because of lice or more likely because the predators did
          everything possible to dehumanize her and to prevent her escape.
     i. THUS THAT ONE HOUR MEETING COST PLAINTIFF STONE AND HER
        MOTHER AN ESTIMATED $2,500- $5,000.
192. Multiply this by all of the other diabolical sham "eventso' that occur in this organized
    crime racket and the astronomical theft that takes place in this racket could be used
    to replace the entire infrastructure in the country and provide free education and
    health insurance to all Americans.


                                                26
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 27 of 130




193.     Plaintiff Donald Trump: THIS THE LEGACY YOU ARE LEAVING THE
         AMERICAN PUBLIC. Why are you investing in Nazi-patterned atrocities and
     corruption? Why havenot you drained this swamp? SHAME ON YOU.
194. When Plaintiff Stone had previously paid extortive fees to see her mother on a prior "visit",
     her mother's broken glasses were exhibited in plain sight and her mother was holding her
         head in her hands as she was suffering horrific headaches from not being able to see.
195.When Plaintiff Stone went from one "overseer" to another, she was laughed at and
     threatened with arrest for "interference with custody of her own mother" the same extortive
     threat that is made against all family members.
196. The removal of eyeglasses, hearing aids and dentures and other ancillary devises needed by
     seniors for their independence and care is the crime of "sensory deprivation". It is another
     sick tactic used by the Guardian Human Trafficking Racket to further debilitate their prey
     and accelerate their death.
197. Plaintiff Martino's eyeglasses and hearing aid were taken from him.
198.These vulnerable adults are subjected to honific atrocities: chemical restraints by
     administering illegal psychotropic drugs to keep them incoherent, deprived food in order to
     force feed them, making it easier to lace them with drugs such that their stomach is cut open
     to implant an unneeded feeding tube,4e deprived all sensory and physical activity to
     accelerate their deterioration, secreted and kept isolated from the outside world and their
     families and subjected to physical, emotional, sexual abuse and other honific atrocitiess0.
199. These vulnerable adults are not provided counsel or permitted to testify in court; their family
     members are erased on the court records and prohibited from appearing in couft under threat
     of imprisonment; subjected to ceaseless, contrived staged litigation in order to orchestrate
     legal fees that Florida Sponsored Guardian Racket extorts from the vulnerable adult.
200. This is done to force horrific family members to file documents to plead with the Guardian
     Human Träfficking/Corruption Racket to save the life of their vulnerable family member.
201. Their pleadings are alI futile and in vain as all litigation is rigged and preordained.
202.These pleading only serve to advance the objective of this enterprise which is to incite
     litigation that is used as a pretense to extort the assets of the vulnerable adult (these assets
     have already been seized illegally by the color of law court) can be used to pay "fees" to the
     corrupt attomeys and guardians and kickbacks to the colluding judges.
203.The more the family member fights to protect their loved one, the more money these
     preclators steal from their lovecl one in riggecl, stagecl, litigation.




ae
     Forced feeding by feeding tube has been compared to "waterboarding" used against war criminals

   See before and after unthinkable photos of a vulnerable adult (Photo Gallery) who died TEN DAYS after she was
kidnapped in guardianship and subjected to horrific terror


                                                         27
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 28 of 130




204.Once all assets of the vulnerable adult are embezzled, their home is sold from under them to
    continue the free for all fest /money train.
205.Their home, cat, art, jewelry, family heirlooms, investments, retirement funds, pension
      funds, social security, annuities, personal possessions, EVERYTHING is looted in this
      terrorist enterprise that goes by the name of "guardianship".
206. Thereafter, when the entire life savings of their victim has been sucked dry, their victim is
      murdered by chemical restraints.
207.They are administered illegal psychotropic drugs carrying black box warning against their
      use by elder adults as they cause cardiac arrest and stroke.
2OS.ILLEGAL DO NOT RESUSCITATE ORDERS ARE ROUTINELY ORDERED.
209. These death sentences defile human life and violate religious beliefs of vulnerable adults.
210.These vulnerable adults who were perfectly competent and physically healthy are put to
      their death from abuse, drugging, chemically caused heaft attacks and other deranged
      orchestrated murder schemes.
21 1. Just as the "isolatiorVforced disappeatarTce" of the vulnerable adult is an essential element of
      this organized crime racket in order that physical atrocities can be committed in secret, so
      too, the "isolation" of the couft record is an essential component of this racket in order that
      their financial crimes can be committed in secret.
2l2.The fake "court records" are illegally "sealed" in order the no one, the family member, the
      public or the press can access the documents.
213. This violates transparency laws of the Federal govemment sland the Florida Sunshine law.
2l4.The objective is to insure their crimes are committed in secret to make them impossible to
       be reported.
2l5.In addition, the illegal "record sealing" enables the corrupt judge, attomey and guardianto
     devise all manner of diabolical proceedings to award fees, issue illegal gag orders and
    orchestrate insane activities and Machiavellian scheme to orchestrate fees.
245.The family members are thus illegal deprived access by and to the very same racketeering
    court in which the racket is taking place in order for the cdmes, including embezzlement to
       take place in secret.
246.The illegal record "sealing" is also a means to make it impossible for the files to be accessed
    by the media in order to shut down their ability to do meaningful investigative reports. s2

5r
     Open government - Wikipedia
en.wikipedia. org/wiki/Open_government
Transparency in government is often credited   with generating government accountability, which supporters argue
leads to reduction in government corruption, bribery and other malfeasance.
t'Democracy dies in darkness is the slogan of the prestigious Washington Post.
The Washineton Post: 'Democracy dies in darkness' lTheHill
thehill. com/homenews/me dial 3206 1 9 -the-washington...
The Washington Post has a new slogan on its homepage: "Democracy Dies in Darkness.". The motto, one that has
been used periodically ín the past by Washington Post columnist and editor Bob Woodward, was first spotted on
Friday. The @washingtonpost has a new sloga

                                                        28
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 29 of 130




247   .The entire proceeding is a fraud devised by a wired judge working hand and hand with an
       arsenal of self-dealing attorneys, guardians, judges and judicial officers to disseminate the
      life savings, possessions, home, car and personal property of their prey who is rewarded
      with bribes and kickbacks.
248. The court proceeding are a sham where ex parte motions and orders, ore-tenus
      proclamations, self- serving " confidential " reports are exchanged.
249.There is a pretense that a real court proceeding is occurring under American Law and Rules
      but the only thing really happening is the illegal, criminal distribution of the assets of an
      elderly person to a fully-fledged racketeering crime ring presided over by a wired sham
     judge wearing a black robe.
250.This guardian racket is buried under an avalanche of corruption and fraud so deep that it
      permeates and infects the whole foundation of the legal system throughout the world.
251 . However, the mountain of fraud is only a diversion to hide the fact that this is a very simple
      crime... a perfect clime: AN EMBEZZLEMENT RACKET RUN BY THE COURT.
252.This industry is a fully fledged organized crime racket overseen; financially sponsored and
      protected by the Federal goveffìment and state agencies and govemors.

 B. THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION FAMILY                                 IS A CRIME
                            AGAINST ENTIRB, AMERICAN FAMILIES

  \ilE ARE EMBROILED AND TERRORIZED IN THE GUARDIAN RACKET AND
  ACCOMPLICE RACKETS IN OTHER COURTS TO DESTROY THEIR LIVES AND
         STEAL AND ROB THEM OF THEIR HOME AND ASSETS AS WELL
         (THE *GUARDIAN FAMILY MEMBER EXTORTION RACKET'')
                               NOTICE OF GRAVE URGENCY

253.This Nazi-derived racket is a subversive crime perpetrated against entire Florida families.
254.The Guardian Human Trafficking/Corruption Racket spans a bottomless, voracious pit of
     extortion /protection racket that are orchestrated against family members.
255.The Florida Sponsored Guardian Racket's monstrous illegal and far-reaching tentacles
    ensnare the entire families of Florida's vulnerable adults into its web.
256.Once their loved one becomes entrapped in this barbaric abomination, their family members
    also immediately become enmeshed in separate rackets perpetrated against them.
257.Therc is grave urgency to this matter as Plaintiffs and their families are in danger of their
    saf-ety, their property and their lit-e.
25S.Plaintiffs are putting this court on notice and documenting these crimes for the record.
259.We are family members - doctors; lawyers; pharmacist; educators and educated, productive
    American citizens - of loved ones who are captured in this Nazi- patterned racket.
260.V/e are crime victims as well. Our loved ones are stolen from us, extorted and killed; our
    families plundered; we are viciously retaliated for exposing this diabolical racket; illegally


                                                  29
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 30 of 130




     gag ordered, forced into bankruptcy; our homes foreclosed; our assets garnished; wrongfully
     incarcerated and our lives destroyed.
26I.We should be respected and lauded for our efforts to expose and eradicate this plight that
    infiltrates the state of Florida whereby Ron DeSantis destroys the lives of Florida's families
    and eradicates their human rights, annihilating all that distinguishes America from fascist,
    third world countries and Nuremberg law s3 under the Third Reich.
262.The oveniding goals of the sham litigation perpetrated in the Guardian Family Member
      Extortion Racket is:
      a. to steal the assets and home of the family members in sham court proceedings in a
         pretense that a legitimate legal proceeding is taking place.
      b.     Threaten and extort the family members into silence by stealing their assets making
             them unable to undertake remedy as they are drowning in litigation, losing their homes
             and their livelihood and possessions;
      c.     Threaten and extort thc family mcmbcrs into silcncc by illegal void "gag" orders and
             threats ofarrest.
      d. Any attomey who they retain is threatened by the Guardian Human Trafficking Racket
         if that attorney crosses them or secretly works in collusion with Guardian Human
         Trafficking Racket to sabotage the family member and perpetrate the racket, causing
         the family member to hemorrhage money to pay legal fees on futile remedy.
263.We are erased from the "court" records.
264.In one of the multitude of lawsuits filed by predators in Plaintiff Stone's matter, she was
    described as "was" the daughter of Mrs. Stone implying Mrs. Stone passed away,
    diabolically putting Stone is desperate fear her mother passed away and she was not even
     told.
265.This is a routine demented tactic, as papers discovered by Plaintiff Martino refer to her
    father, who is living, as deceased.
266.When finding her mother was alive, Plaintiff Stone realized the complete immorality of
    these terrorists who sought to make public that Plaintiff NO LONGER EXISTED AS THE
    DAUGHTER OF HER MOTHER AND WAS BEING ERASED IN A PUBLIC RECORD.
267.THIS DEPRAVED ACT ALONE REFLECTS THE DANGEROUS MENTAL
    CONDITION OF THESE DERELICTS AND THE COMPLETE FAILURE OF THE
    UNITED STATES GOVERNMENT TO INSURE THE SAFETY OF ITS CITIZENS BY
    FAILING TO CRIMINALLY CONVICT THESE PREDATORS.



s3
   As def,rned in Wikipedia: The Nuremberg Laws (German: Nùrnberger Gesetze) were antisemitic and racial laws
inNazi Germany were enacted by theR.eichstagin 1935. Jewish citizens were harassed and subjected to violent
attacks. They were actively suppressed, stripped of their citizenship and civil rights, and eventually completely
removed from German society


                                                       30
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 31 of 130




268. Plaintiffs are sued by own attorneys for self-devised, illusionary fees; we are sued in illegal,
     fabricated "SLAPP" lawsuits falsely accused of "DEFAMATION" for reporting crimes to
    steal our assets to attempt to "silence" us, we are unlawfully arrested for violating illegal
    orders that prevent us from reporting the abuse of their loved ones, we are forced to expend
    astronomical fees when we go to other courls seeking justice that is all for naught as the
    entire state of Florida is a complete locked down cover up racket for the Florida Sponsored
    Guardian Racket.
269.We are criminally deprived of our right of association with our families by perverse, illegal
    "isolation" orders. Reference is made to article'6The New Gestapo: Probate Courttt-
    Exhibit C.
270.We are illegally "gag" ordered to PROHIBIT us from reporting crimes to law enforcement
     agencies. This is aNazi derivative of "VERBOTIM."
Z7l.The usual scenario is for the guardian and their attomey to filc fabricatcd statcmcnts against
     family members falsely alleging "rnisdeeds" and 'ocrirnes" with a colluding judge (usually
     accusations of "agitation" that the abusive guardians cause themselves by administering
     contraindicated medications with dangerous side effects and "interference with custody"
     when family members who are horrified at the abuses and atrocities being perpetrated
     against their loved ones attempt to protect their loved one) in order to obtain a fraudulent
     courl order "isolating" (in reality, criminally "forcibly disappearing") the victim from their
     family and life and silencing us from reporting the crimes.
272.We are diabolically debilitated, robbed of our lives and ability to maintain our livelihood as
     defending ourselves from the racket absorbs our lives.
2T3.Plaintiffs' very existence and the lives of their family are wiped out as out-of-control
    litigation consumes their existence.
274.We are embroiled in overwhelming, never ending SHAM litigation where pending cases
    spawn a ceaseless anay of other cases forcing them to be at the mercy of void, illegal, rabid
    court deadlines, hearings, pleadings and relentless, staged, futile litigation.
275.Corrupt judges in the collusive color of law courls that are protection rackets for the Probate
    Mafia judges issue illegal judgments against us in fabricated "defamation" lawsuits to
     garnish our assets and steal our homes.
276.We are sued in farcical lawsuits where the filers, racketeers in the "guardian racket" commit
    diabolical crimes and fabricate outrageous lies to accuse us of their crimes and in collusion
    with their crony corrupt judges obtain illegal void 'Judgments" against us to steal our homes
     and property in an embezzlement racket.
277.We are forced to sue corrupt judges and attorneys in futile lawsuits that spew fuilher
    litigation because the reported crimes perpetrated by these color of law state actors are
    ignored by the F.B.I. and the D.O.J.
278.We are forced into bankruptcy and foreclosure courts because our homes and property are
    illegally seized in ex parte fake court proceedings.

                                                 31
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 32 of 130




279.We are arrested for contempt of court and outlandish fabricated accusations to silence us.
280.These dirty judges pack their courts with their crony "bailiffs" to intimidate us.
281.We are falsely accused of preposterous crimes; the most common "interference with
     CUSTODY" of our own parents when we attempt to report and remedy these crimes.
2S2.Plaintiffs suffer grave emotional distress and trauma as they are forced to watch in horror as
     their loved ones are viciously abused in open sight of all Florida and Federal agencies who
     refuse to provide relief.
283.V/hile the attorneys are billing machines who thrive financially on this orchestrated
     litigation, Plaintifß are drowning in a shameful cesspool ofjudicial conuption that deprives
     them of their livelihood, their family life and any possible quality of life.
2S4.Plaintiffs are characferized as "frivolous" and "disgruntled" at ex parte hearings orchestrated
     to bar them from filing evidence of crimes in order for color of law judges who apparently
     have mental disorders to "scrub" the dockets from evidence of these crimes.
285.'When Plaintiffs file evidentiary documents, they are barred from the color of law court.
286.In one of these demented ex parte illegal "hearings" in Plaintiff Stone's case, to which
     Plaintiff Stone was not informed or appeared, the maniacal judge issued an order finding her
     guilty of a litany of crimes and misdeeds and slammed her with a gag order and fees.
287.Any attorney acting on behalf of a Plaintiff to file such evidentiary documents is barred
     from the color of law couft and their law license is threatened.
288. Plaintiffs suffer threats, extortion and interference with attorney relationships making it
     impossible to retain counsel.
289. These threats extend to any attorney who seeks to represent the targeted vulnerable adult.
290.In Plaintiff Stone's case, when she hired counsel for her mother, that attorney was threatened
       by the judge and the attorney involved in the racket. When that attorney filed an Affidavit
       (Exhibit D) exposing the threat, the racketeers filed a bar complaint against her to threaten
       her livelihood. When Plaintiff Stone took the Aff,rdavit to the police to attempt to file a
       criminal complaint, THE POLICE WOULD NOT FILE THE COMPLAINT.
291. Another attorney retained by Plaintiff Stone was threatened by the corrupt judge involved in
       her matter when he sought to run for judge and was so fearful he withdrew.
292. When Plaintiffs are forced to futilely seek to overturn the illegal orders of the corrupt judges
       in the Human Trafficking/Corruption Racket, their colluding brethren in the next tier of
       corrupt courts, issues another illegal void order, typically and illegally being "per curium"
       so that it cannot be further appealed.
293. In the Federal court, these corrupt brethren diabolically state on their illegal void orders
       "DO NOT PUBLISH" in order to keep their illegal void orders that evidence their
       collusion with the racket hidden from the public.
294.This violates the "for show" Florida sunshine law and intentionally denies journalist the
      right to report news in the public interest and warn the public of this danger.


                                                 32
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 33 of 130




295.Plaintiffs are forced to relive this nightmare each time they seek relief (including this
     lawsuit).
296.They are not paid for their hours of seizure in the racket - they are deprived from earning a
     living.
297.Family members are falsely accused in the lawless civil court of preposterous criminal
     allegations to threaten them into silence.
298.Their right to free speech is criminally denied by illegal "gag" orders in violation of 18 USC
     241 and242.
299.This diabolical tactic not only deprives them of their fundamental Constitutional rights, but
     is a means of extortion whereby they are criminally deprived of their Constitutionals right of
     access to the court and to defend their property (an act ofracketeering) to force them to hire
     the crony attomeys of the racketeers, with the result that they not only hemorrhage more
     money but the racket gets exacerbated by collusive attacks on them orchestrated by their
     corupt attomcys in collusion with the racket.
300.The family member does not even know this is happening until after they have lost their life
     savings without any relief and finally understand that was the intention all along - that the
    purpose of the enterprise is to engage in rigged, preordained litigation to devour fees.
30l.To the contrary, the perpetrators of the racket run a flourishing extortion business taking
     their protection racket "fees" from the vulnerable adult they are holding hostage.
312.Plaintiffb are a doctor, lawyer and pharmacist. Instead of being viciously attacked and
     assaulted by public servants in all branches of government, Plaintifß should be respected
     and lauded for their efforts to persist against repugnant and virulent retaliation, to seek that
     Florida judges adhere to their mandate to protect the human rights of Florida citizens which
     are core values of America's legal system and the only thing that distinguishes America
     from fascist, communist, third world countries and Nuremberg law under the Third Reich.
303.Instead, many of the family members, including Plaintiffs HAVE BEEN THREATENED
     V/ITH AND/OR ILLEGALLY ARRESTED AND INCARCERATED FOR SPEAKING
     UP TO REPORT THESE CRIMES.
304.Plaintifß' life savings and homes have been seized by fabricated lawsuits against them.
305.Because the victims of the Guardian Human Trafhcking/Conuption Racket and their family
     members are terroÅzed, threatened, extorted, subjected to hate crimes and their loved ones
     have been murdered in collusion with the Florida State Actor Defendants, they are
     terrif,red to file litigation.
306.Each time they have sought any remedy, another reign of hell is launched against them, thus
     the crimes perpetrated have reached the level of war crimes, crimes against humanity,
     domestic terrorism and Nazi patterned atrocities all as documented herein.
307.Thus many of these victims are terrif,red to be a party to this lawsuit or others, thereby in
     addition to being crime victims, they are criminally and civilly being deprived of access to


                                                 JJ
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 34 of 130




    the very courts that are terrorizing them and denied their Constitutional right to petition for
    redress ofgrievances.
308.Moreover, as whistleblowers to the massive corruption, Plaintiffs are being subjected to
    retaliation in the nature of hate crimes and terrorized and in fear of their lives.
309.4s shown in the definition of forced disappearance, the family members who often spend the
    rest of their lives searching for information on the disappeared, are also victims.
3l0.This life-sucking racket is an unholy blasphemous evil that transcends man's law and the
     law of the universe - it is an unholy war against humanity.
31 I.BECAUSE THE STATE OF FLORIDA, THE FEDERAL GOVERNMENT AND
     DEFENDANTS DO NOTHING TO PROTECT VULNERABLE AMERICANS AND
     THEIR FAMILIES, DESPERATE PLAINTIFFS AND OTHERS SIMILARLY
     SITUATED WATCH THEIR LOVED ONES BEING SLOWLY MURDERED
     BEFORE THEIR VERY EYES BY DE,PRAVED INDIFFERENCE TO THEIR LIVES,
     A CRIMES OF DEPRAVED HEART MURDER.

        C. NAZI -PATTERENED JUDICIAL TERROR TACTICS ARE EMPLOYED
3l2.In this unholy and ungodly organized crime racket, the so called "guardian" judges are
    typically breed EXACTLY because they are known to be evil, lawless and conupt. It is
    apparent they have sociopath traits and other dangerous mental disorders whereby fhey are a
    danger to the public.
313.4 sociopath is a term used to describe someone who has antisocial personality disorder
    (ASPD). They will often break rules or make impulsive decisions without feeling guilty for
   the harm they cause. ASPD is a category of personality disorders characterized by
   persistent negative behaviors. The new edition of the Diagnostic and Statistic Manuel of
   Mental Disorders (DSMM-5) says someone with ASPD consistently shows a lack of regard
     for others' feelings or violations of people's rights whereby they are a danger to the public.
3l4.Typically they are specifically plucked from the "criminal" court whereby they have
     amassed a litany of dirty tactics they use against those accused of crimes that they employ
     against vulnerable adults, who are entitled to the highest protections by law but instead
     treating them as if they are criminals accused of the worst possible crimes.
3 15.Their tactics are diametrically and the polar opposite of that needed to care for and attend the

     needs of vulnerable adults.
316.They haven't a whit of knowledge about the law, nor do they enforce the law.
317.The placement of these "criminal" judges into a position of taking care of the needs of
     vulnerable adults is not only negligence, it constitutes gross criminal negligence and public
    servant malpractice.
318.The financial reports of many of these dirty corrupt "guardian" judges reflect unexplained
    and suspicious income and funds.



                                                 34
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 35 of 130




3l9.Instead of using the brazen fraudulent financial statements to root out the dirty conupt
     judges and criminally investigate them, the state sponsored coruption racket specifically
     designates these dirtiest of the dirty judges to act in matters involving vulnerable adults and
    the attendant litigation that is proliferated.
320. "NO ACTION" letters are routinely issued by their oversight judges when their financial
     fraud is reported.
32l.As shown herein, this pattern is present with regard to Milton Hirsch and Carol-Lisa
    Phillips.
322.Their acts fit within the definition of crimes against humanity, war crimes, the most heinous
    Nazi derived crimes tried by the Nuremberg Court.

                                          D. SUMMARY
323.The diabolical tactics are ALWAYS THE SAME:
    a. a forced, illegal      "guardianship" using a fabricated, fraudulent "incapacity" ruled
         concocted by collusive state actors who are paid by the state;
    b.   the sham proceeding taking place in collusion with a dirty corrupt judge, generally
         installed from the criminal "division" in order to employ the dirty tactics accumulated
         against persons accused of crimes;
    c.   illegal kidnapping;
    d.   forcible disappearance;
    e.   threats against the family members of the vulnerable adult and often, illegal arrest;
    f.   illegal gag orders;
    g.   diabolical atrocities against the vulnerable adult to incite litigation;
    h.   theft and embezzlement by illegal void orders of conupt color of law judges;
    i. the looting and embezzlement of all assets and home of the vulnerable adult;
    j. death of these vulnerable adults by horrif,rc abuse and massive dosages of illegal
       psychotropic drugs that cause heart attack and stroke.
    k. Thereafter a myriad of farcical lawsuits ensue against family members to embezzle the
       assets of the family members and steal their homes.
    l. Preposterously, the state of Florida pretends these crimes by judges and attorneys are
       matters for "review" by their cohofts, the judicial and legal "oversight" committee who
       acts as protection/cover-up racket for these crimes issuing farcical "no action" letters.
    m. It is oxymoronic that when the state and the federal courts themselves are the
       perpetrators there can be no expectation ofjust, indeed any, relieffrom these courts.

           VIII.   THE FLORIDA SPONSORED GUARDIAN ENTERPRISE
                A. THE MASSIVE FLORIDA               SPONSORED GUARDIAN RACKET

319. The provisions ofparagraphs 1-318 are incorporated herein.




                                                     35
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 36 of 130




 320. The human trafficking racket that takes place under the charade of 'guardianship" is
      prolific in the state of Florida due its huge population of affluent retired and senior citizens
      who are open targets for Florida's lawless public officials.
 321. It is estimated approximately one million of its citizens are captured, looted, embezzled and
      murdered in this monstrous Florida Sponsored Guardian Human Trafficking/Conuption
         Racket each year.
 322. This racket is also rampant in Florida as it is known as the conuption capital of the worldsa.
 323.Conupt Florida Governor Ron DeSantis (who took pay for play to a whole new level
     complete with a price list); 5s attorney general Ashley Moody; their immoral predecessors,
     Rick Scott, Pam Bondi; the State of Florida and the Federal Govemment illegally use
     federal and state money to fund this treasonous racket in criminal violation of a host of
     federal laws including 18 U.S.C.$ 641;s6 18 U.S.C.$ 1346; s7 and 18 U.S.C.$ l34gs8 under
     color of law.



sa
  Miami-Daders Most Corrupt Cities Ranked I Miami New Times https://www.miaminewtimes.com/.../miami-
dades-most-corrupt-cities-ranked-1053346... Jul 11 ,2078 - South Florida has had some iconic pairs over the years,
but none ... Law Enforcement suspected was filled with a big wad of corruption money.
Miami named one of the most corrupt cities nationwide - South Florida ... https://www.sun-sentinel.corn/.../fl-
ne-miami-ranked-among-most-corrupt-cities-20 1 9...
Harvard finds Florida among most politically corrupt states in U.S. https://floridapolitics.com/.../l9ll50-
harvard-says-florida-one-of-americas-most-politi... Sep 25, 2015 - Florida is also listed as one of America's most
corrupt states, along with Arizona, California, Kentucky, Alabama, Illinois, New Jersey, Georgia, ...
 What is the evidence that Florida is the most corrupt of the 50... https://www.quora.com/
Jul 30,2018 - There appears to be an overwhelming amount of websites devoted to exposing corruption in Florida.
There are countless websites devoted to ... Is the city of Tallahassee the most corrupt in Florida as President ...
Justice Network - Florida Corruption - NoSue.org https://www.nosue.org/florida-corruptionl Jun 7 ,2012 -
A new study by nonprofit Integrity Florida ranks the Sunshine State as the country's most corrupt. According
to the "Comrption Risk Report: ...
 s5
   DeSantis has become the most corrupt governor in the U.S. ...
 Sep 26,2019 - DeSantis has become Ihemost corrupt governor in the U.S., and is... as that extremely racist guy
 who Florids elected as the state's top official.
 DeSantis has become the most comrpt governor in the U.S ...
 www.dailykos.com/stori es 120 1 9 /9 126 I | 887 046I ...
 Sep 26, 2019 ' But he's so much more than that! While other politicians had an informal system
 of grift, DeSantis took it to an extreme: He literally made a price list. Secret, internal memos recently ...
 Ron DeSantis' political team planned $25K golf games. $250K ...
 www.tampabay.com/fl orida-politics/buz il20 19 I 09 I ...
 Sep 12,2019 ' Ron DeSantis' political team planned $25K golf games, S250K'intimate gatherings,' memos say
 Corrupt - https://dictionary.cambridse.org/us/dictionary/enslish/corrupt:
 dishonest and willing to use yeUI position or pewel to your own advantage, especially for mone),
 tu
      18 U.S. Code $ 64l.Public money, property or records
 Whoever embezzles, steals, purloins, or knowingly converts to his use or the use of another, or without authority,
 sells, conveys or disposes of any record, voucher, monev, or thing ofvalue of the United States or of
 any_dgp4rtlSglt or ¿g94ç¡r thereof, or any property made or being made under contract for the United States or
 any_depq4lSgrìI_or agency thereof; or Whoever receives, conceals, or retains the same with intent to convert it to his
 use or gain, knowing it to have been embezzled, stolen, purloined or converted-
 Shall be fined under this title or imprisoned not more than ten years, or both;

                                                            36
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 37 of 130




324.The atrocities committed by the Ron DeSantis' human trafficking enterprise includes:
     seclusion of Florida's vulnerable citizens in a secret location from the eyes of the world and
     their families (identical to the war crime of forced disappearance); use of forced feeding
                                      se
     tubes without medical need          (mutilatiorVmaiming, a war crime); administering illegal
     psychotropic drugs that carry black box warnings against their use by older adults as they
                                        60
     cause cardiac arrest and stroke       and mimic the symptoms of dementia; suspected sexual
     abuse; deprivation of food and medical attention; sensory deprivation; all deliberately
     orchestrated to incite litigation by their family members in order to extort the assets of their
     victims under the pretense of "fees".
325.The human trafficking of Florida's vulnerable adults has always been a festering industry
     operated in Florida's shadowy, underground, corrupt guardian courts.
326.The Guardian Human Trafficking/Corruption Racket became a burgeoning empire and an
     entrenched arm of the Florida government under the auspices of prior corrupt governor Rick
     Scott, an "unindicted felon" who instead of being indicted and incarcerated after embezzling
     TWO BILLION DOLLARS IN MEDICARE FRAUD 61 expanded his empire into the
     human trafficking of vulnerable adults in guardianship and then while America sleeps,
     became the most proliferate racketeer in the country, cross corrupting government and
     private enterprises, criminally abusing his position, using blind trusts to hide his criminal
     conflicts of interest. (See Exhibit E)
327.Ron DeSantis has taken over the human trafficking empire of vulnerable adults that has
     become Florida largest business.
328. This diabolical Florida sponsored human trafficking scam under the ruse of guardianship
     works in two ways:
     a. the state of Florida steals the life savings and home of its vulnerable citizens in a
         manufactured, scam court proceeding; and
     b. it illegally obtains federal funds to fund this criminal racket as evidenced by the
          Trump/Blumenthal Corrupt Bill and Order and other backdoor, secret deals that are
          buried by the government.
329. When this criminal operation is exposed, diabolically, the state of Florida goes back to the
     federal govemment to seek more funds to "study" the "problem" - thereby perpetrating this

tt l8 U.S. Code 1346.Definition of
               $                   "scheme or artifice to defraud"
For the purposes of this chapter, the term "scheme or artifice to deffaud" includes a scheme or artifice to deprive
another of the intangible right of honest services. Any plan or course of action intended to deceive others, and to
obtain, by false or ffaudulent pretenses, representations, or promises, money or propefty from persons so deceived.

" 18 U.S. Code $ 1349.Attempt and conspiracy
Any pqson who attempts or conspires to commit any offense under this chapter shall be subject to the same
penalties as those prescribed for the offense, the commission of which was the object of the attempt or conspiracy.
5e
     http://www.addameer.org/publications/factsheet-force-feeding-under-international-law-and-medical-standards
60
     https ://psychnews.ps]'chiatryonline. org/doi/ 1 0. I I 76lpn.43. I 4. 000   1

6r
  Rick Scott'oversaw the largest Medicare fraud' in... I PolitiFact Florida
https://www.politifact.com/florida/statements/2014/mar/03/florida-democratic-par...

                                                                   37
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 38 of 130




     plague in the pretense of "looking for remedy" instead of effectuating the remedy -
     criminally indicting those responsible.
330. The alligator swamp infested Florida as a breeding ground for criminal endangerment and
     corruption and coruuption cover up has been exposed on the national stage by the insidious
     human trafficker/sexual molester Jeffrey Epstein crime spree where a known pedophile was
     slapped on the wrist by Florida offlrcials who worked out a secret deal with the conupt
     federal government officials, i.e., the FBI and DOJ to avoid federal charges.
331.When the victims tried to hold the corrupt Federal government officials responsible, the
     corrupt Florida federal court illegally denied that request with an illegal void order replete
     with the mumbo-jumbo of a lunatic.
332. Just like the slap on the wrist given to Jeffrey Epstein in his sex trafficking enterprise, so too
     is the protection scheme taking place in the Florida Guardian Human Trafficking/Corruption
     Racket where predators are protected.
333.The murder. human trafficking and looting "guardianship" enterprise in Florida is
    exemplified by discovery of the dead bodies of nine CREMATED vulnerable adults in urns
    in the office of Rebecca Fierle. one of Florida's most prolific "serial killer/embezzlerl
     guardian".62
334.Because the judges and attomeys who are involved in murder, human trafficking and
    embezzlement of Florida's vulnerable adults are protected by every court and law
    enforcement agency in Florida (and across the U.S.) Rebecca Fierle who should have
     aheady been charged and indicted as a serial killer and imprisoned for life remains free on a
    nominal "bail",leaving this monstrous predator unleashed on the public.
335.Instead of this serial killing being investigated by the Federal agencies, incredibly, the
    corrupt to the core ann of DeSantis' version of law enforcement, the dysfunctional Florida
    Department of Law Enforcement has been operating a pretend guise of an investigation
    wherein they are avidly covering up her crimes in this Florida Sponsored operation, a
    Jeffrey Epstein re-wind.
336.Unbelievably and incredibly, this murderer for hire is still atlarge in the lawless state of
    Florida and a Federal F.B.I. investigation has not been ordered by any court in Florida,
    leaving the criminal investigation of a serial killer in the hands of the lawless, dysfunctional
    Florida Department of Law Enforcement, who operates under the dysfunctional auspices of
    Ron DeSantis, conspirator and accessory to the Florida Sponsored Guardian Racket and is

62
  Cremated remains of 9 people found in Rebecca Fierle's offrce /
www. wesh.c oml afücle I cremated-remains-rebecca...
The Florida Department of Law Enforcement and Orange County Sheriff s Ofhce executed a search warrant
at Rebecca Fierle's Orlando offìce Monday.
FDLE: Professional guardian accused of causing death under .../ www.abcactionnews.com/news/local-news/...
The FDLE opened a criminal investigation into professional guardian Rebecca Fierle on July 25, according to FDLE
spokeswoman Jessica Cary.




                                                        38
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 39 of 130




     running a sham, cover up "investigation" to fool the public, deviously mischaracterizing this
     serial killing by a state actor as the crimes of a lowly "guardian".
337.Fierle's serial killing spree is not murder by a solo, lowly predator guardian; it was carried
     out in a corruot human traffickins court                with the collusion and abetment of
     corruot iudses and attornevs       is sponsored bv Ron Desantis
338.Ron DeSantis and ever)'corrupt judge. attorne)¡ and cohorts who were parties to the scam
     fake "court proceedings" in each and every "Rebecca Fierle Case" are involved.
339. Serial Killer Fierle should have been imprisoned the same dav these cremeated bodies in
     urns were discovered and each and every "guardian" matter criminally investigated and we
     demand such action by Defendants.
340. These are atrocities devised and perpetrated by attomeys and judges -the very same judges
     who are "presiding" over their own crimes in collusion with Ron DeSantis.

         B.CROSS CORRUPTION AND PROTECTION TACTICS USED BY ALL
        BRANCHES OF THE FLORIDA GOVERNMENT (IN COLLUSION WITH THE
       FEDERAL GOVERNMENT) TO COLLUDE IN, COVER UP AND ACCOMPLICE
           THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET

341. The Florida                  Guardian Racket is activelv and methodically operated as a
     burseonins orsanir.ed crime racket that has been intentionallv              in collusion with
     the executive. lesislative and iudicial branches of the Florida sovernment for this Duroose
     to insure that it thrives and þrospers.
342. The deprivation of rights and criminal activity by Florida state and federal Courts under
     color of law is state sanctioned, sponsored and protected by the Florida judiciary as:
     a. they issue illegal void orders that violate the Constitution;
     b. collude at the appellate level with the lower court illegal order, making it all the more
          difficult to have an illegal void order overturned as it continues to have even more
          semblance of legality as each successive court acts as an accomplice to the illegal acts
          of the original courl;
     c. are unlawfully overseen only by Florida judicial and attomey oversight commissions,
          not by independent oversight authority and are thereby acting in criminal conflict of
          interest as they are members of the same union, i.e.: Florida Bar and have no
                                                                                                           63
           prosecutorial power to investigation and discipline their own member's conduct.

u' Reference
                should be made to the book entitled The Fraternity: Lawyers and Judges in Collusionwritten by a
retired judge, Justice John F. Molloy as set fofth in the Inhoduction and Summary of the Case wherein Justice
Molloy defines "Lawyer domination," stating "When a lawyer puts on a robe and takes the bench, he or she is
 called a judge. But in reality, when judges look down from the bench they are lawyers looking upon fellow members
 of their fraternity. In any otherarea of the free-enterprise system, this would be seen as a conflict of interest"
 (emphasis added). "When a lawyer takes an oath as a judge, it merely enhances the ruling class of lawyers and
judges. Surely it's time to question what has happened to our justice system and to wonder if it is possible to
 return to a system that truly does protect us from wrongs" (emphasis added).

                                                        39
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 40 of 130




     343. The deprivation of rights and criminal activity by Florida state and federal Courts under
         color of law is state sanctioned, sponsored, orchestrated and protected by the Florida
          executive branch of government as it:
            a. enabled illegal laws using color of law advisory attorney general opinions that violate
               the Constitution instead of issuing opinions that comply with the law;
            b. fail to comply with its mandate to enforce the law;
            c. ignore their Constitutional mandate and oath of office to protect the public from
               danger.
           d. fails to require and provide accountability by the judicial branch of govemment.
     344. The deprivation of rights and criminal activity by Florida state and federal Courts under
         color of law is state sanctioned, sponsored, orchestrated and protected by the Florida
         legislative branch of government who:
         a. enact illegal laws that violate the Constitution, thus acting as accomplices to the illegal
             "case law" that violates the Constitution which results; and
          b.   enable Florida judges who have no independent oversight authority; are members of the
               Florida bar; and who have no prosecutorial power to investigate and discipline their
               own member's conduct;
           c. fails to require and provide accountability by the judicial branch of government.
     345.The deprivation of rights and criminal activity by Florida state and federal Courts under
          color oflaw is state sanctioned, sponsored, orchestrated and protected by all state ofFlorida
          and federal law enforcement agencies who deliberately and wantonly mischaraçterize
          criminal acts of judges as "civil" matters, thereby deliberately violating their mandate to
          enforce the law and protect the public by illegally exempting judges from being accountable
          for criminal acts and forcing Plaintiffs to litigate crimes in the very same color of law courts
          in which the crimes are being committed.
     346. Plaintiffs seek redress for violation of First, Fifth, Eighth, Ninth, and Fourteenth
          Amendments by the state of Florida (No State shall make or enforce any law which shall
          abridge the privileges or immunities of citizens of the United States; nor shall any State
          deprive any person within its jurisdiction the equal protection of the laws).
     347.State of Florida Judges and Federal Judges:
           a. The state and federal judges in all jurisdictions and tribunals throughout the state of
              Florida are criminally depriving and conspiring to deprive Florida vulnerable adults and
              their families of their inalienable rights under the Constitution to life, liber"ty, propefty
              and pursuit of happiness under color of state law by engaging or conspiring in a state
';
              sanctioned, sponsored and orchestrated human trafficking, genocide, embezzlement




                                                       40
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 41 of 130




             fully fledged organized crime operation and racketeering enterprise under the guise of
             "guardianship".uo
         b. Florida attorneys and judges have violated their oath of admission to the Florida Bar and
            Florida judges have violated their oath of office as set for"th in Florida Statute 876.10
             False oath;   penalty.-"If any person required by the provisions of ss. 876.05-876.10                    to
             execute the oath herein required executes such oath, and     it is subsequently proven that at
             the time of the execution of said oath said individual was guilty of making a false
              statement in said oath, he or she shall be guilty of perjury."
        c.    The jurisdiction of all state and federal judges in all jurisdictions and tribunals
             throughout the state of Florida is repudiated as they are all members of the Florida bar
              and acting under color of law and in criminal conflict of interest and without
             jurisdiction. 65
348.lVhen complaints setting forth crimes of the Florida Sponsored Guardian Racket are filed
     with the Govetnor and the Attorney General, they willfully and wantonly pretend they are
     not responsible and deviously divert Plaintiffs to other agencies who deny responsibility in a
     dance of deception by all Florida officials.
349. Ron DeSantis and all public officials in the state of Florida have criminally abused the trust
     of Florida's elderly vulnerable adults, using the huge elder population in Florida as a means
     to conduct a massive organized crime racket. Florida is home to more than 5.5 million
     elders and boasts the highest population percentage of those 65 and older in the nation
     according to the Florida Department of Elder Affairs ("FDEA").
350.Plaintiffs have filed civil and criminal complaints and lawsuits against and held futile
     meetings with the Florida State Actor Defendants, including the below to which the only
     response was NOTHING or a "NO ACTION" letter or the summarily dismissal of a lawsuit:
     a. Law enforcement agencies throughout the state of Florida;
     b. Prior Governor Rick Scott;
     c. Govemor Ron DeSantis;
     d. Attorney General Ashley Moody and prior Attorney General Pam Bondi66;

64 The proliferation
                     of these Crimes Against Humanity perpetrated under the guise of "guardianship" is widely
exposed by the media throughout the state of Florida and the country. These media articles include the stories of
many of the Plaintiffs herein.
u' Reference
              should be made to the book entitled The Fraternity: Lawyers ancl Judges in Collusionwritten by a
retired judge, Justice John F. Molloy as set forth in the Introduction and Summary of the Case wherein Justice
Molloy defines "Lawyer domination," stating "When a lawyer puts on a robe and takes the bench, he or she is
 called a judge. But in reality, when judges look down fiom the bench they are lawyers looking upon fellow members
 of their fraternity. In any other area of the free-enterprise system, this would be seen as a conflict of interest"
 (emphasis added). "When a lawyer takes an oath as a iudge, it merely enhances the ruling class of lawyers and
judges. Surely it's time to question what has happened to our justice system and to wonder if it is possible to
 return to a system that truly does protect us from wrongs" (emphasis added).
66
     The attorney general of Florida, in criminal conflict of interest and,brazen violation of their mission, represents
the Florida Corrupt Judges when they are sued by the Plaintiffs.

                                                            4I
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 42 of 130




       e. Bill Nelson;
       f.    Floridalegislators6T,
       g.
        Florida Judicial Oversight Commission ("JQC")68 ;
       h.
        Florida Bar Association ("Florida Bar"); and
    i. Letters to and lawsuits against judges pleading for remedy. 6e
351. Ron DeSantis and countless other federal and Florida officials including the collusive
    Florida Department of Law Enforcement have received untold numbers of complaints and
       turned a blind eye and colluded with these crimes.
352.     Just as under the U.S. Constitution, pursuant to the Florida Constitution, the Governor shall
                                                                70
       take care that all laws are faithfully executed.
353. Under the Florida Constitution, the Attorney General is responsible for the prosecution by
                                                                           7l
       a statewide prosecutor of crimes in two or more circuits
354. As set forth on its website, 72 the Attorney General is responsible for protecting Florida
    consulners from various types of fraud and investigates and takes legal action against
       violations of Floridians' civil rights through its Office of Civil Rights.

67
   Florida legislators in response to their meeting with family members promptly enacted additional illegal
"guardian" legislation granting the enterprise even greater opportunity to abuse and extort.
68
     Regardless   of how repugnant the crimes, the JQC and the Florida Bar always issue a letter stating there is no
cause for any action.
6e
   Plaintiff Stone's petitions languished without response for months; then it was denied summarily. In response to
 Stone's complaints made to the Chief Judge of the Florida Southern District, he provided a form letter stating the
judge "was doing an excellentjob."
In another couft proceeding, a collusive, corrupt magistrate court judge acting without jurisdiction precipitated the
forced disappearance of the son of Patty Reid who testified on Plaintiff Stone's behalf in retaliation for her exposing
the Florida Sanctioned Guardian Racket.
 ToFlorida
              Constitution: SECTION f .    Governor.-
     (a) The supreme executive power shall be vested in a governor, who shall be commander-in-chief of all military
forces of the state not in active service of the United States. The governor shall take care that the laws be
faithfully executed, commission all officers of the state and counties, and transact all necessary business with the
officers of governm ent.
 7r
      Florida Constitution: SECTION     4. Cabinet.-
      (b)The attomey general shall be the chief state legal officer. There is created in the office of the attorney
general the position of statewide prosecutor. The statewide prosecutor shall have concurrent iurisdiction with
the state attorneys to prosecute violations of criminal laws occurring or having occurred, in two or more
judicial circuits as part of a related transaction, or when any such offense is affecting or has affected two or
more judicial circuits as provided by general law.
72
   http://myfloridalegal.com/pages.nsf/Main/F06F66D4272F3 7C885256CC8005 I 9 1 6F
The Attorney General is the statewide elected official directed by the Florida Constitution to serve as the chief legal
officer for the State of Florida. The Attorney General is responsible for protecting Florida consumers ÍÌom various
types of fraud and enforcing the state's antitrust laws. Additionally, the Attorney General protects her constituents
in cases of Medicaid fraud, defends the state in civil litigation cases and represents the people of Florida when
criminals appeal their convictions in state and federal courts.
V/ithin the Attorney General's Office is the Office of Statewide Prosecution that targets widespread criminal
activities throughout Florida including identity theft, drug trafficking and gang activity. The Attorney General's
Office also conducts various programs to assist victims of crime.

                                                           42
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 43 of 130




355. The Crimes Against Humanity taking place by the Guardian Human Trafficking/Corruption
    Racket against Florida's vulnerable adults have been repeatedly reported to the Governor
        and the Attorney General.
356. The response by the Governor and the Attorney General is to ignore their mandate, their
    oath of office and the Constitution to protect the public from danger; to willfully and
        wantonly pretend they are not responsible and in a dance of deception, to divert Plaintiffs to
        other agencies who deny responsibility, of which the Governor and Attorney General's
    office is aware.
357. Moreover, in criminal conflict of interest and in acts of rebellion and insurrection, the past
    and present Attomey Generals of the State of Florida have represented and defended the
    Defendantsagainst their crimes when legal actions are brought against them by Plaintiffs.
358. Governor Ron DeSantis, prior Florida Governor Rick Scott, Attorney General Ashley
    Moody and prior Attorney General Pam Bondi who have been instrumental in the
    proliferation of the lìlorida Sponsored Cuardian Racket are responsible under the
    Constitution of the State of Florida to insure the laws are enforced and instead have insure
    that the laws are not enforced.
359. These are acts of treason under the Constitution.
360. The past and present Attorney Generals of the State of Florida, Defendants Bondi and
    Moody and the past and present Govemors of the State of Florida, Defendants Scott and
    Desantis are perpetrating crimes of rebellion or insurrection. 73
36l.Plaintiffs seek State Actors Ashley and DeSantis be criminally investigated for these crimes
    of rebellion and insurrection.

IX.       THE GUARDIAN HUMAN TRAFFICKING/ CORRUPTION RACKET IS BREED
          FROM THE GLOBAL AND PANDEMIC UNITED STATES CORRUPTION

362.The provisions of paragraphs 1-361 are incorporated herern.
363.The refusal of the United States government to ratify all major intemational human rights
     treatises simply demonstrates the rank hypocrisy that historically has determined the
     formulation of U.S. human rights foreign policy: What right does American have to preach
     human rights to other states, governments, and peoples when it has adamantly refused to
     ratify these major multi-lateral international human rights treaties?"
 364.The actions of the American govemment are those of a barbaric, third world society.



 Also housed within the Attorney General's Office is the Office of Civil Rights, which investigates and takes legal
 action against violations ofFloridians' civil rights.
 73    18 U.S.C. $23s3. Rebellion or insurrection
      Whoever incites, sets on foot, assists, or engages   in any rebellion or insurrection against the authority of
 the United States or the laws thereof, or gives aid or comfort thereto, shall be fined under this title or imprisoned not
 more than ten years, or both; and shall be incapable of holding any office under the United States.


                                                            43
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 44 of 130




365.Federal and state laws that protect and expand the rights of vulnerable adults 74 and are
    instead criminally violated and these American citizens forced into guardianship.Ts
366.This is exemplified by the fact that the Florida Attomey General in criminal conflict of
    interest of their mandate to protect the public, instead acts as attorney for the Florida Color
        of Law Guardian Judges when they are sued by Florida Families Embroiled in Guardian
        Racket in futile attempts to seek justice in other federal or state courts.
367 .The Florida Sponsored Guardian Racket is well known to the highest federal and state
    officials including the President, the FBI, Department of Justice, U.S Attorney General,
    Governors, Florida Attorney Generals and chief legislators who enable and sanction it.
368.The Florida legal system has become a paradigm for institutionalized corruption and fraud.
369.Their deceptive tricks are passed around and incorporated by judges and attorneys in every
    county in the state of Florida to create a well-oiled Florida legal machine riddled with
    corruption in a burgeoning state sanctioned racket. Florida's law firms are illegal "lobbyist"
    firms to back illegal laws that keep theil pockets lined.
370.The public is imputed to know the law yet judges hold themselves above the law.76
37l.At a time when our loved ones, America's older and retired affluent vulnerable adults,
    should be enjoying their retirement years and their family, safe in the guarantee of their
    inherent inalienable rights by the American government, instead, our beloved family
    members' lives have been shattered asunder, plundered, terrorized and assassinated.

                                     Traditional American Values and Beliefs
                  We hold these truths to be self-evident, that all men are created equal,
that they are endowed by their Creator with certain inalienable rights, that among these are Life,
                                    Liberty and the pursuit of Happiness.
                                  The Declaration of Independence (1776)

3T2.Plaintiffs are educated, valued and productive American citizens - a doctor, lawyer and
    pharmacist who have been subjected to horrors in the nature of war crimes, massive human


7a
     Florida Statutes 825,'744,415 and others, the Olmstead Doctrine (which requires older adults be integrated into
the community, Americans with Disabilities Act, The Elder Justice Act, the U.S. Constitution itself which
guarantees due process and the right to life, liberty. property and pursuit of happiness. "Guardianship" criminally
violatcs thcsc laws as its kcy objcctivc is to sccludc vulncrablc adults from the community and their families in order
to commit their crimes in secret. This is exactly the mechanism used by pervert child molesters who require their
victims to keep their abuse a secret.
75
   In furtherance of this apocalypse racket, in many cases, the corrupt color of law judges involved are deliberately
transferred from the "criminal bench" purposely for their background of"sentencing" those accused ofcrimes, being
the polar opposite of a legitimate judge who has an even greater duty to insure a vulnerable adult has the highest
standards of protection.
76
   It is well-established rule of law that ignorance of the law is no excuse. This doctrine was repeated by Justice
Sotomayor in the Supreme Court case JERMAN v. CARLISLE, MCNELLIE, RINI, KRAMER & ULRICH LPA ET
AL. 559 US 573 (2010) who stated "We have long recognized the common maxim, familiar to all minds, that
ignorance of the law will not excuse any person, either civilly or criminally."


                                                          44
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 45 of 130




     rights violations, threats, loss of liberty, life savings and the MURDER of our loved ones by
     this diabolical racket taking place in state and federal courts by lawless corrupt state and
     federal judges and attorneys in collusion with other state and federal government officials.
373.We have contributed our support, assets and commitment to the enhancement of our
     American society and our home state of Florida to insure they would serve as a beacon of
     human rights; insure a legal system that adheres to well reasoned and fundamental laws
     enumerated in the Constitution; and act as a progressive leader in supporting the right to free
     speech and the exchange of ideas among its citizens and the world.
374.Instead, we have lived through and watched in horror as the U.S. has evolved from a country
     of great promise into a repressive, backwater, de facto, illegitimate, color of law government
     bloated with corrupt judges, legislators, executive officers and government officials.
3T1.Everything works in reverse in today's America- the perpetrator of corruption crimes is
     rewarded and their prey is defiled and endangered.
376.The new America has surfaced as a secret KLEPTOCRACY 77 LltaL tel'urizes anú
     tyrannizes its citizens through organized crime rackets taking place BY the courts and the
     government.
377.The consensus         of intelligent citizens is the Constitution no longer exists but in                    distant
     memory and long ago history and "America is an experiment in democracy gone irreparably
         .. ' 7R
     alvry'
378.The bottomless corruption that has infested the State and Federal Courts of the United States
    of America has become so explosive it has been acknowledged and exposed by even judges
     themselves, many who are responsible for breeding the corruption beast and using the courts
     as an organized crime racket.




77
  Kleptocracy Is on the Rise in America - The Ätlantic
www.theatlantic.coml magazine I archiv e 120 1 9/03/how...
Russian-Style Kleptocracy Is Infiltrating America. When the U.S.S.R. collapsed, Washington bet on the global
spread of democratic capitalist values-and lost.
Klentocracv - Wikipedia
en.wikipedia.orglwiki/Kleptocracy
Kleptocracy (from Greek rl,éntr1g kléptês, "thief', r),érctr¡ kléptõ, "I steal", and -rcporíu -l<ratía from rpúroç krátos,
"power, rule") is a government with corrupt leaders (kleptocrats) that use their power to exploit the people and
natural resources of their own territory in order to extend their personal wealth and political powers.
Kleptocracy I Definition of Kleptocracy at Dictionary.com
www.dicti onary. com/browse/kleptocracy
Kleptocracy defìnition, a govemment or state in which those in power exploit national resources and steal; rule by a
thief or thieves. See more.
78
   The End of the American Experiment - Bad Words - Medium
medium.comibad-words/the-end-of-the-america n...
It's safe to say, I think, that the American experiment is at an end. No, America might not be finished as in civil war
and secession. But it is clearly at an end in three ways. First, to the world, as a serious democracy. Second, to itself,,
as a nation with dignify and self-respect. Third, its potential lies in ruins.


                                                           45
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 46 of 130




379.Justice John M. Molloy, formerly in the Supreme Court of Arizona, authored a book: "The
       Fratemity: Lawyers and Judges in CollusionTe exposing the tsunami of conuption. Excerpts
       include:
      Disturbing evolution: Our Constitution intended that only elected lawmakers be permitted
      to create law. Yet judges create their own law in the judicial system based on their own
      opinions and rulings. It's called case law, and it is churned out daily through the rulings of
      judges. When a judge hands down a ruling and that ruling survives appeal with the next tier
      ofjudges, it then becomes case law, or legal precedent. This now happens so consistently that
      we've become more subject to the case rulings of judges rather than to laws made by the
       lawmaking bodies outlined in our Constitution. This case-law system is a constitutional
      nightmare as it continuously modifies Constitutional intent.
      Lawyer domination: Vy'hen a lawyer puts on a robe and takes the bench, he or she is called a
      judge. But in reality, when judges look down from the bench they are lawyers looking upon
       fellow members of their fraternitv. In any other area of the free-enterprise system, this
      would be seen as a conflict of interest. When a lawyer takes an oath as a judge, it merely
       enhances the ruling class of lawyers and judges.
       Bureaucratic design: Today the skill and gamesmanship of lawyers, not the truth, often
       determine the outcome of a case.
       Surely it's time to question what has happened to our justice system and to wonder if it
       is possible to return to a system that truly does protect us from wrongs."
                                                                                                                *o
380.The media has exposed that the entire American legal system has become a rotted carcasr.
38l.Prominent media organizations, including the U.S. News and Courier have warned the
     public of the corruption in courts throughout the country. 8l

7e
  The Fraternity: Lawyers and Judqes in Collusion: John ... /
w\ry\ry.amazon.comÆratern ity-Lawyers-J ud ges...
The Fraternity: Lawyers and Judges in Collusion [John Fitzgerald Molloy] on Amazon.com. *FREE* shipping on
qualifuing offers. As lawyer and judge for half a century, John Fitzgerald Molloy both profited from our legal
system and saw how it has been altered in favor oflawyers
80
                                     Is Broken National
www.nationalreview. com/20 7 6 I 0 I I ameri can-j ustice...
(Nejron/Dreamstime) T wo relatively recent articles in respected publications have piercingly reminded me of what
a rotting carcass much of the American legal system has become. The articles were ...

U.S. heading toward lawlessness - Washineton Times www.washingtontimes.comlnewsl2}l'l          lmarl22lus...
81
     httos ://www. globalresea rch.cala merica-s-corrupt-legal-system/885
The S¡rnrem e Courtts Bribe rv-           o Mnfìnnnoll   fìanisinn   I The
www.newyorker. com./news/amy-davidson/the-supreme...
Jun27,2016 ' The Court, in Citizens United and now in McDonnell, has looked upon the worst, most endemically
corrupt aspects of American politics and enshrined them.
The Federal Courts Are Runnins An f)nline Scnm - POI,ITICO Mnçnz.ine
www.politico .coml ...l2Ùlpacer-court-rec ords-225821
l'lar 20,2019 ' The Federal Courts Are Running An Online Scam ... In January, I found a search warrant related to a
wide-ranging investigation into public corruption in the Los Angeles City Council. When I made ...

                                                            46
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 47 of 130




382.Thomas Jefferson expressed his concerns about pervasive corruption in the Federal courts:82
  "At the establishment of our constitutions, the judiciary bodies were supposed to be the most
     helpless and harmless members of the government. Experience, however, soon showed in
     what way they were to become the most dangerous; that the insufficiency of the means
     provided for their removal gave them a freehold and irresponsibility in office; that their
     decisions, seeming to concem individual suitors only, pass silent and unheeded by the public
     at large; that these decisions, nevertheless, become law by precedent, sapping, by littte and
     little' the foundations of the constitution, and working its change by construction,                    before
     any one has perceived that that invisible and helpless worrn has been busily employed in
     consuming its substance. In truth, man is not made to be trusted for life if secured against all
     liability to account." (Letter to A. Coray, October 31, 1823).
3S3.Federalist Papers make clear the foundation of the Constitution, i.e.: COMMONSENSE.s3
384.However, the imational, illogical, preposterous and VOID "rulings" and "orders" by persons
    wearing black robcs arc glaringly and insultingly nothing more than the rantings of rnadrnen
    and women who are stealing our rights, family, property and liberty under color of law8a.
385.Is the United States govenìment intentionally brain dead or is its transmogrify from a
      republic and democracy to a government sanctioned enterprise of bigotry, discrimination
      and bribery beyond redemption complete as referenced by Judge Dannenberg in a

https://www.newvorker.com/news/dailv-comment/the-supreme-court-gets-readv-to-legalize-corruption
82
  Thomas Jefferson's Warninss on the Federal Judiciary/famguardian.org/.../History/JeffersonWarning.htm
JEFFERSON'S WARNINGS. In 1789 Thomas Jefferson wamed that the judiciary if given too much power might
ruin our REPUBLIC, and destroy our RIGHTS! "The new Constitution has secured these [individual rights] in the
Executive and Legislative depaftments: but not in the Judiciary.

Thomas Jefferson on Judicial Tyranny / www.robgagnon.net/JeffersononJudicialTyranny.htm
Thomas Jefferson on Judicial Tyranny "Nothing in the Constitution has given them [the federaljudges] a right to
decide for the Executive, more than to the Executive to decide for them. . . .
83
   The Federalist Papers - Library of Congress Research Guides
hftps://guides.loc.gov ) federalist-papers ) text-3 I -40
Aug 13, 2019 - The Federalist Papers: Primary Documents in American History... dictates of common-sense, that
they challenge the assent of a sound and ... the power of making that provision ought to know no other bounds than
The Federalist Papers Essav 33 Summarv and Analysis I GradeSaver
hftnc          crqrlacq.ro"
                            ^^-
                                t          list-nanerq r cf¡rdr¡-orri.le ) summaf
Feb 22,2020 - Hamilton responds that both clauses are common-sense provisions necessary for any functioning
govel'nlnelìt. If Cougress is entrusted with ...
Federalist No 83 - The Avalon Proiect / https://avalon.law.vale.edu > fed83
The rules of legal interpretation are rules of COMMONSENSE, adopted by the courts in the construction of the
laws. The true test, therefore, of a just applicationof them is its conformity to the source flom which they are
derived.
8a
   Color (law) - Wikipedia /en.wikipedia.org/wiki/Color-(law): Under "color of law," it is a crime for one or
more persons using power given by a governmental agency (local, state or federal), to deprive or conspire willfully
to deprive another person of any right protected by the Constitution or laws of the United States.
Color of law dictionarv definition I color of law defined /www.yourdictionary.com/color-of-law
The conduct of a police officer, judge, or another person clothed with governmental authority that, although it
superficially appears to be within the individual's lawful power, is actually in contravention of the law.

                                                           47
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 48 of 130




    letter to Justice Roberts (Justice Roberts being almost single-handedly responsible for
    the downfall of America as a democratic country)8s?
386.The commonsense, fundamental and elementary law - that a party cannot benefit from
    his own criminal acts - is the exact antithesis of lawless judges and attomeys who run
    organized criminal enterprises out of the courthouse.
387.This is epitomized when Roy R. Lustig, the kingpin in a racket where Plaintiff Stone is
    embroiled was adjudicated guilty of felony crimes, the very judges finding him guilty failed
    to comply with their own order to report the crimes and comply with their duty to protect
    the public pursuant to 18 U.S.C 1986.
3SS.Ironically they cited Cox v. Burke,706 So. 2d 43,47 (Fla.5th DCA 1998) stating elementary
    law obviously applicable to the entire legal system: "The integrity of the civil litigation
    process depends on truthful disclosure of facts. A system that depends on an adversary's
    ability to uncover falsehoods is doomed to failure." Yet they themselves failed to follow the
     law or their own order.
389.Cox epitomizes the "for show only" law in Florida courts where courts routinely criminally
     and civilly violate the law; ignore their own order; and intentionally violate judicial ethics,
    knowing they will be protected by their crony brethren at every turn and knowing a litigant
    seeking to protect their fundamental human and civil rights will have no remedy or redress.
390.In Plaintiff Stone's case, they criminally left an unindicted felon (as with Jeffrey Epstein)
    unleashed on the public who subjected Plaintiff Stone and her mother to atrocities.
39l.Plaintiff Stone as has been the case with Plaintiff Sarhan and Plaintiff Martino was provided
    NO REMEDY to the Court's own criminal negligence in any court or with any law
     enforcement agency.
392.Nowhere is the criminal racket taking place in courts more terrifying and heinous than that
    run under the guise of "guardianship" where our parents, older, retired or disabled adults are
      forcibly disappeared, human trafficked86, embezzled and murdered in a state                           sanctioned
      or ganized   criminal enterprise.


85

www. democraticunderground.com/ 1 0021309      57 9   1

illl.ar 14, 2020 ' ln   a letter to Chief Justice John Robefts, he detailed why      he's lost faith in the court. James
Dannenberg is a retired Hawaii state judge. He sat on the District Court of the I st Circuit of the state judiciary for 27
years.
*6

nasga-stopguardianabuse.blogspot. com/201 6 I 09 I is...
A2013 AARP repoft gave a "best guess" estimate of the number of adults under ... within the Florida Department
of Elder ... a form of human trafficking. On the ...
https://www.abcactionnews.com/.../they're-court-appointed-to-protect-the-elderly-but-...Feb 21, 2019
Professional guardians have become a booming industry in Florida, ... They're court-appointed to protect
the elderly, but who's policing FlorÍda guardiuns?
America's Shame: Trafficking Our Elderly I SENIOR LIVING WATCH
seniorlivingwatch.wordpre ss.coml2Ù 7 4 I 0 1 l2l I ..

                                                           48
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 49 of 130




     X.        THE GUARDIANSHIP HUMAN TRAFFICKING/CORRUPTION RACKET
                       VIOLATES THE CONSTITUTION, FEDERAL AND
                   THE UNITED NATIONS DECLARATION OF HUMAN RIGHTS

           A. THE FUNDAMENTAL PREMISE OF "INCAPACITY'O IN THE GUARDIAN
                         HUMAN TRAFFICKING/CORRUPTION RACKET
                  VIOLATES FEDERAL AMERICAS WITH DISABILITIES LAW
393.The provisions of paragraphs I-392 are incorporated herein.
394.Because the Guardian Human Trafhcking/Corruption Racket is a feat of sublime depravity
          and insanity,      in a
                           monumental display of criminal racketeering, this lowly petty
     administrative guardian court violates the Federal Americans With Disabilities Act which
    provides a person with an "incapacity," even greater protection 87 requiring they be provided
    with "accommodations" and be INTEGRATED INTO THE COMMUNITY under the
                    88
     Olmstead Act.
395.These rights are also guaranteed under the U. N. Declaration of Human Rights.se
396.Other Federal Laws which protect the rights of seniors and vulnerable adults include the
          Elder Justice Act.
397.The Depaftment of Justice issued a statement mandating the enforcement of the Integration
          Mandate of Title     II of the Americans with Disabilities Act                    and Olmstead v. L.C.e0



2 thoughts on " America's Shame: Trafficking Our Elderly " cgd1947 January 25,2016 at3:13 PM. There is another
form of elder human traffic that can take place in the elder's own home.
Is Elder Guardianship A New Form Of Human Traffickins? I HuffPost Life
https://www.huffinetonpost.com/dr-terri.../is-elder-guardianship-a-n b I 1970144.h1...
Sep 1 3, 2016 - ln Florida, there are 5 million people age 60 and older and that ... Yet, seniors who have come to this
retirement haven are actively being ...
Elder Guardianship Abuse - www.elderdisnity.o rs / elderdisnitv.orslelder-puardianshin-abuse/
Doctors - Sign off on the incapacily of the senior and often refers a petitioner to a ... In Florida and Flagler County,
these predators are allowed to liquidate the senior's... "ls Elder Guardianship a New Form of Humun Traffickìng?

Seniors Stripped Of The Rieht To Vote: Florida ls A Hotsnot I HuffPost ...
https://www                                     ned-of-the-r b 12794608
Nov 7,2016 - As explained in "Is Elder Guørdiønship A New Form OfIlaman Trøfficking?," guardianshipsare
supposed to protect older citizens. However ...
tt The Americans With Disabilities Act of 1990
http s : //w w w.eeoc.gov /ee o c/h is to ry /3 5 t h/ I 9 9 0 s/a d a. h t m I
Passed by Congress in 1990, the Americans with Disabilities Act                   (ADA)   is the nation's first comprehensive   civil
rights law addressing the needs of people with disabilities, prohibiting discrimination in employment, public
services, public accommodations, and telecommunications.
88
  Supreme Court Olmstead decision - Accessible Society
www.accessiblesociety.org/topics/adalolmsteadoverview.        htm
One June 22, 1999, the U. S. Supreme Court ruled in the case Olmstead v. L.C. and E.W. that the "integration
mandate" of the Americans with Disabilities Act requires public agencies to provide services "in the most integrated
setting appropriate to the needs of qualified individuals with disabilities." Disabled people segregated in institutions
8e
     https://www.ohchr.org/EN/HRBodies/CRPD/Pages/ConventionRightsPersonsWithDisabilities.aspx
e0
     https ://www.ada. gov/olmstead/q&a olmstead.htm

                                                                     49
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 50 of 130




398.Thus, the Florida Sponsored Guardian Racket criminally violates the Olmstead Act and the
      mandate of the DOJ.
399.Accommodations means benefit comparable to that conferred to those without an incapacity.
400.Accommodations does not means kidnapping vulnerable adults their home and their
      loved ones, strippins them of their civil and human rights, subiecting them to
      relentless drugging with illegal poisonous psvchotropic chemical drugs, having their
           pilfered and embezzled and then put to death.
      assets
401.The vulnerable adults who are entitled to the highest protection under Federal and state laws
    but in criminal violation of these lawsel, instead they are treated like war criminals. The
      atrocities committed on them are identical to atrocities committed on war criminalse2.
     B. THE FUNDAMENTAL FEDERAL RIGHTS AND PRIVILEDGES RELATING TO
        THE AFFAIRS OF VULNERABLE ADULTS ARE BEING HIJACKED BY THE
                CORRUPT STATE OF FLORIDA AND OTHER STATES
402.It is a farce of monumental proportion that predatory, corrupt states like Florida have
   hijacked the authority of the Federal government to oversee and regulate the affairs and
   protections of America's vulnerable adults as guaranteed by the Constitution and the Federal
      laws referenced herein.
403.In addition, one need look no further than the fact that their entire financial foundation is
    built on Federal Laws: social security; pension funds; 401k's; Medicare and Medicaid, all
    of which are EMBEZZLED, EXTORTED AND STOLEN BY THE GUARDIAN HUMAN
    TRAFFICKING ENTERPRISE, LEAVING STAGGERING FRAUD OF THESE FLINDS.
404.1t is believed the Guardian Human Trafficking Racket fails to report the death of vulnerable
    adults in order to continue to receive their social security payments.
405.Moreover, the avalanche of Medicare Fraud is escalated by their termination of the long
    term care insurance policies of America's vulnerable adults and the theft of their Medicaid
    benefits by the Guardians Human Trafficking/Corruption Racket.

                  C.       THE GUARDIANSHIP ENTERPRISE IS
                           UNCONSTITUTIONAL AND ILLEGAL
                              AND MUST BE ABOLISHED

er
  Florida Statutes 825,744,415 and, others, the Olmstead Doctrine (which requires older adults be integrated into
the community, Americans with Disabilities Act, The Elder Justice Act, the U.S. Constitutìon itself which
guarantees due process and the right to life, liberty. propefty and pursuit of happiness. "Guardianship" criminally
violates these laws as its key objective is to seclude vulnerable adults from the community and their families in order
to commit their crimes in secret. This is exactly the mechanism used by pervert child molesters who require their
victims to keep their abuse a secret.
n'The War on the Elderly: War Cri mes Abound in Probate Svstem ..
ppj g.me/20 I8 I 08 120 llhe-war-on-the-elderly-war...

The War on the Elderly: War Crimes Abound in Probate System ... While claiming that guardianshipis to protect the
vulnerable, that the elderly will be treated as ...

                                                          50
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 51 of 130




            ERADICATING THE BARBARIC GUARDIAN HUMAN
 TRAFFICKING/CORRUPTION RACKET RE,STORES INTEGRITY TO AMERICA, A
        NATION POISED TO TOPPLE BY CORRUPTION AS DID ROME
             AND OPENS THE DOORS FOR THE FLOURISHING
  OF LONG REPRESSED AND SURPRB,SSED INNOVATION AND ADVANCEMENT
   OF TECHNOLOGY, MEDICINE, INFRASTRUCTURE, EDUCATION, ARTS BY
 FREEING UP THE LOOTED ASSETS THAT ARE MONEY LAUNDERED AND KEPT
       HIDDEN BY THE RACKETEERS IN OVERSEAS BANK ACCOUNTS

406. The provisions of paragraphs 1-405 are incorporated herern.
407.The lawless, barbaric political forces of America that have incubated and fostered the
     Guardian Human Traffrcking/Corruption Racket, an operation of domestic temorism
     proportion to become galvanized and penetrated into every orifice of the American
         government makes the United States its own greatest danger and threat to its existence as a
     democratic republic. Many believe our country has passed the point of no return and no
     longer fits within any conceivable definition of a democratic Constitutional republic.
408.The United States has become a backwardly peddling nation that is not in the top 10 list
     compiled by the Human Development Index which is lead by Norway.e3
409.The United States does not appear on the top 10 ranked by tech, data and business by the
     Harvard Business Review.ea
4l0.Instead the United States invests in corruption.e5
41 1 .Theillegal, void, "guardianship" sham laws are an immoral, archaic, draconian enslavement
     of an American class of citizens that on their face ane an outrage.
4l2.The Florida AND ALL Guardianship Statutes are illegal, immoral and unlawful on its face
413.The Florida AND ALL Guardianship Statutes by their nature are a nullity and void.




e3
     https://traveliee.com/top- l0/top- 10-most-advanced-countries-world-modern-era/
ea
     Ranking Countries and Industries by Tech. Data. and Business ...
hbr. org/20 I 9/05/ranking-countries-and-industries...
May 2J, 2019 ' Finland, Switzerland, Austria, Sweden, Germany, Belgium, Norway, and the Netherlands are
consistently cutting-edge in all three domains. Even so, some countries known as global innovation hubs ..
es
     How the Elderly Lose Their Riqhts I The New Yorker
www.newyorker.com./ma gazinel2017 I 1 0/09/how-the...
In the United States, a million and a half adults are under the care of guardians, either family members or
professionals, who control some two hundred and seventy-three billion dollars in assets, according to an auditor
for the guardianship fraud program in Palm Beach County.
Author: Rachel Aviv
Abuses of Guardianship and Conservatorship in the U.S.
www.nextavenue.org/guardianship-u-s-protection...
May 23,2016 ' As is common in guardianship cases, the court granted permission for the guardian to sell Franklin's
home and its contents. The owners of the group home where she was placed then put Franklin to work: She was
forced to do the grocery shopping, cook, dispense medication,...

                                                           51
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 52 of 130




414. The Florida AND     ALL Guardianship     Statutes are unconscionable and a proclamation of
     slavery in direct violation of the Civil Rights Acts of 1964, USC Sections 1983 and 1985.
4l5.Adjudication   of a person totally incapacitated       does not only violate a person's civil,
      Constitutional and legal rights, it is punitive in nature. In a 1987 report, the House Special
      Committee on Aging described the consequences of appointment:
     "The typical ward has fewer rights than the typical convicted felon - [he] can no longer
         receive money or pay [his] bills. By appointing a guardian, the court entrusts to
         someone else the power to choose where [he] will live, what medical treatment [he]
         will get and, in rare cases, when [he] will die. It is, in one short sentence, the most
         punitive civil penalty that can be levied against an American citizen"
416.The concept of "Guardianship" is archaic, draconian and barbaric.
4I7.lt is a punitive punishment against someone with a disability.
418.The illegal, draconian "guardian" laws not only destroy the lives of America's vulnerable
     adults, they destroy ENTIRE AMERICAN FAMILIES.
419.It is so offensive that it shocks the conscious.
420.Under the Fourteenth Amendment, the states may not deprive any person of liberty or
     property without due process of law.
42l.The Florida AND ALL Guardianship Statutes are a decayed, putrid. immoral and morally
     repugnant body of unlawful and unconstitutional law that enables the immoral, unethical and
     fraudulent actions which Plaintifß have purposely set forth with great specificity to vividly
     report in this Complaint the atrocities that have occurred to Plaintiffs and their loved ones and
     millions of other innocent victims as a result of this unconstitutional law.
422.The Florida AND ALL Guardianship Statutes are a standard-less trap with no due process
     protections. There can be no more heinous law. It imposes and enforces penal atrocities on
     citizens who not only has committed no crime but who are unable to defend themselves from
     these criminal allegation. They have less rights than criminals.
423.The Florida AND ALL Guardianship law represses the very people who should be
     instrumental in the care of the elderly family member from speaking up to protect their
     family member as it penalizes them and the elderly "ward" by enabling the guardian and their
     attorney to litigate any conflict with the funds of the "ward". It thus encourages the
     guardíøn industry to incite disputes,fail to resolve disputes and commitfrøud, conflíct and
     sbuse. (Section 744.108). No other statute grunts legøl fees to a party whether or not they
     are successful in the lìtigation,
424.The Florida AND ALL Guardianship Statutes violate religious freedom.
425.The Florida Guardianship Statute has created state agencies, including the Department of
     Elder Affairs and the Office of Professional and Public Guardianship and other agencies as a
     front to deceptively portray it operates under the auspices of the State of Florida yet nothing
     could be further from the truth.
       a. The most essential element of state authority is lacking - tne issuance of a n
                                                 52
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 53 of 130




          "Guardians" are not issued a state license granting them authority by the state to operate
          a business.
     b.   These miscreants simply file a "registration" with the illusory state agencies and
          thereafter, without any credentials, qualifications, license, authority, special knowledge,
          education or training take ownership of a vulnerable adult and become the only and
          final "authority" for their care and their very existence.
      c. Moreover, in Florida, the guardianship statute itself is not only draconian, barbaric and
          unconstitutional, but the Florida courts have illegally seized oversight and designated
          themselves as overseers of the "guardianship enterprise" as set forth in the Florida
           organizational chart in violation of the U.S. Constitution. The sole role of the judiciary is
          to interpret the law.
426.The Florida AND ALL Guardianship Statutes are acharade ofjustice, a kangaroo law.
427.In fact, "guardianship laws" are not "laws" at all - they are the very antithesis of legal
     enactments. Florida "guardianship law" is a retaliatory, punitive, discriminatory, illegal and
     unlawful subterfuge masquerading as legal acts under false "color of law" and in brazen
     contempt of the law. These laws violate, def,rle and punish the very citizens they are
     supposed to protect.
428. Thus Plaintiffs DEMAND THAT GUARDIANSHIP LAWS ARE ABOLISHED.
429.It is degrading and preposterous that we, the Plaintiffs are forced to wade into an American
     Court to demand abolishment of a third world immoral edict that on its face is an outrage.
430.It is incredulous that we are in the year 2019 in a supposed advanced nation of laws yet the
     simulated "guardian" law is identical to medieval laws in the 15th century.
431.The Florida AND ALL Guardianship Statutes are void:
   a. It violates the Constitution, substantive and procedural law including the Olmstead Act.
   b. The Florida Guardianship Statute744.l0l2 by its own terms has so determined. Section
         744.1010 states:
               "Adjudicating a person totally incapacitated and in need of a guardian deprives
               such person of all of her or his civil and legal rights."
    c.   It violates Freedom of Speech and Religion.
    d.   It characterizes the person subjected to a guardianship as an "it," aî inanimate object,
         degrading an American citizen as a "ward".
    e.   It has unconstitutionally stripped away all civil and legal rights of United States Citizens,
         Plaintiffs loved ones.
    f.   It denies Plaintifß loved ones their right to appear in court and to due process.
    g.   It unconstitutionally removes Plaintiffs, the family members from any participation or
         involvement whatsoever in the care of Plaintiffs' loved ones.
    h.   The Florida Guardianship Statute removed Plaintifß rights of association.
    i.   It denies Plaintiffs the right to participate in a meaningful and fair hearing regarding the
         best interest of their loved ones.

                                                  53
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 54 of 130




432.THERE IS NO JUSTIFICATION FOR SUCH A STATUTE IN ANY CIVILIZED,
    MORAL, HUMANITARIAN SOCIETY. THIS COURT HAS NO ALTERNATIVE
    BUT TO DECLARE IT VOID.
433. GUARDIANSHIP VIOLATES AMENDMENT 13 AND 14 OF THE
     CONSTITUTION AND MUST BE ABOLISHED.
         Amendment 13 of the Constitution provides:
        Section 1:
        "Neither slavery nor involuntary servitude, except as a punishment for crime whereof the
         party shall have been duly convicted, shall exist within the United States, or any place
          subject to their jurisdiction."
        Section 2:
        Congress shall have power to enforce this article by appropriate legislation.
         Amendment 14 of the Constitution provides:
          Supremacy Clause
          Article VI, Section 2, of the U.S. Constitution, known as the Supremacy Clause,
          provides that the "Constitution, and the Laws of the United States ... shall be the
                                  It means that the federal government, in exercising any of
          supreme Law of the Land."
          the powers enumerated in the Constitution, must prevail over any conflicting or
          inconsistent state exercise of power.
     The Fourteenth Amendment to the U.S. Constitution states:
     " No Stute shall make or enforce any law which shall abridge the privíleges or
      ìmmunities of citizens of the Uniled Støtes."
434.Thus Plaintifß hereby state the obvious, oppressive and depraved Crimes against Humanity
    that are inherent in this aberration and which violate the Constitution:

             C. MURDER, HUMAN TRAFFICKING AND LOOTING ENTERPRISE
         The simulated, barbaric "guardian" coutts have masterminded an organized criminal
         enterprise that is responsible for the murder, human trafficking and looting of millions of
         vulnerable Florida and American citizens and the destruction of entire families.

                                   D. FORCIBLE DISAPPEARANCE
         It is maniacal that an American citizen could be forcibly disappeared from their family             and
         the world and become "owned" by another citizen.

                           E. VENAL, BARBARIC REMNANT         OF SLAVERY
                                             AND FORCED LABOR CAMPS
                                                                                                            e6
         Amendment 13, Sec.1 of the Constitution abolishes slavery and involuntary servitude.



e6
     https://www justice.gov/crtlinvoluntary-servitude-forced-labor-and-sex-trafficking-statutes-enforced
Involuntary Servitude, Forced Labor, and Sex Trafficking Statutes Enforced

                                                             54
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 55 of 130




A number of provisions in the U.S. Code target trafficking in persons, also known as involuntary servitude/slavery
or forced labor. These provisions are contained in Chapter 7l of Title 18 and are sometimes referred to generally as
Chapter 77 offenses. The Trafficking Victims Protection Act (TVPA) of 2000 supplemented existing laws, primarily
l8 U.S.C. $ 1584 (lnvoluntary Servitude), and also provided new tools to combat trafficking.
Peonage
Section 1581 of Title l8 makes it unlawful to hold a person in "debt servitude," or peonage, which is closely related
to involuntary servitude. Section l58l prohibits using force, the threat of force, or the threat of legal coercion to
compel a person to work against his,4rer will.
18 U.S.C. S rs81
(a) Whoever holds or returns any person to a condition of peonage, or arrests any person with the intent of placing
him in or returning him to a condition of peonage, shall be fined under this title or imprisoned not more than 20
years, or both. If death results from the violation of this section, or if the violation includes kidnapping or an attempt
to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, the
defendant shall be fined under this title or imprisoned for any term of years or life, or both.
(b) Whoever obstructs, or attempts to obstruct, or in any way interferes with or prevents the enforcement of this
section, shall be liable to the penalties prescribed in subsection (a).

Involuntary Servitude
Summary: Section 1584 of Title 18 makes it unlawful to hold a person in a condition of slavery, that is, a condition
of compulsory service or labor against his/her will. A Section 1584 conviction requires that the victim be held
against his/her will by actual force, threats of force, or threats of legal coercion. Section 1584 also prohibits
compelling a person to work against his/her will by creating a "climate of fear" through the use of force, the threat of
force, or the threat of legal coercion [i.e., If you don't work, I'll call the immigration officials.] which is sufficient to
compel service against a person's will.
18 U.S.C. $ 1s84
Whoever knowingly and willfully holds to involuntary servitude or sells into any condition of involuntary servitude,
any other person for any term, or brings within the United States any person so held, shall be fined under this title or
imprisoned not more than 20 years, or both. lf death results fiom the violation of this section, or if the violation
includes kidnapping or an attempt to kidnap, aggravated sexual abuse or the attempt to commit aggravated sexual
abuse, or an attempt to kill, the defendant shall be fined under this title or imprisoned for any term of years or life, or
both.

Forced Labor
Summary'. Section 1589 of Title 18, which was passed as paft of the TVPA, makes it unlawful to provide or obtain
the labor or services ofa person through one ofthree prohibited means. Congress enacted S 1589 in response to the
Supreme Court's decision in United States v. Kozminski,487 U.S. 931 (1988), which interpreted g 1584 to require
the use or threatened use ofphysical or legal coercion. Section 1589 broadens the defìnition ofthe kinds ofcoercion
that might result in forced labor.
r8 u.s.c. s 1s89
Whoever knowingly provides or obtains the labor or services of a person--
(1) by threats ofserious harm to, or physical restraint against, that person or another person;
(2) by means of any scheme, plan, or pattern intended to cause the person to believe that, if the person did not
perfotm such labor or services, that person or another person would suffer serious harm or physical restraint; or
(3) by means ofthe abuse or threatened abuse oflaw or the legal process,
shall be fined under this title or imprisoned not more than 20 years, or both. If death results from the
violation of this section, or if the violation includes kidnapping or an attempt to kidnap, aggravated sexual
abuse or the attempt to commit aggravated sexual abuse, or an attempt to kill, the defendant shall be fined
under this title or imprisoned for any term of years or life, or both.

Trafficking with Respect to Peonageo Slavery, Involuntary Servitudeo or Forced Labor
Section 1590 makes it unlawful to recruit, harbor, transpoft, or broker persons for labor or services under conditions
which violate any of the offenses contained in Chapter 77 of Title 18.
18 U.S.C. $ rs90
Whoever knowingly recruits, harbors, transports, provides, or obtains by any means, any person for labor or
services in violation of this chapter shall be fined under this title or imprisoned not more than 20 years, or

                                                             55
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 56 of 130




               F. PATTERNED AND DERIVED FROM NAZI INFLUENCES
          The guardianship system resembles the Holocaust, a shameful era in history and all that is
          immoral and evil in history.

                    G. IDENTICAL TO HATE CRIMES OF KLU KLUX KLAN
          This crime targets not only a class of citizens but a protected class of citizens.

                      H. CRUEL AND UNUSUAL PUNISHMENT
both. If death results from the violation of this sectiono or if the violation includes kidnapping or an attempt
to kidnap, aggravated sexual abuse, or the attempt to commit aggravated sexual abuse, or an attempt to kill,
the defendant shall be fined under this title or imprisoned for any term of years or life, or both.

Sex TraffTcking of Children or by Force, Fraud, or Coercion
Section l59l criminalizes sex trafficking, which is defined as causing a person to engage in a commercial sex act
under certain statutorily enumerated conditions. A commercial sex act means any sex act, on account of which
anything of value is given to or received by any person. The specihc conditions are the use of force, fraud, or
coercion, or conduct involving persons under the age of 18. The punishment for conduct that either involves a victim
who is under the age of 14 or involves force, ÍÌaud, or coercion is any term of years or life. The punishment for
conduct that involves a victim between the ages of 14 and 18 is 40 years.
r8 u.s.c. $ rs91
Whoever knowingly--
(l) in or affecting interstate or foreign commerce, or within the special maritime and territorial jurisdiction
ofthe United States, recruits, entices, harbors, transports, provides, or obtains by any means a person; or
(2) benefits, financially or by receiving anything of value, from participation in a venture which has engaged
in an act described in violation of paragraph (l), knowing that force, fraud, or coercion described in
subsection (c)(2) will be used to cause the person to engage in a commercial sex act, or that the person has not
attained the age of 18 years and will be caused to engage in a commercial sex act, shall be punished as
provided in subsection (b).

Unlawful Conduct with Respect to Documents in Furtherance of Traffìcking, Peonage, Slavery, Involuntary
Servitude, or Forced Labor
Section 1592 makes it illegal to seize documents in order to force others to work. By expanding its coverage to false
documents as well as official documents, S 1592 recognizes that victims are often immobilized by the withholding
of whatever documents they possess, even if the documents are forged or fraudulent. Section 1592 expands the
scope of federal trafficking statutes to reach those who prey on the vulnerabilities of immigrant victims by
controlling their papers.
18 U.S.C. $ 1s92
(a) Whoever knowingly destroys, conceals, removes, confiscates, or possesses any actual or purported passport or
other immigration document, or any other actual or purported government identification document, of another
person--
(l)inthecourseofaviolationof section 1581,1583, 1584,            1589, 1590,   159l,or 1594(a);
(2) with intentto violate section 1581, 1583, 1584, 1589, 1590, or 1591; or
(3) to prevent or restrict or to aftempt to prevent or restrict, without lawful authority, the person's liberly to move or
travel, in order to maintain the labor or services of that person, when the person is or has been a victim of a severe
form of trafhcking in persons, as defined in section 103 of the Trafficking Victims Protection Act of 2000, shatl be
Jined under fhis títle or impfisonedfor not more than 5 years, or both.
(b) Subsection (a) does not apply to the conduct of a person who is or has been a victim of a severe form of
trafficking in persons, as defined in section 103 of the Trafficking Victims Protection Act of 2000, if that
conduct is caused by, or incident to, that trafficking.

Additional provisions of the TVPA provide for mandatory restitution (lS U.S.C. $ 1593) and forfeiture (18 U.S.C.        g
1594(b), criminalize attempt (18 U.S.C. $ 1594(a)), and give victims an avenue for civil lawsuits (18 U.S.C.            g
l 5e5).

                                                            56
     Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 57 of 130




Any single "act" removing a single right of a vulnerable adult is cruel and unusual
punishment in the nature of criminal "sentencing" without a crime being committed.
Vulnerable adults in guardianship are punished for the act of growing old.

I. CONTRADICTS THE ENTIRE CONCEPT OF EQUAL OPPORTUNITY IN A
                                 DEMOCRATIC REPUBLIC
With the concept of "guardianship" looming, the greater the achievement of fìnancial
success, the greater the danger of a Florida citizen becoming a target for the guardian
enterprise, as it is an industry that exists solely to devour the assets, life and liberty of its
prey, a financially affluent Florida vulnerable citizen.

       J.   AN AFFRONT AND OFFENSE TO THE AMERICAN PUBLIC
Toxic, illegal "guardianship" has absolutely no semblance to legitimacy and is an affront to
the American public. There is nothing "legal" about this concept - it is madness. If this
activity occurred outside the guardian racket, the perpetrators would be imprisoned for life.
        K. HUMAN OWNERSHIP AND TRADING ENTERPRISE
"Guardianship" would not exist but for its fueling a color of law "for profit" enterprise
operating through the courts wherein human life is traded and sold to lawless grifters who
use the term "guardian" to attempt to legitimize their criminal endeavor. The removal of all
profit from this industry would eliminate this predatory self-created cottage industry.

             L.   OPPRESSIVE, DESPOTIC AND BACKWOODS

One need only look to progressive countries to see that there are extraordinary enlightened
options to this country's venal cruel punishment of its elderly vulnerable citizens. These
countries morally and legally advance a system to integrate their vulnerable ciÍizens into
the community with non-paid assistance as needed instead of enacting                 unenforced
Olmstead-type laws that are trampled upon by the courts and are a charade to the American
and international public.

 M. OTHER CRIMES BEING COMMITTED BY THE GUARDIAN RACKET
The attached Appendix sets forth this massive list of crimes

               N. GUARDIANSHIP MUST BE ABOLISHED
          This lawsuit serves as a huge wake-up call and demand
         for enforcement of a civilizedo lawful, moral government
                where criminal sanctions and accountability
                 are imposed on color of law public offÏcials
            who deliberately desfroy lives of American families
by means of a state of Florida racketeering enterprise run through the court.


                                            51
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 58 of 130




                         The State of Florida, indeed the government as a whole
                                             is in complete crises.
                               Lawless courts that destroy America's families
                                are by far the greatest danger to our country.
                              This lawsuit is reflective of how deep and dire
                      is the utter lawlessness and corruption of Florida's "courts."


 GUARDIANSHIP IS ILLEGAL, DRACONIAN, AND UNCONSTITUTIONAL.
ALL MATTERS RELATING TO VULNERABLE ADULTS ARE GOVERNED BY
                          FEDERAL LAWS AND THE CONSTITUTION
  THE STATE HAS NO AUTHORITY TO ENACT "GUARDIANSHIP LAWS''
THE GUARDIANSHIP STATUTES ARE ILLEGAL AND UNCONS'I'ITUTIONAL
                                      AND MUST BE ABOLISHED
      No other industry is solely regulated by the court. The court is not a regulatory agency.
     No amount of legislation can "f,lx" art unconstitutional law that allows removal of all natural
                             rights and fails to provide state regulation.

                          vl     THE UNIVERSAL DECLARATION OF
                                     HUMAN RIGHTS ADOPTED
                                      BY THE UNITED NATIONS
                               APPLIES AND IS INCORPORATED HEREIN

435.The provisions of paragraphs 1-434 are incorporated herein.
436.The provisions of the Universal Declaration of Human Rights adopted by the United
    NationseT are incorporated herein.
437.The Universal Declaration of Human Rights is a milestone document in history; the United
    Nations notes that "it sets out, for the first time, fundamental human rights to be universally
    protected."
438."411 human beings are born free and equal in dignity and rights," reads Article 1 of
    the Universal Declaration of Human Rights.
439.The declaration is "generally agreed to be the foundation of international human rights
    law" and has inspired more than 80 international human rights treaties and declarations,
    according to the [IN.
440.The fIN General Assembly adopted the declaration on December 10, 1948. V/hile progress
    has been made in upholding human rights, violations continue, and the Universal



e7
     https://www.un.org/enluniversal-declaration-human-rights/index.html

                                                            58
               Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 59 of 130




         Declaration of Human Rights continues to remind us that we all have human rights and we
         must stand up for them.
44l.EIeanor Rooseveltwas chair of the declaration's drafting committee, which included
    members around the world - a sign of the universality of human rights.
442.Human rights are integral to the daily lives of every person on the planet; securing human
    rights is also a key pillar of the work of the United Nations and essential to achieving peace
         and progress.
443.As former LIN High Commissioner for Human Rights ZeidRa'ad                                     Al Hussein    said about the
    Universal Declaration of Human Rights:
           "It was drawn up to cover not only civil and political rights, but also social, economic and
           cultural rights, in the full understanding that you cannot have development without human
           rights and you cannot have a full enjoyment of human rights without development - and
           peace and security depend on both."

 i. DEMAND FOR URGENT INTERVENTION BY A SPECIALLY DA,SIGNATED
FEDERAL TERROR FORCE ON THE ORDER OF NAVY SEALS AND MILITARY TO
BE OVERSEEN BY NO LESS THAN 30 GUARDIAN RACKET VICTIMS,INCLUDING
    PLAINTIFFS WHO MUST BE GRANTED PROSECUTORIAL POWERS, THE
  DEPARTMENT OF HOMELAND SECURITY, THE SECRET SERVICE AND ALL
   MEMBER OF THE EXECUTIVE CABINET (THE ..TERROR FORCE SQUAD")
444.The provisions of paragraphs 1-443 are incorporated herein.
445.The Guardian Human Trafhcking Racket is analogous to the diabolical scheme concocted
    by dirty judges in the Kids for Cash scandal esthat rocked Pennsylvania.


e8
  Kids for cash scandal - Wikipedia
h                         iki/Kids _for _cash_scanda I
    llps ://en.wikipedia.orglw
The scandal was featured in Capìtalism: A Love Story, the 2009 documentary by Michael Moore. A full-length
documentary covering the scandal entitled Kids for Cash was released ìn February 2074, and has been favorably
reviewed. In April 2014, CNBC's crime documentary series American Greed repofted on
Corrupt rKids for Cash' iudse ruined more than 2.000 lives
           ost.com/2 0 I 4/0 2/2 3 (i I m- d et øils-tee ns - st r ug g le s - in...
It I lp s : //ny p
The scandal was called "Kids for Cash," and it rocked the state in 2009                     for the accusation that Ciavarella was
happy to tear families apart in exchange for the payoff.                                -
Author: Larry Getlen
Kids For Cash: Inside One of the Nationos Most Shockins                ...
h tlps   ://www.democracyn ow.org/2 0 I 4/2/4tkids_for_cash_         ins   ide_one_of
AMY GOODMAN: That's the trailer for Kids for Cash, a new documentary years in the making,                                 features
interviews with the children, with the parents and two judges at the heart of the scandal. The ...
Pennsylvania rocked by 'iailing kids for cash' scandal ...
www.cnn.co rn/ 2 0 0 9 /C RI M E/ 0 2 / 2 3 /p enn sylv øn i a. conupt.j udge s
3,000 kids. I judge. Millions of dollars. This riveting doc reveals the untold stories of a judicial scandal that rocked
America and the chilling aftermath of the lives destroyed in the process. "Kids for Cash" reveals a shocking
American secret told from the perspectives of the villains, the victims and the unsung heroes who helped uncover
the scandal
'Kids For Cash' Captures A Juvenile Justice Scandal From ...
https://www.npr.org/2014/03/08/287286626/kids-for-cash-cuptures-a...

                                                                59
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 60 of 130




446.That organized crime racket, KidsForCash, was also run through the courts where, like the
    vulnerable adults involved in this matter, another class of vulnerable citizens, juveniles and
    young adults, were preyed on and extorted by dirty corrupt color of law federal judges who
    committed inhumane crimes against humanity, stealing their liberty and their human rights,
    sending these vulnerable citizens to jails in which they were secret investors. The article
    exposes the countless attomeys (and other judges) involved in the cover up and protection
    racket that kept this atrocity under wraps for years.
447.Conupt judges were investors in prisons and sent thousands of innocent children to prison.
448.Untold numbers of young people COMMITTED SUICIDE.
449 .The lives of thousands of children and their families were destroyed.
450.That sadistic crime took place in open sight for over 5 years while the FBI, the President and
    alitany of crony judges and attomeys remained silent.
451.Finally,  judge ordered an FBI investigation and evcn thcn, it took an inordinate amount of
                 a
    time for the dysfunctional, impotent, law enforcement to put thc dirty judges behind bars.
4s2 THAT OPR,RATI ON PALES IN COMPARISON TO THF], MASSIVE HUMAN
        TRAFFICKING EMPIRE THAT IS O                  TED BY THE STATE OF F'LORIDA.
453.Florida's citizens are being looted, human trafficked and murdered for simply growing old.
454.State and federal law enforcement agencies deliberately and wantonly mischaracteúze
    criminal acts of judges as "civil" matters, thereby deliberately violating their mandate to
    enforce the law and protect the public by illegally failing to hold the judges who are
    responsible for being accountable for criminal acts and forcing Plaintiffs to litigate crimes in
    the very same color of law courts in which the crimes are being committed.
455.The Florida Sponsored Guardian Scheme is known to, abetted by and covered up by the
                   'Washington
    Florida and                 office of the F.B.I. who is violating its mandate and mission
        statementee, the Department of Justice and Homeland Security.




Mar 08, 2014     ' ln 2009,   a major corruption scandal dubbed "Kids for Cash" hit the juvenile justice system of
northeast Pennsylvania. Two localjudges had ...
nn
     The FBI Mìssion Statement (in relevant parl): The FBI major priorities are to
       (1) Combat Public Coruption at all Levels
    (2) Protect Civil Rights
    (3) Color of Law Violations
    (4) Combat Major White-Collar Crime
    (5) Moftgage Fraud
(1)Combat Public Corruption At All Levels
Public corruption, the FBI's top criminal investigative priority, poses a fundamental threat to our national
security and way of life. The FBI is uniquely situated to combat corruption, with the skills and capabilities to run
complex undercover operations and surveillance.
Overview: The Bureau's Public Corruption program focuses on:
        Investisatins violations      federal law bv nublic officials at the federal. state, and local levels of
        government:
        Overseeins  the nafion        investisation of allesations      of   fraud related   to federal government
        procurement. contracts. and federally funded programs;

                                                           60
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 61 of 130




456.In Plaintiffs' many futile meetings with the F.B.I., they acknowledge crimes are taking place
    in violation of the Hobbs Act; 18 U.S.C. 1951 and other Federal laws yet these agencies
    deliberately fail to enforce criminal laws when the perpetrators are color of law judges.
457.These agencies are thereby acting as accomplices and accessories to under 18 U.S.C. 2 and
     18 U.S.C. 3. Moreover, America's law enforcement agencies have morphed into political
    operative organizations that are impotent and incapable of acting as law enforcement and
    protecting our country from its greatest danger - the Florida Sponsored Guardian Scheme
     and the same scheme that is perpetrated in other states.
458.Without enforcement of the law and the preservation of the core values of America's legal
    system, i.e.: the guarantee of life, liberty, property and the pursuit of happiness, WHICH
    THIS COURT IS MANDATED TO COMPEL, this country is nothing more than a Nazi
    nation, a barbaric government and a third world country.


 .   Combating the threat of public corruption along the nation's borders and points of entry in orderto decrease
     the country's vulnerability to drug and weapons trafficking, alien smuggling, espionage, and terrorism.
 '   Addressing environmental crime, election fraud, and matters concerning the federal government procurement,
     contracts, and federally funded programs.
(2)Civil Rights Violation
The FBI is the primary federal agency responsible for investigating allegations regarding violations of federal civil
rights statutes. These laws are designed to protect the civil rights of all persons-citizens and non-citizens alike-
within U.S. territory. Using its full suite of investigative and intelligence capabilities, the Bureau today works
closely with its paltners to prevent and address hate crime, human trafficking, color of law violations, and Freedom
of Access to Clinic Entrances (FACE) Act violations.
(3)Color Of Law Violations
U.S. law enforcement officers and other officials like judges, prosecutors, and security guards have been given
tremendous power by local, state, and federal government agencies-authority they must have to enforce the law
and ensure justice in our country. These powers include the authority to detain and arrest suspects, to search and
seize propeúy, to bring criminal charges, to make rulings in court, and to use deadly force in certain situations.
Preventing abuse of this authority, however, is equally necessary to the health of our nation's democracy. That's
why it's a federal crime for anyone acting under "color of law" to willfully deprive or conspire to deprive a person
of a right protected by the Constitution or U.S. law. "Color of law" simply means the person is using authority given
to him or her by a local, state, or federal government agency.
The FBI is the lead federal agency for investigating color of law violations, which include acts carried out by
government oflicials operating both within and beyond the limits of their lawful authority. Failure To Keep
From Harm: The public counts on its law enforcement offÏcials to protect local communities. If it's shown
that an official willfully failed to keep an individual from harm, that official could be in violation of the color
of law statute.
(4)Combat Major'White-Collar Crimc
Reportedly coined in 1939, the term white-collar crime is now synonymous with the full range of fi'auds committed
by business and government professionals. These crimes are characterized by deceit, concealment, or violation of
trust and are not dependent on the application or threat of physical force or violence. The motivation behind these
crimes is financial-to obtain or avoid losing money, property, or services or to secure a personal or business
advantage.
These are not victimless crimes.   A single sçam can destroy a company, devastate families by wiping out their life
savings, or cost investors billions of dollars (or even all three). Today's fraud schemes are more sophisticated than
ever, and the FBI is dedicated to using its skills to track down the culprits and stop scams before they starl.
Obstruction ofjustice designed to conceal any of the above-noted types of criminal conduct, particularly when the
obsttuction impedes the inquiries of the U.S. Securities and Exchange Commission (SEC), Commodity Futures
Trading Commission (CFTC), other regulatory agencies, and/or law enforcement agencies.

                                                         6I
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 62 of 130




459.BECAUSE THIS RACKET HAS BEEN ALLOV/ED TO FESTER FOR DECADES, IT
    HAS INFESTED THE ENTIRE AMERICAN LEGAL SYSTEM.
46O.THUS A TERRORIST TYPE SQUAD MUST BE SPECIALLY DESIGNATED TO
    IMPOSE MARSHAL LAW, INDICTMENTS AND ARRESTS.
46l.Plaintiffs demand this court design and order the intervention of a specially assembled
    "Terror Force Prosecution Squad" as defined herein including Plaintiffs and grant them full
    prosecutorial powers and set forth specifically set urgent deadlines to remediate this grave
    matter of endangerment to national security for crimes in the form of war crimes under 18
    U.S. Code ç2441100 ; acts of domestic terrorism under 18 U.S.C. $ 2331101; and Crimes

too
      The relevanf provisions of 18 U.S. Code $ 2441-War crimes
 (a)OFFENSE.-Whoever, whether inside or outside the United States, commits a war crime, ìn any of the
circumstances described in subsection (b), shall be fined under this title or imprisoned for life or any term of years,
or both, and if death results to the victim, shall also be subject to the penalty of death.
 (c)DnnwnIoN.-As used in this section the term "war crime" means any conduct-
(1) defined as a gtave breach in any of the international conventions signed at Geneva 12 August 1949, or any
protocol to such convention to which the United States is apafty;
(2) prohibited byArticle23,25,2'7, or 28 of the Annex to the Hague Convention IV, Respecting the Laws and
Customs of War on Land, signed 18 October 1907;
(3) which constitutes a grave breach of common Afticle 3 (as defined in subsection (d)) when committed in the
context of and in association with an armed conflict not of an international character; or
 (d)CouuoN ARTTCLE 3 VlolarroNs.-
(1)PnoumIrED coNDUCT.-ln subsection (c)(3), the term "grave breach of common Afticle 3" means any conduct
(such conduct constituting a grave breach of common Article 3 of the international conventions done at
Geneva August 12, 1949), as follows:
(A)Tofture.-The act of a person who commits, or conspires or attempts to commit, an act specifrcally intended to
inflict severe physical or mental pain or suffering (other than pain or suffering incidental to lawful sanctions) upon
another person within his custody or physical control for the purpose of obtaining information or a confession,
punishment, intimidation, coercion, or any reason based on discrimination of any kind.
(B)Cruel or inhuman treatment.-
The act of a person who commits, or conspires or attempts to commit, aî act intended to inflict severe or serious
physical or mental pain or suffering (other than pain or suffering incidental to lawful sanctions), including serious
physical abuse, upon another within his custody or control.
(C)Performing biological experiments.-The act of a person who subjects, or conspires or attempts to subject, one
or more persons within his custody or physical control to biological experiments wjthout a legitimate medical or
dental purpose and in so doing endangers the body or health ofsuch person or persons.
(D)Murder.-The act of a person who intentionally kills, or conspires or attempts to kill, or kills whether
intentionally or unintentionally in the course of committing any other offenseunder this subsection, one or
more persons taking no active part in the hostilities, including those placed out of combat by sickness, wounds,
detention, or any other cause.
(E)Mutilation or maiming.-The act of       a person who intentionally injures, or conspires or attempts to injure, or
injures whether intentionally or unintentionally in the course of committing any other offense under this subsection,
one or more persons taking no active parl in the hostilities, including those placed out of combat by sickness,
wounds, detention, or any other cause, by disfiguring the person or persons by any mutilation thereof or by
permanently disabling any member, limb, or organ of his body, without any legitimate medical or dental pulpose.
(F)Intentionally causing serious bodily injury.-The act of a person who intentionally causes, or conspires or
aftempts to cause, serious bodily injury to one or more persons, including lawful combatants, in violation of the law
of war.
(G)Rape.-The act of aperson who forcibly or with coercion or threat of force wrongfully invades, or conspires or
attempts to invade, the body of a person by penetrating, however slightly, the anal or genital opening of the victim
with any part of the body of the accused, or with any foreign object.

                                                          62
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 63 of 130




        against Humanity under the Hague Convention and violate the United National Universal
        Declaration of Human Rightsl02 and the United Nations Committee on the Rights of Persons
        with Disabilities. r03

           XL  SUMMARY OF COMMON RACKETEERING,ILLEGAL AND
          UNCONSTITUTIONAL ACTS PERPETRATED IN THE GUARDIAN HUMAN
           TRAFFICKING/CORRUPTION RACKET AND THE GUARDIAN FAMILY
           MEMBER EXTORTION RACKET AGAINST PLAINTIFFS AND OTHERS
462.The provisions of paragraphs 1-461 are incorporated herein.
463.The Guardian Human Trafficking/Conuption Racket engages                            in a common playbook of
    criminal acts against all Plaintiffs (Exhibit C).
464.The Guardian Family Member Extortion Rackets follow similar playbooks
465.A series of articles by John Pacenti, a reporter at the Palm Beach PostlOa and many other
                                                                         l0s
    articles graphically expose ghoulish, hair raising, murderous crimes     in Florida including


(H)Sexual assault or abuse.-The act of a person who forcibly or with coercion or threat of force engages, or
conspires or attempts to engage, in sexual contact with one or more persons, or causes, or conspires or attempts to
cause, one or more persons to engage in sexual contact.
(I)Taking hostages.-The act of a person who, having knowingly seized or detained one or more persons, threatens
to kill, injure, or continue to detain such person or persons with the intent of compelling any nation, person other
than the hostage, or group of persons to act or refrain ffom acting as an explicit or implicit condition for the safety or
release ofsuch person or persons.
101
      The term "domestic terrorism" is defrned in 18 U.S. Code $ 2331 as follows:
       (5) the term "domestic terrorism" means activities that- (A)involve acts dangerous to human life that are a
       violation of the criminal laws of the United States or of any State; (B)appear to be intended- (i)to
       intimidate or coerce a civilian population; (ii)to influence the policy of a government by intimidation or
       coercion; or (iii)to affect the conduct of a government by mass destruction, assassination, or kidnapping; and
       (C) occur primarily within the territorial jurisdiction of the United States
r02
      https://www.ohchr.org/EN/Professionallnterest/Pages/WarCrimes.aspx
r03
      https://www.ohchr.org/EN/HRBodies/CRPD/Pages/ConventionRightsPersonsWithDisabilities.aspx
104


aaapg. net/florid a-the-j ud ges-wife-a-freq uent...
As the wife of Palm Beach County Circuit Judge Martin Colin, Savitt wields power in her husband's Probate &
Guardianship Division, where guardians are appointed to take over the lives of seniors no longer able to care for
themselves. Fees for guardians and their attorneys are paid from the assets of their elderly wards and approved by
the court.
This iudge's household benefits from frail seniors' monev
www. mypalm beach post.com/news/religion/this-j udge...
The savings of incapacitated seniors flow into the household of Palm Beach County Circuit Judge Martin Colin.
This occurs courtesy of Colin's wife   Elizabeth "Betsy" Savitt. She serves as ...
                                         -
Florida: Case after  case of abuse and criminality       in Palm   ...
aaapg. net/case-after-case-of-a bu se-an d...
The senior's former attorneys also question whether Savitt's husband, Judge Colin, had anything to do with her
getting the appointment. He was initially assigned the case before it was given to another judge, who appointed
Savitt. At the time, Colin was also the judge presiding over the probate case for Berkowitz's late husband, Jerry.
May 13, 2016 - Living wills of Incapacitated seniors ignored ...
scannedretin a.com/2016/05/l 5/may-l 3-201 6-living...

                                                              63
               Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 64 of 130




    Plaintiffs' stories and those of many others who are viciously threatened and retaliated, thus
    terrified to file legal action are included herein.
466.The defamatory, vicious articles that are published against Plaintiffs and other families
    are also another crimes and acts of retaliation, making it impossible for PlaintiffS to
    obtain employment.

                    A. PLAINTIFF STONE AND HER MOTHER, HELEN STONE 106
467.Barbara herself filed for guardianship of her mother to protect her from documented abuse
           and financial exploitation by her son, Alan Stone and Barbara's sibling.



The Palm Beach Post in its series, Guardianships:   A Broken Trust, revealed the incestuous nature of guardianship
and how money from the savings of incapacitated seniors flowed into the household of Circuit Judge Martin
Colin through his wife, professional guardian Elizabeth "Betsy" Savitt.
David E. French - Jason Halle - Investisative Blosger
jasonhalle.com/category/david-e-french
Investigating Judge David E. French and Judge Martin Colin in the Palm Beach Probate Coult.Jason Halle was a
qualified beneficiary of the Edward Halle Trust and a qualified distributee as well. The trigger for disbursement and
termination of the Edward Halle Trust occurred in August of 2007.
Report: Savitt involved with 'corruption, collusion of iudses           ...
www. palmbeach post.com/news/201 8091 O/report...
"Corruption and collusion ofjudges and lawyers           in Delray Beach for financial gain"   centered around dubious
professional guardian Elizabeth "Betsy" Savitt and her husband, former Circuit Judge ...
David E. French - Jason Halle - Investiqative Bloqser
jasonhalle.com/tagldavid-e-french
lf JudgeDavidE. Frenchhad allowed such a hearing or granted the motion for relief both John G. White, III and
Michael J. Napoleone from the law firm of Richman Greer could have been brought up on charges of
misconduct. Judge David E. French was not going to let that happen to his colleagues.
Rennrf : Saviff involved with'                 . collusion of iudsest
nasga-stopguardianabuse.blogspot.co        m 12018 / 09 1...
Marx,Frenchand Scher, along with CircuitJudgesHoward Coates and Jessica Ticktin approved $21,500 in
retainers taken by Savitt from her wards' banking accounts that the report said violates Florida guardianship law.
Circuit Judge Peter Blanc, the chiefjudge in2072, received the initial verbal report finding a conflict of interest.
Chief iudee thwarts guardian's effort to move cases - News ...
www.palmbeach post.com/news/local/chief-j ud ge...
A year ago, the chiefjudge booted the cases of controversial guardian Elizabeth "Betsy" Savitt out of the South
County Courthouse over apparent concerns about favoritism and conflict ofinterest...
    105
    Professional guardian's lawyer empties man's home - News - The ...
https : //www. nalmbeachpost.com/a rticle/20 I 50403/NEWS/8 I 20644 I 8
Apr 3, 2015 - One afternoon three years ago, Skender Hotireceived an unusual call from a neighbor asking whether
he was moving out of his Lake... This was an attomey operating under a court-ordered guardianship....By John
Pacenti       ...

    Post investieates: How professional guardian got marriage annulled ...
    https ://www.nalm beachpost. com/article/20 I 50403/NEWS/81 2063 I 43
    Apr 3, 2015 - GlenduMarlinez-Smílhfound the love of her life as a senior citizen. ...8y John Pacenti... $200,000
    and counting     in legal fees fighting guardian John Cramer and orders by judges on his behalf. ... a retired
    physician from-Aventura who is co-founder of Americans Against Abusive Probate Guurdianships.
    106
          Miami Dade County Florida Case No: 12-4330 et al

                                                               64
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 65 of 130




468.Barbara was forced to file guardianship after obtaining no relief from any law enforcement
      agency who criminally ignored their duty to protect Helen Stone and threatened Barbara
      when she filed complains, threatening the matter as if it were a joke as the dysfunctional
      Florida law enforcement is a protection racket for the Florida Sponsored Guardian Racket.
469.The remedy of course was not to put Helen Stone in guardianship but to indict and arrest
    Alan Stone for abuse and exploitation.
470.Instead of being protected, Helen Stone was criminalized, her rights stripped, and she has
     been subjected to unthinkable atrocities including deprivation of food and medical attention
      and ruthless drugging with toxic illegal psychotropic drugs to incite litigation            to embezzle
      her life savings through the criminal enterprise known as "guardianship".
 T|.Plaintiff Stone's mother was repeatedly brought to the brink of death and the emergency
    hospitalized over 15 times with honific conditions of abuse including malnutrition,
    dehydration, suspicious fractures, fungus and horrific infections r,vhich Plaintiff Stonc
      suspccts wcrc causcd by scxual abuse.
472.Plaintiff Stone's shattered mother was never retumed to Plaintiff Stone. Her mother was
    MURDERED by depraved indifference to her life.
473.When Plaintiff Stone filed a complaint detailing these atrocities with the conupt protection
    racket, the "Judicial Qualifications Commission" she received a "no action" letter.
474.Plaintiff Stone                                               her mother from thi
                              fed and             the crimes f
    involved.
475.Plaintiff Stone was stripped of her law license in vicious and obvious retaliation as she was a
    retired attorney at the time, having no client complaints and having received a letter of
    appreciation from the bar association for her many years of service.
4l6.Plaintiff Stone sat SHACKED in a medieval Florida court on the order of a Salem witch-
    hunt while a gaîg of corrupt judges and attorneys "testified" against her spewing their
    venom against her for reporting her mother's abuse and their unfathomable corruption
    before their crony accomplice judge WHO SENTENCED PLAINTIFF STONE TO
    ALMOST THREE YEARS IN PRISON FOR REPORTING THEIR CRIMES.
477.Plaintiff Stone is now legally blind, having been forced to spend upwards of 20 hours a day
    on the computer to file pleadings in the multiple rackets in which is embroiled and her
    inability to obtain medical services because her assets have been embezzled.
478.Plaintiff Stone's story has been reported nationally with the result that she is even more
    viciously abused and subjected to hate crimes and her mother was murdered in the Nazi
    patterned state of Florida murder for hire, extortion racket.l0T


l07
    Florida's Guardians often             the Vulnerable Residents ...
www.miaminewtimes.com/news/floridas-guardians...
But even as the rest of South Florida gets serious about guardianship abuse, Miami-Dade seems stuck in the past.
... Barbara Stone is far from the only family member driven to desperation by Miami ...

                                                       65
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 66 of 130




479.One of the conupt predators in Plaintiff s Stone's matter, Roy R. Lustig is an unindicted
   felon, having been found guilty of felony crimes by the 3'd DCA in Florida (802 So 2d,337)
   who failed to follow their own order to hold him accountable by transferring the matter to the
     state attorney and the Florida Bar, thereby leaving felon Lustig unleashed on the public and
   Plaintiff Stone and her mother.
480.Felon Lustig is an accomplice to Plaintiff Stone's mother's murder and embezzlement.
       Felon Lustig then orchestrated an embezzlement racket against Stone in Paragraph                   _.
481.Felon Lustig in collusion with the corrupt Florida judges embezzled the assets of Plaintiffls
    Stone's mother, who inconceivably was awarded "fees" by the dirty judge in the Guardian
    Human Trafficking/Corruption Racket stolen from Plaintiff Stone's mother IN ORDER
       FOR FELON LUSTIG TO SUE HER DAUGHTER                                       IN ANOTHER OF                 HIS
       EMBEZZLEMENT RACKETS.


         Alert: tsarbara Stone in iail. to so to prison t'or...
,A,ctivist
marygsykes.com/201 8/01 I l2l activist-alert-barbara...
Post navigation <- Previous Next
                                   - Activist Alerl: Barbara Stone in jail, to go to prison for feeding her mother in
an abusive gship in Miami Dade Fla-please write and call and demand her immediate release
From EB: an undate on Barbara Stone and her mother held in an ...
marygsykes. com/201 7 / l0/1 8/from-eb-a n-u pdate-on...
Subject: Texas Attorney Schwager produces Lawyer (Debra Rochlin, an American Hero) to Federal Court who
claims she was threatened by FL Judge (Michael Genden) to stop representing Helen Stone a woman in a
predatory guardianship with a feeding tube shoved down her throat while the lawyers guardians etc rip off her
Estate) or Else he...
Gettine Äwav with Eeregious Guardianship Fraud - by Michael ...
www. hospicepatients.org/professiona 1...
The Case of Attorney Barbara Stone and Her Mother Helen 5. Barbara Stone traveled to Florida from her home in
New York to find her mother emaciated in a nursing home where she was under guardianship. (Barbara mistakenly
thought placing her mother in guardianship would be a way to protect her from harm).
Exposing guardianship as human ownership. Depriving ...
guardiansh ipexposed.wordpress.com /20141 08 126/...
We cannot countenance their exploitation, abuse, flaudulent and malicious desecration and the violation of their
declared wishes by predatory guardians and lawyers" says member Barbara Stone, who has been wrongfully
arrested twice just for trying to see and protect her mother who has been unlawfully isolated from her, when her
actions, in ...
Court to Hear Extradition of Woman Accused of Feeding her         ...
newsmaven.io/pinacnews/eye-on-government/court...
Barbara Stone is charged with "failing to comply with the plea agreement.....(stating that Stone) shall not flrle any
documents in the pending guardianship case, or in any other court of competent jurisdiction, concerning her mother
or any other parlies/parlicipants unless said documents are filed by and thlough an attorney licensed to ...
Professional Guardianship Abuse is accomplished under "Color ...
corruptwash in gton.com/2 tl8 / O2 / l0 / professiona 1...
The Case of Attorney Barbara Stone & Her mother Helen. Barbara Stone traveled to Florida flom her home in New
York to find her mother emaciated in a nursing home where she was under guardianship (Barbara mistakenly
thought placing her in a nursing home for care would be a way to protect her mother from harm).
Florida's most lucrative cottage industry: The Trafficking of    ...
ppj g. me/.../fl oridas-most-lucrative-cottage-in d ustry
Florida's  most lucrative cottage industry: The Trafficking             of
                                                                        Humans May        2,2014 ppjg financial
exploitation, Guardianship Abuse Barbara Stone, comrpt courts, elder abuse, financial exploitation,
Florida, Guardianship Abuse, human trafficking, looting estates, predatory guardians 8 Comments

                                                         66
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 67 of 130




482.The demonic tactics are on the order          of   domestic tenorists.
483.When Plaintiff Stone filed a complaint with the collusive judicial oversight commission
    detailing horrific, inconceivably she received a form "no action" letter.
484.She later filed many complaints compiled                   by approximately 10 victims, to which she
      received an email that was mistakenly sent to her by the assistant to the Chief "oversight"
      judge asking if the complaints should be "deleted"

         B. PLAINTIFF MARTINO AND HER FATHER, ROLAND MARTINO.                                            IO8


485.Roland T. Martino was being financially exploited by his daughter, Lena Fussell CPA when
    she placed herself as sole beneficiary of his 800,000 dollar Morgan Stanley account when he
      had all 3 of his children listed as beneficiaries in his       will.
486.Plaintiff Martino contacted Gerald Hemness Esq. who railroaded her into agreeing to f,rling a
    Petition for Guardianship by misinformation and false statements concerning guardianship.
487.Roland was wrongly incapacitated by an unqualified examining committee by state paid
    actors acting without capacity; medical training and without physical, mental or medical
    tests and on the basis of a 5 minute secretive "meeting", falsely issued a fraudulent
    "opinion" of incapacity against Mr. Martino.
488.Mr. Martino, a competent vulnerable adult with mild dementia who was being cared for by
    his daughter, Plaintiff Maftino, was then kidnapped and forced into "guardianship" where he


r08
   Roland Thomas Martino - National Association to STOP Guardian...
stopguardianabuse.org/.../roland-thomas-maltino-fl
Father of Advocate and Member, Lesa Maria Martino Guardianship is a person's worst nightmare. Following a
family feud and discovering my sister, who is a CPA, will inherit everything since she put everything under her
name as sole Paid on Death, I was poorly advised by my attorney, Gerald Hemness, to hle for a guardianship.
Dauehter names Florida iudge in federal lawsuit over elderly ...
setexasrecord. com/stories/ 5229 5 I 03 3 - daughter...
DeSantis et al, alleging theft, trafficking and abuse of the elderly under court appointed guardianship, was dismissed
without prejudice on December 9,2079. Martino v. Manning has been assigned to the Honorable Mary S. Scrivens
who was nominated by former President George W. Bush and confirmed by the Senate in 2008.
Daughter names Florida iudge in federal lawsuit over elderly ...
aaapg.nell daughter-names-fl orida-judge-in...
(Jan. 8, 2020) A concerned daughter sued a Florida state judge in federal couft over civil rights violations and
alleged fraud upon the court after her elderly father became a ward of the State under guardianship. The Plaintiff
daughter Lesa Maftino named the Honorable Hillsborough County Judge Daryl M. Manning in a petition filed in the
U.S. District Court for the Middle District of Florida.
Lesa Martino - AAAPG
aaap g.neíl tagl I e s a-m aft ino
(Jan. 8, 2020) A concerned daughter sued a Florida state judge in federal court over civil rights violations and
alleged fiaud upon the court after her elderly father became a ward of the State under guardianship. The Plaintiff
daughter Lesa Martino named Honorable Hillsborough County Judge Daryl M. Manning in a petition filed in U.S.
Lesa Martino - facebook.com
www. facebook.com/groups/ I I 5 052 1 62497 87 26 1 ...
Guardianship Terrorism by an employee of Florida Guardianship Services Inc. in St. Pete, FL with Traci Samuel,
owner and guardian of Genyte Dirse. Stop abuse. Dirse ended up with a shoulder injury....
TRACI HUDSON,INDIVIDUALLY, et al Vs LESA MARTINO, et al...
unicourl. com/case/fl -picc-traci-hudson-ind-vs.


                                                          67
                    Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 68 of 130




            was illegally stripped of all of his civil and human rights and subjected to physical abuse
            and atrocities in the nature of war crimes, isolated/forcibly disappeared from his family, left
            to languish alone, mercilessly drugged, unattended and deprived of medical                                 attention;
            mental stimulation and association with his daughter, Plaintiff Martino, his grandchildren,
            his dog, and all former friends.
489.He was left with untreated urinary tract infections, shortness of breath, extreme confusion,
    drooling, and untimely incontinence care.
49O.Plaintiff Martino has been falsely threatened with arrest in retaliation for reporting her
     father's abuse.
49I.ln retaliation, her home was seized by an illegal, fraudulent judgment that was orchestrated
     by the guardian, Traci Samuel Hudson in Hillsborough county, Case No: 18 CA-5020.
492.As with the case of Plaintiff Stone, as this is part of the playbook, her home has been seized
     by an illegally judgment that was orchestrated by the guardian who has now been arrested
     for theft in a non-suardianship matter.
493.Traci Samuel Hudson has been arrested with first degree felon)' charges of elderly financial
     exploitation in Pinellas county, Florida for stealing over $500,000 from Maurice Myers,
     Case No.: 19-013778 -CF
494.YET INCREDIBLY, the fabricated accusations and attempt by the arrested guardian are still
     being illegally perpetrated in the corrupt courts in collusion with the corrupt Florida Public
     State Actor Defendants who are orchestrating this charade.
495.Plaintiff Martino has been forced to file a legal malpractice lawsuit against attorney Jeffrey
     Albertson Esq. for filing an illegal gag order settlement when colluding with the opposing
     counsel in Case 19-CA- 010860 in Hillborough County.
496.Why is the federal and state goveffrments of the United States accompanying this reign of
     hell against Plaintiffs?

        C. PLAINTIFF, DR. ROBERT SARI{AN AND HIS MOTHER, YVONNE SARIIAN
497.Plaintiff Sarhan's mother, Yvonne Sarhan was murdered in the Florida Sponsored Guardian
                             loe
            Racket.


109
      MY BEAUTIF'UL MoTHER YvoNNE SARHAN wAS MURDERED BY
h   tlp s : //g u ar d ian    a b u s e. b   Io g sp   o   l. c o m/2 0 I 0/0 9 /my - b e ø u I ifu l-mo I h e r...
steven leslie kaplan and judge celeste muir and our govefflment let it happen Dear Readers and Elder Abuse
Advocates, After a 7 year battle the Guardian Vicki Brail murdered my mother with the medication called
Seroquel.
"Dr Robert Sarhan" talks about       his mother ... - Internet Archive
a   rchive.org/deta ils/scm-450093-eyeson pred itor...
Rinoff Renort: Reiser & Reiser Com pany, INC Guardianship                                                       ...
h ttp   s   : //w   ww. ri poffrepo r t. com/r ep o r ts/r e i s e r- r e i s e r-         c o mp a ny - i n   c/...
Please call Judge Celeste  Muir at 305-349-1105, chief Judge Joseph Farina at 305-349-7054 and the Governor
Charlie Christ at 850-488-5603 and please tell them to release Yvonne Sarhan from this fraudulent guardianship
scam.


                                                                                                 68
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 69 of 130




498.4s shown in these articles, Mrs. Sarhan DIED from cardiac arrest after being administered
    illegal psychotropic drugs that contain black box warning against their use by elderly adults
        as they cause cardiac arrest.
499.Dr. Sarhan frantically pleaded for his beautiful mother's life in state and federal courts
    throughout Florida, each of whom colluded with the Florida Sponsored Guardians Racket
    and denied relief.
500.Mrs. Sarhan was subjected to acts of terror and war crimes throughout the "guardianship" to
    incite fabricated litigation in order to embezzle her life savings and her home.
501.Dr. Sarhan lost his home to a fraudulent foreclosure as he spent his life savings trying to
    save his mother's life and fell prey to a mortgage fraud scheme during the time he spent
    fighting for his mother's life.
                     D. ELIOT BERNSTEIN AND HIS FAMILY
502.Eliot Bemstein and his family were embroiled with the same color of law judge as Skender
    Hoti, described hereafter.
503.Eliot Bemstein and his family are the beneficiaries of a trust left by his parents.
504.His sons who long surpassed the age of being captured in guardianship have nonetheless
    been illegally kidnapped in guardianship to insure the extortion of their inheritance.
505.Eliot's car was bombed and blown up and he and his wife almost lost their life as he
    has assiduously exposed and filed racketeering lawsuits against the prolific corrupt color
    of law attorneys, judges and others in the Florida Sponsored Guardian Racket.
506.4 murdered bodv was found in the home of a family member to threaten him. ll0


NATIONAL ASSOCIATION TO STOP ELDERLY ABUSE AND...
guardianøb us e. b lo gsp ot. com/2 0 I 0
My mother Yvonne Sarhan was murdered by Judge Celeste Muir on February 2,2070 she allowed the Guardian
Vicki Brail and Dr Steven Leslie Kaplan to poison my mother with 400 mg of Seroquel a day until she was dead,
why because the guardian and attorney's already took all the money from our family.
These Judge's are Forcins Elderlv People into ...
www.fourwÍndsl0.com/siterun_datu/healtlt/abuse/news.php?q:l255198115
Please call Judge Celeste  Muir at 305-349-1105, chief Judge Joseph Farina a|305-349-7054 and the Governor
Charlie Christ at 850-488-5603 and please tell them to release Yvonne Sarhan fiom this fraudulent guardianship
scam.

Plea for Justice I National                              on fn Sfon Gunrdien Ähr¡se
h ttp s : //n øs g a. w o r dp re s s. c o m/2 0 0 8/0   I / 28lplea-for-j ustice-2
Jan28,2008' Dr. Robert Sarhan's plea for justice is circulating the Intemet. According to Dr. Sarhan, here is the
problem: Yvonne Sarhan, never wanted nor requested a guardian, this was forced against her will. Yvonne Sarhan
requested orally and in writing to the judge, that if she had to have a guardian she wanted her son, Robert. ..
ElderAbuseHelp.Org: Dr.Sarhan Fiehtins to Get His Mother...
elder-ab u se-cy b erray. b lo gsp oL com/2 00 8/ I 2/j u dg e-no r møn- g e rstein...
Dec 17,2008 ' Judge Norman Gerstein took over a fraudulent guardianship case and continued to allow the elderly
person to lose all of her assets. While the case was under investigation, Norman Gerstein allows large of money to
be extofted from the then74 year old, Yvonne Sarhan, the victim.
tto

www.iviewit.tv

                                                                               69
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 70 of 130




                    E.   SKENDER HOTI AND HIS MOTHER GYNDOLYN BATSON III
507.Mrs. Batson, a perfectly competent senior adult was illegally forced into guardianship
    controlled by the guardian wife of the color of law judge who illegally presided.
508.Mrs. Batson died in guardianship after being viciously abused.
509.Hoti's home was vandalizedby this judge's "guardian" wife who used a sledgehammer to
    break into his home and lóoted all of his and his mother's possessions in broad daylight.
51O.Repeated police and F.B.I. repofts resulted in nothing as they are conspirators in the Florida
      Sponsored Guardian      Racket.                            r

      F.     GLENDA SMITH AND HER WAR VETERAN HUSBAND, ALAN SMITH
51l.Their marriage was illegally "annulled" by the Florida Sanctioned Guardian Racketeers who
    viciously tortured Mr. Smith; 112
512.Mrs. Smith was not allowed to see her husband and pleaded for Plaintiffs Stone and Sarhan,
    who despite the threats of their arrest went to see Mr. Smith and reported that he had bloody
    injuries on his face, was not being fed and was so ftaumafized. he could not speak and
      reported his abuse.
5l3.Plaintiffs Stone and Sarhan were then prohibited from seeing Mr. Smith.
514.1t is believed the guardian, John Cramer has been arrested 3 times for D.U.L


WARNING, p. Stephen Lamont has been terminated ÍÌom acting on behalf of Iviewit or Eliot Bernstein and has
been reported for certain alleged criminal misconduct to THE state of new York and other authorities. If Lamont
offers you shares of stock or any other inducement involving Eliot Bernstein or Iviewit he is committing further
fraud-----
lllProfessional guardian's Iawyer empties man's home - News - The ...
https://www.palmbeachpost.com/article/20150403NEWS/8120644184pr 3, 2015 -One afternoon three years
ago,Skender Hotircceived an unusual call from a neighbor asking whether he was moving out of his Lake ... This
was an attorney operating under a court-ordered guardianship. ... By John Pacenti ...
Post investigates: Professional guardian's law)¡er empties man ...
nasga-stopguardianabuse.blogspot.com/2 0 I 5 I 04 I ...
Post investigates: Professional guardian's lawyer empties man's home By John Pacenti One afternoon three
years ago, Skender Hoti received an unusual call from a neighbor asking whether he was moving out of his Lake
Worth home.
Guardianshins: A Broken Trust: Gwen Batson: Savitt Clears ...
nasga-stopguardianabuse.blogspot.co m /2016/ 0l 1...
Hoti said he saw Savitt scream at deputies: "You can't do that. I'm a judge's wife. I'm Judge Colin's wife." Three
days after the seizure of Hoti's property, Colin recused himself from the case. Savitt wasn't Batson's guardian,
yet Judge French approved paying her $1,500 ofBatson's money.
112
   Marriage anlulment in guardianship case heads to Florida ...
www.palmbeachpost.com/lifestyles/health/ma rriage...
John Pacenti @jpacenti ... Circuit Judge Martin Colin threw her out of the couftroom      The 4th DCA wants to
know whether a judge can approve a marriage after the fact or whether the ...
Post investigates: How professional guardian got marriage annulled ...
https ://www.palmbeach post. com/a rticle/20 I 50403/NEWS/8 I 2063 1 43
Apr 3,2015 -GlendaMafünez-Smithfound the love of her life as a senior citizen. ...8y John PacenÍi        $200,000
and counting       in legal fees fighting guardian John Cramer and orders by judges on his behalf.       a retired
physician from-Aventura who is co-founder of Americans Against Abusive Probate Guardianships.


                                                        70
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 71 of 130




515.He is the guardian for the widow of a Robert Montgomery, whose wealth is being
    systemically embezzled and whose daughter had been ceaseless unlawfully arrested for
    trying to protect her mother and her mother's assets.

       G. MIRIAM HERANDEZ AND HER DAUGHTER, MYDA HERNANDEZ
516.Miriam Hernandez was the guardian of her daughter. The same corrupt judge in Dr.
    Sarhan's case colluded in fabricated fraudulent allegations by the corrupt guardian and her
    attomey (the very same predators involved in Dr. Sarhan's matter) falsely accusing her of
    having a felon record. the hospitalizalion of Miriam Hernandez' daughter for over a year
    who was subjected to a battery for the implant of a tracheotomy that causes her to suffer
    extensive bleeding from the throat because the predatorjudge, attorneys and guardian refuse
    to allow her to be transfered to the care of a doctor in another hospital to obtain the needed
      medical surgery.

                        H. PATTY REID AND HER    SON LANDON REID.
5l7.Landon Reid is a beautiful black man who was born blind and his mother obtained a medical
     settlement.
5l8.Because there was medical settlement money, Landon was captured and forcibly
    disappeared in a "guardianship" in Broward County where these assets are being embezzled.
519.Patty Reid, like Plaintiff Stone, both of whose stories were reported was falsely arrested for
    the ludicrous charge of "interference" with "custody" of her own son when she tried to
    remove her son from the Florida Sponsored Guardian Racketeers. l13
52}.Landon Reid has been forcibly disappeared from the face of the earth. Patty Reid does not
    know where her son is and has not seen her son in over 2 years.
52l.Her son has no idea why his mother is not with him and is cruelly led to believe his mother
      abandoned him.

          I.   GEDIMINAS PAKALNIS AND HIS AUNT GENYTE DIRSE.
522.Gedi's aunt, a perfectly competent woman was kidnapped in guardianship by a REMAX real
    estate agent, Diana Sames, who criminally retaliated against his aunt because she did not


r13
    Disability Rights: When Is Taking Your Mother to Lunch a Felony? Janet Phelan: One might come away with
the impression that the US simply views its elders as bank accounts to be harvested, without ...
US Political Prisoner Update,- activist¡rost.com
www. activistpost. com/20 I 6/06/us-political...
Taking Your Mother to Lunch is a Felony Barbara Stone was on house arrest for close to a year for taking her
mother, who was under guardianship in Florida, to Denny's Restaurant.
How They Get Away with Esregious Professional Guardianship ...
www. case-abuse.org/professional-guardianshìp-ff aud-by-larsen
Finding no one around to help her, Barbara used a wheelchair and put her mother in her car, and tried to take her to
Denny's Restaurant for lunch. Barbara was stopped by police and thrown in jail, and her mother was taken to a
hospital where it was verified that she was malnourished, dehydrated, bruised, and a host of other medical problems
from lack ofcare under guardianship.


                                                        7l
                 Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 72 of 130




            give that broker a listing for the sale of her property, filing a fraudulent petition for
            guardianship against her.
523.Instead of the corrupt judge ordering the criminal investigation of that broker who is
    perpetrating capital crimes, kidnapping, forced disappearance and collusion and conspiracy
            in the theft of Gedi's aunt's assets, incredulously in the underworld of Ron Desantis'
            "guardian world", Gedi has been viciously attacked with crimes, he has been denied his
            Constitutional rights of association with his aunt, his home is threatened with foreclosure, he
            is hemorrhaging money on legal fees in a sham, outrageous proceeding, his attorneys as is
            the mantra in this racket are ruthlessly sabotaging him and exacerbating this lunacy and
            madness to extort his assets and his family life has been destroyed.

                                           I.
                       TERE,SA LYLES AND HER MOTHER
524.Included in this complaint is a heartbreaking affidavit by Teresa Lyles, the daughter of
    another vulnerable parent, describing sickening atrocities to her mother.
525.4fter Ms. Lyles submitted this Affidavit to agencies throughout Florida and the country to
    plead for her mother's life, in retaliation, her mother was immediately forced into hospice,
            relentless drugged and died from chemical restraint.
526.Ms. Lyles Affidavit exemplifies the identical stories of hundreds of thousands of affluent,
    law abiding Florida citizens and their families who are murdered; human traff,rcked and
    embezzled in this Gestapo terrorist racket.

                                           J.    TERESA KENNEDY AND HER AUNT, LILLIE
        Kennedy is a Harvard educated author lla.
527 .ly'rs.
528.Her aunt has a huge family, none of whom have seen her in years because she was forcibly
    disappeared in guardianship.
529.Mrs. Kennedy's assets are being feasted on in a free for all by racketeering attorneys and
    judges who are perpetrating crimes on the order of war crimes against Ms. Kennedy and
    her aunt.
                                  K. BEVERLY NE\ilMAN AND HER FATHER, AL NE\üMANlIs

rra
         www.elderdignity.ore                -   The Risht to be Protected & Respected / elderdignity.org
The Guardian refused to let Lillie's 83-year-old sister and 50+ nieces and nephews                          know where she is.
... Teresa Kay-Aba Kennedy, was a featured speaker at the AAAPG ...
Is Elder Guardianship A New Form Of Human Trafficking ...
www.huffu ost. com/entry/is-el der-guardianship-a-n...
Sep 13, 2017 'Teresa Kay-Aba Kennedy is a Harvard Business School-trained strategist and President of Power
Living Enterprises, Inc. Her mission is to raise the consciousness of the planet and create a more sustainable world
by releasing the potential in individuals
human traffickine                    -   Elder Dignity
e   I   derdi gn ity.   o r   {   tan htman-traff i cki n g
Please SIGN THE PETITION      to Governor DeSantis to flee Dr. Lillie Sykes White. For more on involuntary
guardianships, watch The Deception of Protection and Silent Torfure: Trafficking Through Guardianship.
Contributed by Teresa Kay-Aba Kennedy, Founder of E,lder Dignit
lrs
         Beverly Newman - National Association to Stop Guardian Abuse

                                                                           72
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 73 of 130




530.Beverly Newman's father was a Holocaust survivor who was captured in the Guardian
     Human Trafficking/Corruption Racket.
531.Ms. Newman wrote a pleading letter to Pam Bondi and Rick Scott, the processors of the
     Florida Public State Actors seeking relief for the homors to which her father was subjected.
532.Excepts include: At least equally hideous to the abusive use of chemical restraints on the
     elderly is the forcible immobilization of them through physical restraints, tethering frail
     elderly women and men to beds and chairs, such that they cannot move their bodies or
     limbs. On September 21, 2009, I personally witnessed both the chemical and physical
     restraint of my 89-year-old Father, Al Katz, at Manatee Memorial Hospital, against his will
     and mine. From September 21 through September 24,with an emergency room diagnosis of
     cardiac and respiratory distress, ffiy Father, a Ward of the State of Florida, was repeatedly
     drugged with Haldol, a narcotic that caused him to suffer vivid flashbacks to the tortures he
     endured as a slave laborer for seven years in the Holocaust. V/ith each dosage of Haldol,
     Dad was infused with fear, which invariably led to what is known as four-point physical
     restraints on his wrists and ankles, tying him to the bed so that he could not move at all.
     Despite my pleas to cease the pill mill administration of Haldol to my Dad and to loosen the
     rigid physical restraints on him, which were causing him untold cardiac and respiratory
     stress, the Hospital staff did not relent.
533.This heartbreaking letter pleading for the life of her father from the Guardian Human
     Trafficking/Corruption Racket \ilAS IGNORED by the responsible Florida officials,
     the very same officials who are perpetrating the racket.
                      L. TERESAPIZZARELLO AND HER PARENTS
534.Both of Ms. Pizzarcllo' s parents were kidnapped in this organized crime racket.
535. Her father was so distraught, he self inflicted injuries.
536.In an attempt to escape, he left the place where he was being held in confinement only to be
        returned there once he was captured.
537.Teresa and her husband were falsely arrested for the made up crime                 of "resisting alrest"
                                        16
    when she tried to see her parents.l


https://nasga-stopguardianabuse.blogspot.com>2014/09>beverly-newma...
Sep 16, 2014 -Beverly Newman: Dear Rick and Pam - as in Scott and Bondi ... boththe chemical and physical
restraint of my &9-year-old Father, AlKaTz, ...
Beverly Newman - AAAPG
https://aaapg.net r tag ) beverl)'-newman
AAAPG member Beverly Newman on ABC Action news in Tampa Florida, discussing her father,AlKatz, fhe
abusive guardianship to which he was subjected by   ..
rr6
      Sarasota Couple Battles to Regain Custodv of Their Parents
nasga-stopguardianabuse.blogspot.com/20 1 4 I 02 I ...
Sarasota Couple Baffles to Regain Custody of Theìr Parents KevinPizzarello and his wife Theresa have been in a
two-year battle to rescue her parents ffom a family member they say is not providing proper care.
Florida's Guardians Often Exploit the Vulnerable Residents ...
www.m iaminewtimes.com/news/fl oridas-guardians.

                                                         IJ
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 74 of 130




538.The list of victims of these gristly crimes is endless. Kidnapping, murder, extortion,
     embezzlement, theft, war crimes run through fake courts of no law.
539.These unthinkable Nazi type- atrocities are brazenly taking place in corrupt color of law
    coutts throughout Florida accompanied and colluded by Florida's governor and legislators
    while Defendant Donald Trump and America's other incompetent, cataleptic officials have
     ignored the fact that our country is now utterly lawless.
540.This entetprise is the greatest danger by far to our country and must be urgently eradicated
    by the issuance of Executive Cease and Desist Orders and Executive Orders requiring
     investigation, indictment, arrest and incarceration of these domestic terrorists posing as
    judges and attomeys.
541.Justice Richard D. Fybel, Chair of the California Supreme Court's Advisory Committee on
        the Code of Judicial Ethics and a co-author of the Fourth Edition of the California Judicial
        Conduct Handbook (2017) was a member of the Holocaust Program Planning Committee
        for "How the Courts Failed Germany." Justice Fybel is also the author of Assassins In
        Judicial Robes published in Gavel to Gavel, the L.A. Superior Court Judicial Magazine
        (Spring 2013).
542.Assassins in Judicial Robes is an apt description of this Nazi pattemed criminal enterprise.
    How do the Florida judges differ from the Nazi Assassins in Judicial Robes? In the Nazi
        holocaust a class of citizens - there Jews - here vulnerable adults, were seized/forcibly
        disappeared from their homes and their families, subjected to forced labor, their assets, art,
        jewelry, home, heirlooms and personal possessions looted and then they                              were
    extetminated... there by gas chambers, here by illegal toxic psychotropic drugs.
543.The public recognizes the guardian racket as evidenced by their jury verdict against a
    participant in the Guardian Human Trafficking/Conuption Racket. r17
544.Not so the lawless collusive Florida public servants. Even after extensive and exhaustive
        exposes, instead    of ordering the criminal investigation by the FBI, DOJ and all law
        enforcement      and the indictment and arrest of all judges, attomeys and guardians
        perpetrating the Guardian Human Trafficking/Corruption Racket, the only minuscule result
        was the removal of the license of the guardian who was working in collusion with her
        husband, Martin Colin, the presiding judge fo embezzle the life savings of vulnerable adults

May 08, 2014 'Barbara claims the case is a clear-cut example of how Miami's lack of safeguards allows
a guardian to abuse an elderly client. ... Kevin and Teresa Pizzarello were arested December 21 ,2012 ...
Talkins about Florida Family Guardianships : Janet ...
archive.orgldetails/scm-45 0073 -eyesonpreditor...
Theresa Pizzarello talks about her Dad in a Guardianship. And the legal battle she has had. Barbara Stone talks.
About her Mother "Helen Stone" and the need for her mother to get to see her Rabbi and her daughter and to get
Medical Care.
r17
      Jury hits lawyers with Sl6.4M for doing senior wrong in ...
www. palmbeach post.com/news/j  u ry-hits-lawyers...
Oliver Wilson Bivins Sr. was an oil man whose family were pioneers in Amarillo, Texas. He visited his Florida
condo infrequently yet ended up under control ofa professional guardian.

                                                         74
                 Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 75 of 130



                                             77
              she was entrusted to protect      and the removal of Martin Colin the predator judge from
                                                78
              acting as a judge in guardianship    instead of their transfer to the federal penitentiary.
      545.Former Senator Nancy Detert has called the Florida Sanctioned Guardian Racketeers
                                              118
          running this industry "cockroach"r,
      546.Articles about dirty, corrupt judges who act above the law in color of law coufts are
          rampant.lle The media repeatedly exposes this Gestapo regime which is being
              accompanied by Defendant Donald Trump, Defendant F.B.I., Defendant the
              Department of Justice and other government official Defendants herein who are
          accomplices to this racket.
      547.These unthinkable Nazi / Gestapo type- atrocities are brazenly taking place in corrupt color
          of law coutts throughout the state of Florida while Defendant Ron DeSantis and Florida's
              other incompetent, cataleptic officials have ignored the fact that the state of Florida is now
          utterly lawless as a result of the Florida Sponsored Guardian Racket.
      548.The FBI and DOJ accompany the corrupt, administrative 'Judges" who mastermind this
          racket and pretend the rare arrest of a lowly guardian has any signif,rcance.l20
      549.The grotesque death sentences to which our families are being subjected mandate and
          warrant, urgent and immediate relief.
      550.Any judge who fails to order criminal investigation of these predators is an accessory and
          accomplice,12l violating their duty to protect;122 and judicial canons mandating they reporl.

XIL   THIS MATTER EXPOSES AND MAKES KNO\ilN FOR JUDICIAL NOTICE AND THE
      PUBLIC DEVIANT SCHEMES AND TACTICS BMPLOYED BY
                                         CORRUPT JUDGES AND ATTORNEYS
                 SHOULD CORRUPT AND DEVIOUS SCHEMES BE PERPETRATED HEREINO

      lrshttps://miami.cbslocal.com/2015/03/12lbill-seeks-to-stop-cockroaches-from-pre)¡ing-on-seniors/
      rre
          Guardianship registration revoked for Bets]¡ Savitt. wife of ...
      www.palmbeachpost.com/n ew s 120 190321 /guardianship...
      The state on Thursday revoked the registration of professional guardian Elizabeth "Betsy" Savitt, the wife of former
      guardianship Judge Martin Colin and the subject of criminal and ...
      Jury hits lawyers with S16.4M for doing senior wrong in guardianship ...
      https://www.palmbeachpost.com/...guardianship/6CnikAZ7x3K9z960lz09BN/
      Aug 4,201'7 - Advocates for guardianship reform clamored in vain for years that Florida's system failed to properly
      ... By John Pacenti ..., ...
      Palm Beach Court Rejects Efforls To Sue Professional Guardian I Fort ...
      https://www.kuhnlegal.com/palm-beach-court-rejects-efforts-to-sue-professional-guar...
      Nov 7, 2017 - Despite evidence of guardianship fraud and financial elder abuse, the Palm ... John Pacenti, "Ruling
      ends effort to find $400K missing in Savitt ...
      r20
         Ex-Appointed Guardian Gets Prison in Nevada Elder Abuse Case ...
      Ex-Appointed Guardian   Gets Prison in Nevada Elder Abuse Case A 53-year-old former court-appointed
      frnancial guardian who admitted stealing hundreds of thousands of dollars from people assigned to ...

      't1   t8 u.s. code g 2; l8 u.S. code   g3
      "'    42 U.S. Code g 1986.Action for neglect to prevent


                                                                75
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 76 of 130




                       PLAINTIFFS WILL FILE CRIMINAL COMPLAINTS
                 WITH ALL APPROPRIATE LAW ENFORCEMENT AGENCIES AND
                         NOTIF'Y THE INTERNATIONAL CRIMINAL COURT
550. The provisions of paragraphs 1-549 are incorporated herein.
551. As exposed by Justice Malloy, there is an insidious 4th branch of government built on a
     fraternitv of lawyers who become judges, legislators, governors and F.B.I. attorneys,
     illegally insolating themselves from accountability and protecting their own crimes:
        a.   They ignore the law.
        b.   They ignore the facts.
        c.   They deviously misstate the law and misstate the facts, thereby committing perjury.
        d.   They mastermind and create litigation by these criminal and civil violations of the law in
             order to extort fees.
        e.   In doing so, they are MAKING A BIISINESS FROM ORGANIZED CRIME.
        f.   They are not only STEALING AND EXTORTING FEES, THEY ARE STEALING
             THE LIVES OF THEIR PREY WHO ARE NOT MEMBERS OF THIS ORGANTZED
             CRIME RACKET - their victims not only suffer the extortion and theft of their assets
             but the theft of their livelihood, their life, their family life and their home, the very
             essence of "American values" as they are typically forced to leave their jobs or are fired
             as a result of the 2417 effort involved to futilely seek remedy in the very courts
             perpetrating the crimes.
        g.   These union members protect each other by illegally establishing "self policing"                judicial
             and attorney "oversight committees" to oversee their own misconduct and illegal acts.
        h.   Without legal/legislative authority, they have illegally seized self policing jurisdiction,
             deviously circumventing oversight by an independent law enforcement agency with
             prosecutorial powers. They have no lawful authority to "self police".
        i.   They brazenly act as their own protection racket.
        j.   They have created illegal, illusory and unconstitutional "immunity" for their own
             crimes.
        k.   They mastermind illegal "local rules" that violate fundamental Constitutional rights.
        l.   They are imposters, criminally violating 18 USC 912 "t by issuing illegal, void orders
           that criminally violate human rights laws and the Constitution.
        m. They use illegal "procedural" tactics to keep a litigant in perpetual litigation by their
           own unconstitutional massive tombs of "local rules" devised by judges and attorneys,



'" l8 U.S. Cocle $ 9l2.ûfficer or cmployec of the Unitec! States
Whoever falsely assumes or pretends to be an oflìcer ol enrployee acting under the autholity of the United States or
any departrnent, agelìcy or officer thereof. and aets as such, ol in such pretencled clialacter demands or obtains any
money, paper. docutnent, or thing of value, shall be fined under this title or implisoned not more than three years, or
both.

                                                          76
     Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 77 of 130




     not legislative to deprive them of due process and insure obstructions, obstacles and
     roadblocks to ever reaching an adjudication on the merits BY A JURY. .
n.   Corrupt public servant legislators collude with their fellow corrupt judges by enacting
     illegal, unconstitutional legislation replete with devious procedural "loopholes" that
     unlawfully and unconstitutionally provide judges with vast "discretion" to make legal
     interpretations enabling them to make illegal void rulings on the basis of personal
     vendettas/retaliation, political persuasion, often bribes and other diabolical, self serving
     tactics.
o.   As exposed by Molloy and any fool can see that these corrupt judges and attorneys, the
     fraternity of brothers, avoid AT ALL COST AND NEVER address the merits of a case
     thus thwarting the entire purpose of the legal system.
p.   These corrupt judges and attorneys use an array of diabolical tactics to do so, thereby
     accomplishing two goals: running the "legal meter" to extort the public by dcvising
     sham fees and proceedings; and insuring the public will NEVER have the opportunity to
     have their substantive issue heard - the entire reason for the lawsuit - because the only
     issues of concetn are tactical procedural which are devised by the judges and attorneys
     themselves to keep their racket running and obstruct the justice of the public.
q.   We are being forced to "appeal" the crimes of corrupt judges when the correct remedy is
     their criminal investigation and arrest by Federal law enforcement.
r.   In a dance of deception, when we report their crimes to the F.B.I. and D.O.J., these
     agencies pretend crimes are a "civil" matter as they hold corrupt judges above the law.
s.   Moreover, criminal complaints to these agencies are futile as they are wrongfully
     diverted to their attorneys, who are crony bar union members of judges, complicit with
     and cover up public corruption in violation of Hobbs Act, 18 USC 1951.
t.   Any "appeal" of the illegal, void decisions of these corrupt judges brings no relief as the
     appellate judges act in collusion and issue more brazenly illegal and inational
     "pronouncements" that "affirm" the openly corrupt decision of these judges. Thus each
     encounter with another court tier only serves to escalate the corruption, further obstruct
     justice and perpetrate the global judicial lawlessness that has infiltrated our country.
u.   To keep their unlawful appellate orders secret from the public, the second tier judges'
      order they are "not to be published."
v.    They hide behind an illegal, void shield of "immunity". The Constitution grants the
     right to petition for redress of grievances. The flagrantly corrupt concept of "immunity"
      IS TANTEMOUNT TO PARDONING THEMSELVES FOR COMMITING CRIMES
     AND VIOLATING THE CONSTITUTION. Only presidents and governors have the
      Constitutional Power to grant pardons, but lawyers and lawyer-judges are
     unconstitutionally granting pardons of themselves by illegally designating themselves as
      "immune from prosecution." This is an act of treason against the Constitution.



                                             77
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 78 of 130




         w.   They protect each other and the dirty judges who are murderinq our parents and loved
              one in this unholv organized guardian crime racket.
552. The public is not fooled as to the decay and decline of America as a democracy.
553. By its failure to adhere to the law, violation of fundamental human rights, criminal violation
     of rights to free speech and suppressing the media, America has surfaced as a government
     pattemed after that in Nazi Germanyl2a and Nazi law and order.l25

       XII.     SUMMARY OF CAUSES OF ACTION AND REMEDIES SOUGHT
554. The provisions ofparagraphs 1-553 are incorporated herein.
555. Summary of Counts/Causes of Action by Plaintifß:
         a.   Gross Criminal Negligence and Malpractice;
      b. Racketeering and conspiracy to commit racketeering;
      c. Deprivation of Rights under Color of Law;
      d. l)iscrimination and Retaliation in Violation of Arnericans with Disabilities Act
      e. Breach of Public Trust and Abuse of Process;
      f. Wrongful Death by Plaintiff Stone and Plaintiff Sarhan
556. Summary of Relief Demanded by Plaintiffs:

                                           A. MONETARY DAMAGE
557. Plaintiffs seek:
       a. Compensatory, punitive and treble damages as set forth herein against each Defendant;
      b. In addition to the damages set forth in Plaintiffs' individual counts, Plaintiffs seek
           special and separate damages by an additional award of $1,000,000,000 (One Billion
           dollars) by way of an Executive Order from Defendant, Donald Trump in the form of a
           grant to be applied to a fund to be established on behalf of victims of the Guardian
           Human Traff,rcking/Collusion Guardian Racket and their family members as was done
          when Defendant ordered federal funds be paid to the Guardian Human
           Trafficking/Corruption Racket set forth in the Trump/Blumenthal Corrupt Bill and
                Order.
            c. Plaintifß seek a Speedy Trial /Trial by Jury under Rules 38 and hearing on actual
               damages, general, compensatory, punitive and treble damages as set forth herein for
                violations of rights. privileges and immunities including but not limited to due process
                of law both procedurally and substantively, pain, suffering, mental and emotional
                distress and applicable fees, costs and interests as allowed by law.


 124
       https://encyclopedia.ushmm.org/content/en/article/the-press-in-the-third-reich
 125
             and order - Nazi G
alphahistory.com/ naziger many I nazi-law-and-o rder
Nazi law and order was predicated on the idea that individuals should be subordinate to the state, law-abiding and
obedient. Everyone was to be aware of their place in German society and refrain from causing trouble


                                                           78
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 79 of 130




                      B. OTHER RELIEF BY THE FOLLOWING                   ORDERS
                                       AND EXECUTIVE ORDERS

558. The issuance of Orders by this Court and Orders ordering the concurrent issuance of
     Executive Orders by the President of the United States andlor Defendant Donald Trump
     (the "President") as follows:
      a. Ordering the immediate retum of all seniors and vulnerable adults to their loved ones,
          including Plaintiff Martino's father, Patty Reid's son; Gedi Pakalnis's aunt and Teresa
          Kennedy's aunt and all others and ordering a concurrent Executive Order issued by the
          President to mandate the effectuation of this Order.
      b. Ordering the immediate restitution of all assets; property; real estate; investments;
          personal property; jewelry; art; 401k's; annuities; cars; social security and every other
          assets or item of property owned by the vulnerable adult in guardianship and punitive
          damages against the Guardian Human Traff,rcking Corruption/Racket and the State
          actors including government officials responsible.
      c. Ordering the freezing and seizure of the assets and property of all parties involved in
          the Guardian Human Trafhcking/Corruption Racket as was done to the victims of this
          racket and ordering an Executive Order issued by the President to mandate the
          effectuation of this Order.
      d. Ordering that any victim who does not have a responsible family member will be
          released to a specially designated Federal agency that is emergency appointed by this
          court for this purpose to be responsible for the care of that victim without cost and
          ordering a concurrent Executive Order issued by the President to mandate the
          effectuation of this Order.
      e. Ordering the abolishment of guardianship and ordering a concurrent Executive Order
          issued by the President to mandate the effectuation of this Order.
      f. Ordering that each and every order issued by the color of law "guardian" courl in all of
          Plaintiffs' matters are hereby vacated, set aside and declared void and ordering a
          concurrent Executive Order issued by the President to mandate the effectuation of this
           Order.
      g.   Ordering that each and every order issued by the color of law courts in all of Plaintiffs'
           Guardian Family Member Extortion Courts, including any criminal orders and charges
           against Plaintiffs are hereby vacated, set aside and declared void and ordering a
           concurrent Executive Order issued by the President to mandate the effectuation of this
           Order.
      h.   Ordering the appointment of a specially designated federal terror force squad (the
           "Terror Force Prosecution Squad") with specifically set urgent deadlines to remediate
           this grave matter of endangerment to national security as follows:



                                                 79
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 80 of 130




             i.    To consist of militaryÀlavy Seal/Federal law enforcement officials that are all
                   non-attorneys and guardian victims (the "Guardian Victims") specifically
                   including all Plaintiffs;
            ii.    All members, including the Guardian Victims shall be granted full
                   prosecutorial powers to criminally investigate, issue subpoenas, wiretap and
                   conf,rscate all documents, computers, telephone records, medical, bank and all
                   other records, all communications and other documents and track the
                   money that has been distributed to all persons involved in the Guardian Human
                   Trafficking/Corruption Racket of every family and take all other necessary
                   action   to   investigate   all
                                               parties involved in the Guardian Human
                   Trafficking/Corruption Racket and the Guardian Family Member Extortion
                   Rackets;
            iii.   Ordering the compliance with the Hobbs Act, 18 USC 1951 and all other
                   crirninal Federal Laws by the Terror Force Prosecution Squad in this orirninal
                   investigation;
            iv.    The Terror Force Prosecution Squad shall be presided over by the Guardian
                   Victims who shall make all investigation and prosecutorial decisions and report
                   directly to the President of the United States who shall convene meetings with
                   the Guardian Victims within 2 days of request and make his Executive Cabinet
                   members available.
             v.    The Guardian Members shall be designated with authority to order all United
                   States Attorneys to issue indictments.
             vi. A special off,rce will be provided to the Terror Force Prosecution Squad in
                   Washington D.C.
            vii. If there is any suspected conflict of interest whereby it appears to the Guardian
                   Members that the United States Attorneys are failing to carry out
                   indictments/charges because of any relationship among the fraternity of
                   lawyers/judges, that United States Attomey shall be immediately removed
                   from any role in this matter and replaced by a United States Attomey approved
                   by Guardian Member;
           viii. ordering a concurrent Executive Order by issued by Defendant Donald Trump
                   to mandate the effectuation of this Order.
        i. Ordering the immediate cease and desist of all operations of all guardian courts in the
             United States and ordering a concurrent Executive Order issued by the President to
             mandate the effectuation of this Order.
    j. Ordering immediate Whistleblower Protection to the Plaintiffs and ordering a concurrent
        Executive Order by issued by the President to mandate the effectuation of this Order.
668.Plaintiff Stone, Plaintiff Martino, Plaintiff Hoti, Plaintiff Reid and Plaintiff Sarhan seek this
    Court order any other relief the Court deems just or proper.

                                                     80
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 81 of 130




XIII. BACKGROUND AND SAMPLING OF THE EXTORTION RACKETS AGAINST
      PLAINTIFF STONE THAT IS REPRESENTATIVE OF ALL SUCH RACKBTS
          AGAINST ALL PLAINTIFFS AND ALL FAMILY MEMBERS

669.The provisions of paragraphs 1-668 are incorporated herein.
670                are          extorted                                                 of   Guardian Famil
       Member Extortion              to keep their victims embroiled in an army of rackets in corrupt
       courts throughout the state such that:
        a.   their lives are destroyed and their lose their livelihood defending diabolically corrupt
             litigation throughout dirty courts all over the state;
        b.   their terrorist activities are insulated as each court is involved in their own separate
             racket;
        c. this operates as a diversion for their criminal activities as their target is so entrenched         in
           dealing with futile, rigged litigation that they are unable to expose these racketeers
           whose actions fit within the definition of domestic tenorists; 126 and
      d. threaten, stalk and terrorize their victims so they are terrified to bring litigation. This is
           exactly the result with another victim referenced herein who narrowly missed being
           MURDERED WHEN HIS CAR WAS BOMBED after filing suit.
671 .Thus all Plaintiffs are involved in a bottomless, unending pit of diabolical fabricated litigation
     built on their organized racketeering crimes.
672.The following is a summary of FIVE l$ Rackets being perpetrated against Plaintiff Stone.
673.These 5 rackets are only a small sampling of the bottom pit of rackets in which Plaintiff
       Stone is embroiled.
674.These rackets do not include the endless futile appeals or futile lawsuit instituted by Plaintiff
    Stone against the Guardian Human Trafficking/Conuption Racket to seek remedy.
675.The racketeers in Plaintiff s Stone case as in the case of all Plaintiffs and typically all family
    members include hundreds of colluding attorneys and judges who surface to take part in the
       free for all and demand fees.
676.They are identihed by confidential filings.

             A. THE GUARDIAN HUMAN TRAFFICKING/CORRUPTION RACKET
677.Plainfiff Stone's mother, Helen Stone ("Mrs. Stone") was financially exploited and abused by
    her son, Alan Stone.
678.Alan Stone used secret wire transfers and forged checks to embezzle approximately
       $800,000.


 126
       lRIlsc  E233r-IIs Code Title 18. Crimes nnd Crimina'l
 codes.fi ndlaw.com/us/title- I 8-crimes-and...
 (5) the term " domestic terrorism    " means activities thac- (A) involve acts dangerous to human life that are   a
 violation of the criminal laws of the United States or of any State; (B) appear to be intended--


                                                        81
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 82 of 130




679.Alan Stone isolated Mrs. Stone from the eyes of the world and her daughter, Plaintiff Stone
    as a precursor to his abuse.
680.Nelson Mullins and Mark Francis Raymond represent Alan Stone and are accomplices to his
    crimes.
681.4s a last resort, having filed lawsuits, criminal complaints and other acts to remedy the
    documented crimes and abuse of her mother that were futile as law enforcement operates as a
    protection racket for crimes against seniors and considers them a "civil matter", as the
    guardian racket was unknown to Plaintiff Stone at the time, Plaintiff Stone filed for
    guardianship of her mother to protect her from crimes perpetrated by her son. In the modus
    operandi of this crime racket, Plaintiff Stone was wrongfully informed she could not be her
    mother's guardian as she lived out of state at the time.
682.Plaintiff Stone's mother did not need a guardian. She needed for law enforcement to criminal
    investisate the crimes beins oemetrated asainst her bv Alan Stone.
683.Plaintiff s Stone's mother was perfectl)¡ competent but ambushed in her home by collusive
    state actors without credentials and without any physical or other medical tests illegally,
    fraudulently declared Mrs. Stone incapacitated to human traffic her and embezzle her assets.
684.THUS THE ENTIRE GUARDIANSHIP PROCEEDING WAS A SHAM AND IS VOID
    AND ILLEGAL.
685.4s a result, all of the twisted, demented "activities" that constitute war crimes are a complete
    farce, the acts of domestic terrorists.
686.In the modus operandi of this terrorist-type operation, Plaintiff Stone was immediately falsely
    accused of a variety of "misdeeds" in order to forcibly disappear Mrs. Stone from the eyes of
    the world and her daughter. In the depraved world of guardianship, Mrs. Stone was thereby
    venally punished for Plaintiff Stone's inane, purported (albeit falsified) "misdeeds".
687.Thereafter Mrs. Stone illegally stripped of her rights and was human traff,rcked and
    embezzled.
688.Mrs. Stone was deprived food and medical attention in order to steal her money that would be
    used for those basis needs.
689.Mrs. Stone was repeatedly brought to the brink of death and emergency hospitalized for
    conditions related to her abuse, i.e.: dehydration, malnutrition, fungus, infections, falls from
    suspected abuse and other sickening conditions.
690.Mrs. Stone was the victim of a criminal battery as her stomach was cut open to implant a
    medically unneeded feeding tube because Nelson Mullins, Mark Francis Raymond, Carl
    Rosen, Milton Hirsch,        Alan Stone and others (the "Stone              Guardian Human
    Trafficking/Corruption Racket") deprived her of food.
691.Mrs. Stone's home was sold from under her and the Stone Guardian Human
    Trafficking/C orruption Racket emb ezzled the proceeds.
692.Mrs. Stone was held against her will at a vile nursing home that criminally violated state
    regulations.

                                                 82
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 83 of 130




693.Mrs. Stone was drugged illegally into a stupor with illegally psychotropic drugs to keep her
    incoherent.
694.Mrs. Stone was removed on a daily basis from the vile nursing home by persons who had no
    license and taken to unknown places where it is suspected she was subjected to sexual abuse.
695.All      of Mrs. Stone's life savings were embezzled by the Stone Guardian Human
       Trafficking/Corruption Racket under the guise of "fees" in the sham color of law court
       known preposterously as "guardian" court under the guise of "fees" that were invented by the
       Stone Guardian Human Traffrcking/Corruption Racket.
696.Mrs. Stone was murdered                  by the members of the Stone Guardian                            Human
       Traff,rcking/Corruption/ Racket by depraved indifference to her life, a crime of depraved heart
       murderr2T by being subjected to crimes on the order of war crimes and being administered
       illegal toxic psychotropic drugs that contain black box warnings against their use by senior
       adults as they cause cardiac arrest and stroke.
697.Only those whose conduct fits within the definition of sociopaths/psychopaths could conjure
    up these depraved criminal tactics.... removing a vulnerable adult from her daughter, her
       rabbi, her home, her surroundings and placing her in an unknown location where she is
       disappeared from the eyes of the outside world, looting her asset; ruthlessly chemically
       restraining her with illegal psychotropic drugs in order to keep her incoherent;
       warehousing/human trafficking her for death to steal her assets and murdering her by
       depraved heart murder.
698.These crimes are of record in the color of law "guardian" court, case no.: 12-4330 in Miami,
    Florida
699.Similar Petitions and Complaints were filed by Stone in multiple Miami-Dade Florida State
    and Federal District courtsl2s, in the Broward County Florida Federal Courtl2e and exhaustive
       communications, meetings and pleas for relief have been made to Florida Govemor Rick
       Scott130 (including a lawsuit against Rick Scott), Florida Governor Ron DeSantis, Florida


 r27
       Ðepraved Heart Murder DefÏnition - Duhaime.org
www.d uha ime.org/LegalDictionary/D/DepravedHeartMu rder.aspx
Depraved Heart Murder Definition: Where an individual under circumstances evincing a depraved indifference to
human life, recklessly engaged in conduct which created a grave risk ofdeath to another person, and thereby caused
the death ofanother person.
 128
    Stone's petitions languished without response for months without relief and in response to complaints made to
the Chief Judge of the Florida Southern District, he provided his form letter stating he was sure the judge "was doing
an excellentjob."

 ''n   Where the collusive, corrupt magistrate court judge acting without jurisdiction precipitated the forced
disappearance into guardianship of the son of a party who testified on Stone's behalf in retaliation for her exposing
the Florida Judicial Terrorist Enterprise.
 130
   Florida's vast human trafficking industry burgeoned into a fully fledged state sanctioned racket under Rick Scott,
who embezzled without accountability the sum of TWO BILLION DOLLARS IN MEDICARE FRAUD. see link:
Rick Scott'oversaw the largest Medicare fraud' in U.S ...
www.politifact.com/florida/statements/2014lmarl... Instead of going to federal prison for life Rick Scott, an
unindicted criminal, became the governor of Florida. It is doubtful this could happen in any other state but this is

                                                          83
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 84 of 130




      Attomey General Pam Bondil31, State Prior State Senator Bill Nelson, Florida legislatorsl32,
      the Florida Judicial Oversight Commission, the Florida Bar (including a lawsuit f,rled against
      the Florida Bar), Florida F.B.I. Director George Pirol33, Federal F.B.I. Director Christopher
      Wray, Department of Justice, Inspector General Michael E. Horowitzl34, U.S. Attorney
      General William Barrl3s and other law enforcement, a multitude of Florida agencies, Florida
      and Federal Ombudsmàfl136, the Florida Supreme Court137, multiple letters sent and phone
      calls made to Defendant Donald Trumpl3s and Defendant Ivanka Trumpl3e, the Department
      of Homeland Securityla0, Bill Nelsonlal and Marco Rubiola2, numerous phone calls to
      Charles Grassleyla3 and other entities




business as usual in the utterly lawless state of Florida, alligator country and arguably the diÉiest swamp in the
world. Once he mastered the art of Medicare fraud, Rick Scott parlayed and expanded his enterprise of scamming
the elderly by Medicare ÍÌaud into an organized crime racket of human trafficking of affluent older adults by state
sponsoring the guardianship ruse run through the courts. Rick Scott, the wizard of fraud, human trafficking, has
now infiltrated the country to operate his diabolical, self serving agenda and wreak destruction and devastation on
America's citizens.
t"  Who is a criminal conflict of interest and brazen violation of her mission, represents the Florida Judicial Tenorist
Pnterprise members when they were sued by Stone and whenever they are sued by the public.
132
    Florida legislators in response to their meeting with Stone and other family *".b"r, of vulnerable adults who
were being terrorized by the Florida Judicial Terorist Enterprise, promptly held meetings with members of the
Florida Judical Terrorist Enterprise and enacted "guardian" legislation granting the enterprise even greater
oppornrnity to abuse and extort.
r33
    Piro's office in response to Stone's meetings with F.B.I. agents by insanely advising her that her frantic relief
from documented atrocities and criminal acts of the nature of war crimes being committed against her elderly,
wlnerable mother "were a civil matter."
r3a
    The response by an unidentified person in the ofhce of Michael E. Horowitz, the Inspector General who is
responsible to oversee coffupt Federal law enforcement officials was to return Stone's priority mail envelope and
materials that were sent directly to him with a note that the lnspector General does not handle these matters and to
find some agency that does.
t" No response in violation of his mandate to protect the American public from danger from Defendant William
Barr to notice of attempted murder and human trafficking of an elderly adult and plea for Defendant William Ban to
save her life.
 136
     Indicated they have no authority over judges to resolve the matter. That because a guardian was involved, they
could not intercede. This answer is typical from all
t3t
     The Supreme Court clerk threatened Stone that he would call the Marshall on her should she communicate with
the judges to plead with them to save her mother's life and expose the corruption in the guardian court.
t'* No response in violation of his mandate to protect the American public
                                                                                from danger from Defendant Donald
Trump to notice of attempted murder and human trafficking of an elderly adult and plea for Defendant Donald
Trump to save her life.
''n No response in violation of her mandate to protect the American public from danger from Defendant Ivanka
Trump to notice of attempted murder and human trafficking of an elderly adult and plea for Defendant Ivanka
Trump to save her life.
Moreover, Defendant Donald J. Trump is being held to an even higher standard of gross abuse of power as Donald J.
Trump is arguable one of the most prolifrc litigants and is imputed to know and should have known the extent of
danger to which the public is being exposed by the dangerously poisonous swamp wherein America's judicial and
legal system operates.

'oo No response in violation of their mandate to protect the American public from danger from Defendant
Department of Homeland Security to notice of attempted murder and human trafficking of an elderly adult and plea
for Defendant Department of Homeland Security to save her life.

                                                           84
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 85 of 130




700.This racket has been and is being perpetrated in the color of law court of and in collusion
    with color of law Milton Hirsch.
70l.Milton Hirsch is an imposter judge, who as is atactic of this racket, by criminal intent, was
    "transferred" to the sham, color of law "guardian" and "probate" court from the criminal
    courl. This is a tactic of the unholy racket where dirty judges without a whit of education,
    competency, regard for or knowledge about the needs of vulnerable adults whose principles
    of care are the polar opposite to those in a criminal couft are diabolically and in judicial
    malpractice "ttansferred" to "guardian court" as they have amassed an arsenal of depraved
    tricks in connection with their immersion in an arena filled with the most heinous crimes to
    demonically employ the dirty deranged tactics they use against those accused of crimes,
    treating vulnerable adults as criminals.
7Ù2.Milton Hirsch in one of these deranged tactics never notified Plaintiff Stone of his "transfer"
    into the guardian matter.
703.Nor has color of law Milton Hirsch ever provided Plaintiff Stone with any of his illegal void
    orders.
704.He granted Plaintiff Stone's opposition their every petition KNOWING THEY DID NOT
    PROVIDE A COPY TO PLAINTIFF STONE.
705.In the absurd world of "guardianship" Plaintiff Stone has been forced to file a "Notice of
     Crime Scene in the court and Declaration of Void Orders.
706.This deliberate breach of law is a felon crime and arises to the conduct of a hate crime.
707.\n addition, color of law Milton Hirsch is civilly and criminally depriving Stone of her rights
    under color of law, including her right to access to the court and objecting her justice.
708.In addition, color of law Milton Hirsch intentionally, deviously and criminally acts without
    jurisdiction as he is disqualified as a matter of law, having failed to respond to Plaintifls
     Stone's petition to disqualify him as he so mandated within 30 days by law.
709.In addition, color of law Milton Hirsch is acting as an accessory and accomplice to the crimes
    of Nelson Mullins and their attorneys.
710.Mi1ton Hirsch's pervasive diabolical coruption is all the most perverse, given his ominous
    history of corruption, financial statement fraud and other crimes:




totNo response
                  in violation of his mandate to protect the American public from danger ffom Defendant Bill Nelson
to notice of attempted murder and human trafficking of an elderly adult and plea for Defendant Bill Nelson to save
her life.
'02 ln fhe ufter charade of a public official, Stone was given a generic form to complete by corrupt, complicit Marco
Rubio's ofhce to pretend he would provide remedy when all that was accomplice was a waste of Stone's times in
repeated hips to his office, conversations with his inept aides and fraud in the inducement by Marco Rubio who
pretended he would provide remedy knowing he has no such intention.
to'
    Stone was rudely informed by Grassley assistant before he hung up on Stone, that Grassley, the oversight agent
of judicial conduct does not handle this matter. Apparently Grassley is criminally acting in color of law and
engaged in theft of services.

                                                         85
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 86 of 130




       a. This court is notified of the shocking case of State v. Bailey 3D14-1917 over which
          color of law Milton Hirsch "presided" that made headlinesraa and. vilified the judicial
          profession, wherein his highly unethical acts would lead any reasonable person to
          conclude he acted as an accomplicelas and accessory ta6to embezzlement by failing to
          hold an attorney criminally liable for the embezzlement of $700,000.
       b. In that case, an attomey pillaged $700,000 from funds of his client held in trust. Milton
          Hirsch failed to impose jail time and allowed him to pay only a few dollars of that
          which he embezzled. The Third DCA lambasted Milton Hirsch (but violating their
          duty to protect and judicial ethics doing nothing to investigate and protect the public
          from corruption) stating:
         "The trial judge (sic Hirsch) labored mightily to spare Bailey jail time, discoursing
         through thousands of years of penological thought from Plato's Protagoras (380 BC)
         "No one punishes the evil doer under the notion or for the reason that he has done wrong
         only the unreasonable fury of a beast acts in that manner. But he who desires to inflict
         rational punishment does not retaliate for a past wrong which cannot be undone...") to
         the deontological...But contrary to the writings of these philosophers, the
         Shakespearean-like angst of the trial judges, and the fury of beasts notwithstanding, we
         have no diffrculty prefening in each of their steads the prevenient principles of
         punishment enunciated by our controlling muse, the Florida legislature, which has
         instructed that "the primary purpose of sentencing is to punish the offender," Section
         92L002 (1) (b) Fla. Stat (2010) andthat under our system, "the punishment must fit the
         crime"... Turning then to Florida law, our Criminal Punishment Code plainly instructed
         the trial judge what punishment fites the crime in this case - twenty one months to thirty
         years in state prison....the trial judge offered Bailey the opportunity of a lifetime - no
         prison time provided he repay just some, even a few dollars in good faith, of the money
         he stole." The 3'd DCA reversed and remanded for a prison sentence to be imposed.




laa
   Miami lawyer convicted of looting trust fund avoids prison ...
www.miamiherald.com/news/local/community/miami...
Florida State University ... Miami-Dade Circuit Judge Milton Hirsch ruled Friday in a decision that outraged
prosecutors and victims. ... Hirsch insisted that Bailey - who once "stood at the ...
tot
    18 u.s. Code g 2.Principals
(a) Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures
its commission, is punishable as a principal. (b) Whoever willfully causes an açI Io be done which if directly
performed by him or another would be an offense against the United States, is punishable as a principal.
tou
    18 U.S. Code $ 3.Accessory after the fact
 Whoever, knowing that an offense against the United States has been committed, receives, relieves, comfofts or
assists the offender in order to hinder or prevent his apprehension, trial or punishment, is an accessory after the fact.
Except as otherwise expressly provided by any Act of Congress, an accessory after the fact shall be imprisoned not
more than one-half the maximum term of imprisonment or (notwithstanding section 3571) hned not more than one
half the maximum fine prescribed for the punishment of the principal, or both; or if the principal is punishable by
life imprisonment or death, the accessory shall be imprisoned not more than l5 years.


                                                            86
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 87 of 130




     c.   Any reasonable person would conclude that Hirsch's recital to "beasts" and to "Plato"
          an absurdity and insult to the intelligence of even a lunatic and only for the purpose of
          clearing a path to and covering up for brazen bribery.
     d. This is all the more obvious when Hirsch's           financials are reviewed that reveal
          unexplained vast increase in assets and unexplained funds that appear in neon lights.

71l.Mark Francis Raymond concocted an illegal "settlement agreement" that was the product of
    fraud in the inducement.
712.Not only were the terms violated by all parties thereto including Nelson Mullins, Mark
    Francis Raymond, Carl Rosen and Alan Stone but it was only used to bind Plaintiff Stone to
    an illegal document that purports to legalize the human trafficking and embezzlement of
    Plaintiff Stone' s mother.
7l3.Plaintiff Stone entered into the fraudulent "settlement agreement" in reliance on the
    representations therein that the reasons for which Plaintiff Stone filed the guardianship would
    be resolved and Mother would be protected, physically, mentally, emotionally and financially
    from all abuse and exploitation from Alan Stone and all other parties.
7I4.lt became immediately obvious that the fraudulent Settlement Agreement prepared by Mark
    Francis Raymond was an illusory bogus fabrication to which Nelson Mullins, Mark Francis
    Raymond, Alan Stone or any party thereto had the remotest intention to comply with.
7l5.Before the ink was dry, Plaintiff Stone was attacked with fabricated "crimes" including
    "interference" with the "custody" of her own mother for objecting to her mother being
    administered Miralax, which as stated herein causes "agitation" and the failure of vital organs
    in a vulnerable adult. In the insane guardian world, PlaintifT Stone was also fraudulently
    accused of causing the very same "agitation" that they diabolically orchestrated by their
    administration of this dangerous drug.
7l6.This fabricated accusation, orchestrated in the underworld world of Florida human trafficking
    through guardianship precipitated:
    a. illegal hate crimes perpetrated against Plaintiff Stone, a former attorney who was illegally
        disbaned in retaliation after exposing this massive crime racket. This vicious hate crime
        and retaliation was all the more glaringly obvious as Plaintiff Stone was a RETIRED
        ATTORNEY AT THE TIME, having been in practice as an attomey for over 20 years
        without one client complaint and who had received a letter of appreciation from the bar
        thanking her for her long years ofservice; and
    b. the first of Plaintiff Stone's many illegal, retaliatory "arrests" and incarcerations to silence
        and illegal "gag" her from reporting crimes as she was mandated to do both as a daughter
        and an attomey.
   c.   Incredibly, in this saga of medieval tyranny and corruption, the latest illegal incarceration
        of Plaintiff Stone was the result of Mark Francis Raymond, Elmore and their cohort dirty
        judges ganging up against her and attacking her like a pack of blood- thirsty hound dogs in



                                                  87
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 88 of 130




          a dirty couftroom 147 where Plaintiff Stone sat in shackles while incredibly they spouted
          one preposterous purported "injury" after another desecrating Plaintiff Stone's inherent
          right to protect her mother from harm and the exercise of her right to free speech and her
          duty as a daughter and public citizento expose the racket, ranging from dental problems to
          spats   with their spouses. This scene is one for a riveting Hollywood movie but it is being
          played out in underworld courts.

                               B. THE PROBATE RACKET
7l7.The Probate Racket is being perpetrated in the color of law "probate" couft of color of law
    Milton Hirsch who is responsible as the primary principal therefore.
TlS.Nelson Mullins, Mark Francis Raymond, Carl Rosen, Alan Stone and Milton Hirsch having
    acted as accomplices and accessories to Mrs. Stone's murder, in ghoulish, criminal conflict
    of interest they illegally obstructed Plaintiff Stone's petition to act as her personal
    representative in collusion with the Florida Public State Actor Defendants.
719.Their crimes are colluded by "Oppenheimer" and "Elmore" as hereinafter defined.
72l.Plaintiff Stone's petition to act as her mother's personal representative was filed without
    objection within 30 days thus her petition was deemed approved.
72l.However, Nelson Mullins, Mark Francis Raymond, Carl Rosen and Alan Stone in collusion
    with Milton Hirsch secretly, illegally and ex parte filed documents with the color of law
    probate court and then miraculously and mysteriously suddenly human traffickers, murder
    accomplices and embezzlers Alan Stone became the color of law "personal representative"
    and Nelson Mullins, Mark Francis Raymond and Carl Rosen were color of law attorneys for
       the personal representative.
722.Cottld there be anything other than graft, bribes and kickbacks involved?
723.This set the stage for the modus operandi of this racket, whereby Nelson Mullins, Mark
    Francis Raymond and Carl Rosen, accomplices to the murder of Mrs. Stone by Alan
    Stone in collusion with Milton Hirsch are cooking the books and colluding to steal the
    assets of Mrs. Stone in the pretense of oofees" for their criminal acts in perpetrating her
    murder in collusion with the Florida Public State Actor Defendants.
724.Nelson Mullins, Mark Francis Raymond, Carl Rosen, Alan Stone and Milton Hirsch
    deviously fail to provide court filing to Plaintiff Stone, thereby criminally and civilly
    depriving Stone of her rights and access to the court.
725.Nelson Mullins, Mark Francis Raymond, Carl Rosen and Alan Stone have lied and perjured
    themselves in representing they provided a copy of document to Plaintiff Stone in collusion
    with Milton Hirsch.


 tot
   Their corrupt brethren was specifically the hired gun for this medieval witch hunt against Plaintiff Stone having
been exposed by the media as issuing the most number of illegal sentences and the record of having the most
number of orders overtumed on appeal.

                                                         88
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 89 of 130




726.Nelson Mullins, Mark Francis Raymond, Carl Rosen, Alan Stone and Milton Hirsch have
    illegally altered coutt documents and court records in violation of Federal law.

                    C.   THE FIRST EMBEZZLEMENT RACKET
727.Fellow Racketeer Roy R. Lustig, a kingpin in the Guardian Human Trafficking/Conuption
    Racket perpetrated against Plaintiff Stone and her mother, along with Blaire Lapides, his
    cohort human trafficking, murderer "guardian" is an unindicted felon having been
    adjudicated guilty of felony crimes by the 3'd DCA in Leos Gulf Liquor, 802 So 2d 337
    including perjury, fraud of the coutl, repeatedly lying under oath and subvefting the court to
    achieve his own illegal financial gain.
728.That court stated in their order they would transfer the matter to the state attorney and the
    Florida Bar for criminal investigation and discipline.
729.However because the Florida courts are colrupt to the core, they DID NOT FOLLOW
    THEIR OWN ORDER AND report Roy R. Lustig to the authorities. Thereby leaving Roy R.
    Lustig, a felon, unleashed on the public and Plaintiff Stone and her mother.
730.Any responsible rationale person, much less a judge or other public official would NEVER
    allow an unindicted felon to have anything to do with a vulnerable adult.
73LIn fact, Roy R. Lustig should have been required to register as a felon, as are sex perverts.
732.Not so in the shadowy, underworld of "guardianship" where Milton Hirsch's processor
    recruited Roy R. Lustig in the racket who was human trafficking and embezzling Plaintiff s
    Stone's mother, by illegally installing him as the color of law "attorney" for the color law
    "guardian" notwithstanding his standing as an unindicted felon and that he was barred from
    acting as attorney pursuant to the illegal settlement agreement referenced above.
733.4s a result of not being held criminally and civilly accountable, Roy R. Lustig masterminded
    and orchestrated a terrorist enterprise of epic proportion involving murder-for-hire,
    embezzlement, human traffrcking, forced disappearance and other crimes against humanity
    perpetrated through color of law courts.
734.Thereafter, incredulously, having perfected his rackets in the scam that landed in the 3'd DCA
    and the human traff,rcking racket perpetrated against Plaintiffs Stone's mother, unindicted
    felon Roy R. Lustig concocted an embezzlement racket against Plaintiff Stone by filing a
    fraudulent SLAPP suit against her using documents purporting to be emails that contained
    obscenities he himself created and purported were sent around to his family and falsely
    accused her of creating those documents to "defame" him. In one of those documents
    purporting to be emails he fantasized to his own daughter about being sodomized by male
    prisoners.
735.Those documents violate Federal Obscenity Laws and were mandated to be reported by the
    judge who violated the reporting requirements and judicial canons.
736.It is set forth for the record that this was exactly what was done by a legitimate Federal judge
    who demanded the resignation of an attomey who engaged in such acts. "You Just Trashed

                                                 89
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 90 of 130




    Your Profession," U.S. District Judge Otis 'Wright II told attorney Christopher Hook before
    asking him to resign. At issue were emails Hook wrote to opposing counsel telling them to
    "eat abowl of d....." and "pay up f...face." 148
737.He then intercepted Plaintiff Stone's mail by paying off through his racket the person in
    Plaintiff Stone's residence who distributes the mail to return Plaintiff Stone's mail so she
    would not have notice of court matters and hearings.
738.Using an illegal default entered by a corrupt judge who had notice that Stone was not
    receiving her mail, the corrupt to the core Florida courts issued an illegal void 'Judgment"
    against Plaintiff Stone awarding her life savings to unindicted felon Roy R. Lustig on the
    basis of his own obscene emails.
739.The following are examples of Roy R. Lustig's perverse obscene emails:
      A. "DADDY with the money I have stolen i develop you to an actress. I tricked helpless
           people undcr guardianship and stolc money from charities." The email goes on tr¡ state:
           "Erica, lhaf uk when Darftly is in prison you can be a waitress abd (sic) give him
           money. Actually Daddy will like taking shower parties in prison so maybe you
           should start buying soâp now and baby powder for his swollen a... when he f...
         around there!"
     B. "Daddy doesn't care about human beings.
         He gives a fu**ck about gay Greg. He is happy now!
         Who will be next? Maybe you......
        Did you tell DADDY about your drinking problem?
        Happy hanukkah you poor thing. Sent from hell.
     C. Hi you ugly cu**nt! By the way, when is your big "drunk" fat greek wedding?
740.Some of the other predicate acts by Roy R. Lustig and the corrupt Florida Court in this racket
    include:
      a. Roy R. Lustig produced nothing whatsoever to connect Stone to the Obscene Emails as
          there was no such evidence as Roy R. Lustig himself created, falsified and distributed
          the Obscene Emails. Roy R. Lustig may just as well have alleged they were sent by the
           Queen of England.
      b. The      Obscene Emails        were forwarded emails sent by                  roytrick@aol.com,
           haroldtrick@aol.com and from other AOL email accounts, thereby making them all the
           more suspect.
      c.   Stone has never had an AOL email account and has never registered with AOL so it is
           impossible that the AOL emails were sent from Stone.
      d.   Roy R. Lustig has an AOL email account, knows the persons that were sent the emails
           as they were his family members and cronies and he knows their email address


ra8
   htt¡rs://www.law.com/therecorder/2019/12l16/iudse-demands-resignation-of-lawyer-who-wrote-profanitv-
laced-emails/


                                                     90
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 91 of 130




     e.   Stone never heard of these parties until she leamed who their identity over a year later
          and did not know to whom the email addresses belonged.
     f.   Roy R. Lustig produced his crony, David Nepo who perjured testimony that he did not
          hire Roy R. Lustig because of public statements he saw. Stone later learned David Nepo
          was one of Roy R. Lustig's buddies who routinely perjures testimony for him.
     g.   Because these schemes and atrocities occur only because the Florida Officials are
          working together to perpetrate a brazen terorist enterprise of monumental proportion,
          on the basis of an illegal fraudulent ex parte hearing, without evidence, with witness
          tampering and falsified records, without Stone appearing in court, without due process,
          in violation of Stone's Constitutional, civil and human rights, she was subjected to a
          fraudulent, void judgment in the sum of $1,700,000 that is the result of Roy R. Lustig's
          own crimes. Under Federal law and Supreme Court case law, an order that is issued by
          fraud is void.
     h.   The illegal void judgmeut was issued by a uagistrate judge, Jonathan Gooclman a<;ting
          without consent by Stone as required under 28 USC 636 in conspiracy and collusion
          with a disqualified judge Joan Lenard who is mentally and intellectually challenged and
          instead of ordering the investigation of Roy R. Lustig for preparing sickening, perverted
          and obscene emails that are the acts of a predator and a perverl, without proof,
          testimony, production of the IP addresses where the emails originated, without evidence
          that they even existed because all that was provided was a copy of a document, these
          two corrupt, collusive and accessory judges issued an illegal void judgment that is the
          product of Roy R. Lustig's perverted crime.
     i.   Roy R. Lustig is embezzling Stone's life savings, her home and all of her personal
          possessions as a result of an illegal, fraudulent, void judgment that he obtained as a
          result of his own criminal acts.
     j.   Roy R. Lustig had already been adjudicated guilty of felony crimes, including perjury,
          fraud, fraud on the court, repeatedly lying under oath and subverting the courts to
          achieve his own illegal hnancial gain by the Florida 3'd DCA in the case of Leo's Gulf
          Liquors, 337 So 2d 802. In violation of their own order, the corrupt 3'd DCA did not
          punish or sanction Roy R. Lustig for his felony crimes, which would have resulted in his
          disbarment and incarceration and instead left him to be a grave danger to Plaintiff Stone
          and the public. As a result, Roy R. Lustig has forced disappeared, human trafficking
          and attempting to murder Stone's mother and is frenetically extorting, embezzling and
          stalking Stone.
74l.The inconceivable idea that sickening obscene documents purporting to be emails could
    surface in a UNITED STATES FEDERAL COURT that violate Federal obscenity laws in an
    outlandish lawsuit that is the product of countless other crimes of which the court is aware
    artd a sham proceeding takes place as   if   somehow the extraordinary criminal racket is normal
    needs no further elaboration on the scandalous condition         of the raging corruption in   the

                                                    9I
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 92 of 130




    Florida coutts. It was incumbent for anyone in public office to reporl the obscene emails to
    law enforcement JUST AS IT IS SO MANDATED FOR THIS COURT TO REPORT.
742.These incomprehensible, maniacal organized crime rackets being run through cesspool
    Florida courts are the subject of blockbuster Hollywood movies, yet they are real and being
    played out in depraved legal proceedings in demonically conupt courts.
743.This Court is mandated to protect Plaintiff Stone and the public and not only report these
    crimes but declare the pervasive corruption as a national public disaster.

                               D. THE COPY-CAT EMBEZZLEMENT RACKET
              ("NELSON MULLINS/ OPPENHEIMER EM'BEZZLEMENT RACKET")

744.Among his many places of employment, Alan Stone worked at Oppenheimer.
745.William Elmore is the manager of Oppenheimer in its Ft. Lauderdale office ("Elmore") and
    Alan Stone's former employer.
746.Elmore should have known about Alan Stone's propensity for fraud and financial exploitation
    of seniors as Alan Stone was "permitted to resign" by several of his prior firms.
747.4n investigation of the reason for his resignation would reflect that he forged the signatures
    of his clients, most if not all of them being senior vulnerable adults.
748.In a responsible manner, Plaintiff Stone sought that Elmore facilitate a meeting with Alan
    Stone to address his vicious abuse and exploitation of Mrs. Stone.
749.Elmore acknowledged that he was well aware of vulnerable adult financial exploitation in the
    course and scope of his employment.
750.However, Elmore ignored the financial exploitation of Mrs. Stone taking place under his nose
    by his predator employee Alan Stone.
75l.Elmore is required to report these abuses to senior officers within his company under the
    Code of Conduct of Oppenheimer and to the Securities and Exchange Commission under the
    Advisory rules of the Financial Crimes Enforcement Network (FinCEN)tae which provide:
           e.   Paragraph 3 of the Oppenheimer Code of Conduct provides:
                COMPLIANCE WITH LAW
                You must know, respect and comply with all laws, rules, and regulations applicable
                to the conduct of Oppenheimer's businesses in the areas in which you work.
                Oppenheimer actively promotes compliance with the laws, mles, and regulations
                that govern Oppenheimer's business. Obeying both the letter and spirit of the law is
                one of the foundations of Oppenheimer's ethical standards. You must follow and
                obey the laws of all the states and countries where we operate.

                Paragraph 11 of the Oppenheimer Code of Conduct provides:
                REPORT PROBLEMS OR IRREGULARITIES



 lae
       https://www.fincen.goviresources/advisories/fincen-advisory-fin-20   I 1-a003

                                                             92
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 93 of 130




               If you believe that you may have breached the Code or a supplemental code or
               guideline that applies to you, or have observed: a breach of the Code or a
               supplemental code or guideline by another Oppenheimer employee; or a serious
               weakness or deficiency in Oppenheimer's policies, procedures or controls which
               might enable breaches to occur or go undetected; you have a responsibility to
               Oppenheimer, your fellow Oppenheimer employees and yourself to report it
               immediately to your Manager, that employee's Manager, a Senior Offrcer, the Chief
               Compliance Officer or the General Counsel. Any Manager in receipt of such a
               report should immediately escalate it to one of the individuals listed in Section 14.
          f.
           FinCEN requires financial institutions to report Suspicious Activity Reports (SARs)
           describing instances of suspected elder financial exploitation.
752.Elmore violated the Code of Conduct of Oppenheimer, the FinCEN rules and Federal Laws
    that mandate he report suspected financial exploitation by an Oppenheimer employee and
    suspected financial exploitation of an elder adult.
753.Instead, Elmore threatened Plaintiff Stone and acted in criminal violation of the law that
    provides any person who fails to protect an elderly adult from harm is considered an
       accomplice.
754.It is well publicized that Oppenheimer has a pattern and practice of hiring brokers with           a
                                    l50
       background of misconduct.
755.Elmore and Mark Francis Raymond sought each other out to perpetrate an attack by Mark
    Francis Raymond on Plaintiff Stone in a personal vendetta for exposing his kingpin
       operations in the Guardian Human Trafficking/Corruption Racket.
756.In order to financially extort Plaintiff Stone for exposing their racket, Elmore and Mark
    Francis Raymond, they concocted a vicious SLAPP suit against Stone.                            \\

757.Unbridled corruption breeds more devastating and explosive corruption. That is exactly what
    has occurred whereby Nelson Mullins, Mark Raymond and Carl Rosen patterned a "copy-
    cat" embezzlement racket identical to the Roy R. Lustig Embezzlement Racket.
758.They formulated and patterned this illegal SLAPP suit on that masterminded by Roy R.
    Lustig, another of their racketeers in the Guardian Human Trafficking/Corruption Racket, by
    using their own crimes as accomplices and accessories in that racket to attack Plaintiff Stone
    for exposing and reporting these crimes and exposing Culture of Corruption Elmore's failure
    to report financial crimes against a vulnerable adult.
759.They coin the same statements in their attacks on Plaintiff Stone, using such language as
    "scorched earth" and nebulous statements that these predators somehow 'crossed paths" with
    Plaintiff Stone as if they bumped into each other on the street which breed their
    embezzlement racket when these monsters who fit within the definition of sociopaths and
    psychopaths collude in inventing diabolical scams by their interaction with corrupt attorneys
    throughout the country.


 I50
       http://www.investo                                                        e-of-corruption/

                                                    93
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 94 of 130




760.In fact the Roy R. Lustig Human Trafficking Racket began when another racketeer attorney
    with whom Plaintiff Stone consulted in an effort to free her mother from the human
    trafhcking racket, dishonestly breached Plaintiff Stone's confidential communication and
    enlisted unindicted felon Roy R. Lustig into the human trafhcking racket.
76l.Nelson Mullins, Mark Francis Raymond and Carl Rosen enlisted their corrupt client, Elmore
    and Oppenheimer to do their dirty work and be the front person for their racket and file the
    illegal SLAPP suit against Plaintiff Stone also thereby engaging in a litany of ethical
    violations.lsl
762.Elmore has since apparently fired Alan Stone, after colluding with him to destroy Plaintiff s
    Stone life and enabling his crimes against Plaintiff Stone's mother, causing her death.
763.honically, in the smarmy world of Nelson Mullins, even Elmore is being conned and
    scammed by Nelson Mullins, Mark Francis Raymond and Carl Rosen who are using him to
    benefit themselves by perpetrating a personal vendetta against Plaintiff Stone and taking fees
    from Elmore to do so.
764.The kingpins of guardian corruption, Nelson Mullins, Mark Francis Raymond and Carl
    Rosen now diabolically and perversely represent two racketeers in common with the
    guardian racket - human trafficker, embezzler and murderer Alan Stone and his
    former employer Elmore with whom to collude in their vicious attacks on Plaintiff
    Stone.
765. The matters reported by Plaintiff Stone herein are capital crimes and this court is mandated
    to order the intervention of the F.B.I. and D.O.J. just as required in the KidsForCash racket.
766.They have dragged their embezzlement racket through multiple courts, including the
   bankruptcy court hereafter described where Plaintiff Stone was forced to file to attempt futile
   redress from unindicted felon Roy R. Lustig's illegal judgment that is the product of his own
   crimes and in other courts where they continue to seek illegal gag orders blocking Plaintiff
   Stone from reporting and exposing their crimes.
767.After being bounced around by various judges, the Embezzlement Racket landed in the
    corrupt court of Defendant Carol-Lisa Phillips, who should have been removed from the
    bench years ago and investigated on the basis of her fraudulent financial statements alone but
    comrpt judges are the foundation of the corrupt, tyrannical Florida illegal "legal" system, and

tttSee AtsA Standards for lmposing Lawyer Sanctions 5.11(b) (1936) (disbarment
                                                          $                              appropriate when lawyer
engages in "intentional conduct involving dishonesty, ffaud, deceit, or misrepresentation that seriously adversely
reflects on the lawyer's fitness to practice."). See Florida Bar rule 3-4.3 (engaging in the commission of an act that is
unlawful or contrary to honesty and justice); and rule -8.a(c) (engaging in conduct involving dishonesty, íÌaud,
deceit or misrepresentation).
The Florida Bar, Complainant, v. Steven Evan V/OLIS, Respondent, No. SC97019 (2001).
The coutt therein stated: "Vy'olis's] offense for which he was convicted goes to the very essence of the legal
profession. The truth carulot be sacrif,rced for convenience or personal gain. It cannot be abrogated because of a
client's needs. Simply stated, society must be able to rely upon an attorney's representations. The Oath of
Admission to The Florida Bar, The Rules Regulating the Florida Bar and the interest of the general public mandate
that aftorneys tell the truth and act in an honorable fashion."


                                                           94
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 95 of 130




       are inflltrated and indoctrinated into the Florida courts to go forth and destroy lives in order
       to steal, loot, plunder and embezzle the assets of anyone who is captured in the Florida
    illegal, "legal system" racket.
768.In the playbook of the Florida courts, it has become a newly minted tactic in the ceaseless
    swamp of diabolical dirty tools used by corrupt judges who are disqualified as a matter of law
    to NEVER remove themselves from the matter.
769.Like her corrupt brethren, Milton Hirsch, Carol-Lisa Phillips is also disqualified as a matter
    of law having failed to respond to Plaintiff Stone's petition for her disqualification as she is
    so mandated within 30 days by law, but illegally refuses to remove herself in the
    embezzlement racket matter and is therefore acting without jurisdiction.
770.\n addition, color of law Carol-Lisa Phillips is civilly and criminally depriving Plaintiff Stone
    of her rights including her right of access to the couft under color of law.
77l.Color of law, disqualified 'Judge" Carol Lisa Philliips is blithely violating the law and acting
    without jurisdiction and ruthlessly engaged in the Embezzlement Racket and stealing Plaintiff
    Stone's constitutional right to free speech.
772.We wonder: Could it be graft, kickbacks and bribes?

                               E. THE BANKRUPTCY RACKET
773.Because Plaintiff Stone is subjected to an illegal void 'Judgment" by corrupt judges who are
    obviously on the take by rewarding unindicted felon Roy R. Lustig for his crimes, Plaintiff
       Stone was forced to   file bankruptcy where she is embroiled in another tenifying court racket.
774.4 new cartel of racketeers have emerged in the bankruptcy racket.
775.Former attorney general John Ashcroft fittingly gave a speech about the racket in the
    bankruptcy couft at the Intemational Criminal Court. ls2 wherein jurisdiction lies.
776.However, the United States has precluded the ability of Plaintiffs to seek remedy warranted
    by filing suit in the Intemational Criminal Court by its unconscionable failure to ratify
                             s3.
       membership thereinl
777.Notice of this action and the atrocities, crimes against humanity and crimes in the nature of
    war crimes being perpetrated on American citizens by the American government is being
    provided to the International Criminal Court and the United States Security Council.
778.The crimes perpetrated in the bankruptcy racket as exposed by John Ashcroft are epitomized
    by the corrupt color of law bankruptcy judge, Laurel M. Isicoff who:



 152
     Tq Hague Global Forum on Corruption AG Aschroft on Corrupt...
www.dailykos.com/stories 120 121 5 I 5 I 1089083/-To...
To Hague Global Forum on Corruption AG Aschroft on Corrupt Federal Judges Collusion w US Trustee's.
... John Ashcroft. He penned that corruption goes all the way to the top where he wrote this to ...
 r53
   https://delawarestatenews.net/opinion/commentary-america-must-become-member-of-international-criminal-
court/

                                                      95
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 96 of 130




        a. In criminal      violation of the Govemment in Ethics Act of 1978 failed to file her
             f,rnancial statements FOR 14 YEARS (these financial statements mysterious emerged
             in an illegible fotm after Plaintiff Stone filed a futile lawsuit against her that was
             deviously assigned to a member of her law school class).
        b.   Assembles an incestuous, extortion "team" of crony attorneys and dirty trustees who
             are illegally the principal players in her court racket by her illegal and unethical
             "extrajudicial activities" where she acts as an officer in bar associations and other
             enterprises where she assembles her illegal team in violation of law and judicial ethics.
        c.   She then brazenly strips her victims, the hapless defendants in her color of law
             bankruptcy court oftheir assets by ordering through illegal void orders, obscene "fees"
             to her incestuous team members that violate the caps set forth in the Federal Code. In
             one instance, the illegal fee WAS IN EXCESS OF $10 MILLION OVER THE LIMIT.
        d.   We wonder: Could it be graft, kickbacks and bribes?
 779.This court is man        to renort these crimes and nerverse                  violations to the
    authorities pursuant to 18 USC 4 and iudicial canons.

                       XIV.    STATEMENT OF CLAIMS AND COUNTS
                                    BY ALL PLAINTIFFS

       A. COUNT ONE:         GROSS PUBLIC SERVANT CRIMINAL NEGLIGENCE
            AND MALPRACTICE AND VIOLATION OF OATH OF OFFICE
      FILED BY ALL PLAINTIFFS AGAINST DEFENDANT DONALD TRUMP AND
                     DEFENDANT RICHARD BLUMENTHAL
780.The provisions of paragraphs l-779 are incorporated herein.
781. As the President of the United States of America, Defendant Donald Trump is charged with a
     general duty under the Constitution to take care that  laws are enforced.
782. The Constitution provides the power which stems from the duty to enforce the criminal
     statutes of the United States.
783. The President is presumed to exercise certain of his constitutional powers personally.
784. In an opinion by Attorney General Cushing in 1855 (7 Ops. Atty. Gen. 453,464-65 (1855):
     "It may be presumed that he, the man discharging the presidential office, and he alone, grants
     reprieves and pardons for offenses against the United States. . . . So he, and he alone, is the
     supreme commander in chief of the Army and Navy of the United States, and of the militia of
     the several States when called into the actual service of the United States. That is a power
     constitutionally inherent in the person of the President. No act of Congress, no act even of the
     President himself, can, by constitutional possibility, authorize or create any military officer
     not subordinate to the President."
785. What higher duty is there on the President of the United States than to protect the citizens of
     the United States.

                                                   96
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 97 of 130




786.United States Constitution:
 a. Article VI of the Constitution states:
    "This Constitution, and the Laws of the United States which shall be made in Pursuance
    thereof; and all Treaties made, or which shall be made, under the Authority of the United
    States, shall be the supreme Law of the Land; and the Judges in every State shall be bound
    thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.
    The Senators and Representatives before mentioned, and the Members of the several State
    Legislatures, and all executive and judicial Officers, both of the United States and of the
    several States, shall be bound by Oath or Affirmation, to support this Constitution; but no
    religious Test shall ever be required as a Qualification to any Office or public Trust under the
    United States.'Wherefore:
    Only the laws made in Pursuance thereof the US Constitution are lawful. Anything else
    disguised as "law" is not legal or binding on U.S. citizens; under our laws all justices must
    make their case decisions based on a determination that those cases are "in PURSUANCE
    THEREOF the US Constitution,,or found to NOT be.,in PURSUANCE THEREOF the US
    Constitution" to be lawful decisions. They are using "Good Behavior" and are keeping the
    contract agreed to when they do so.
 787. By their failure to know and uphold the law, Defendants are committing public trust
                     lsa
      malpractice.
 788. Each candidate for federal office, whether aparty candidate, a candidate with no party
      affiliation, or a write-in candidate, in order to qualify for nomination or election to ofhce
      shall take and subscribe to an oath or affirmation in writing. A copy of the oath or
      affirmation shall be made available to the candidate by the officer before whom such
      candidate seeks to qualify and shall be substantially in the following form:
 789. Before me, an officer authorized to administer oaths, personally appeared (please print
      name as )¡ou wish it to apLear on the ballot) , to me well known, who, being sworn, says
      that he or she is a candidate for the office of ; that he or she is qualified under the
      Constitution and laws of the United States to hold the office to which he or she desires to
      be nominated or elected; that he or she has qualified for no other public off,rce in the state,
      the term of which office or any part thereof runs concurent with that of the office he or she
      seeks; and that he or she will support the Constitution of the United States.
 790. By taking an Oath to protect, Defendants are violating their oath under 18 USC $ 1621tss
                                   ls6wherein
      and Title 42 USC $ 1986                  a person having "knowledge of the law", "the power to
      stop a wrong" and the "duty to prevent a wrong from being done" is liable for failure to act.


 t5a
       In the law of tofis, malpractice, also known as professional negligence, is an "instance of negligence or
 incompetence on the part of a professional". Malpractice definition, Garner, Bryan A. (2009) Black's Law
 Dictionary (9 ed.). West. ISBN 0314199497. RetrievedT December 2017.
  'tt 5l{-'2 L PerjLrry generally
      Whoever-

                                                       97
            Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 98 of 130




791. THERE IS NO IMMLINITY. See Paragraph XV.
792. As a direct and proximate result of Defendants deliberate collusion in the Guardian Human
     Trafficking/Corruption Racket by using public funds to obtain GAO studies and reports,
     Congressional reports and other reports that document rabid and rampant abuse of
     America's vulnerable adults who are human trafficked in guardianship and then in evil and
     sadistic collusion with such crimes, issuing a Trump/Blumenthal Corrupt Bill and Order to
     reward the courts and judges who perpetrate these crimes, Defendants Donald Trump and
     Richard Blumenthal are committing Gross Public Servant Negligence and Malpractice.
793. Plaintiffs have and are suffering devastating trauma, forced to participate in an farcical
     legal proceeding, incur astronomical legal and other fees in a sham proceeding; suffered
     loss of livelihood and suffered damages in excess of $250,000,000 and are entitled to
         attomeys fees, costs and expenses.
794.8y accepting taxpayer funds and converting them for their own use without providing                                   a
   service, Defendants are engaged in theft of services 1s7 and honest services fraud.l58


         (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of the
      United States authorizes an oath to be administered, that he will testifu, declare, depose, or certifu truly, or that
      any written testimony, declaration, deposition, or certificate by him subscribed, is true, willfully and contrary to
      such oath states or subscribes any material matter which he does not believe to be true; or
         (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under section
      1746 of Iitle 28, United States Code, willfully subscribes as true any materíal matter which he does not believe to
      betrue; isguiltyofperjuryandshall,exceptasotherwiseexpresslyprovidedbylaw,befinedunderthistitleor
      imprisoned not more than f,rve years, or both. This section is applicable whether the statement or subscription is
      made within or without the United States.
r56
    42 u.s.c. $ l9s6
Every person who, having knowledge that any of the wrongs conspired to be done, and mentioned in section 1985 of
this title, are about to be committed, and having power to prevent or aid in preventing the commission of the
same, neglects or refuses so to do, if such wrongful act be committed, shall be liable to the party injured, or his
legal representatives, for all damages caused by such wrongful act, which such person by reasonable diligence could
have prevented; and such damages may be recovered in an action on the case; and any number ofpersons guilty of
such wrongful neglector refusal may be joined as defendants in the action; and if the death of any pafi be caused
by any such wrongful act and neglect, the legal representatives ofthe deceased shall have such action therefore, and
may recover not exceeding $5,000 damages therein, for the benefit of the widow of the deceased, if there be one,
and if there be no widow, then for the benefit of the next of kin of the deceased. But no action under the provisions
of this section shall be sustained which is not commenced within one year after the cause of action has accrued.

'5t l8 U.S. Code $ 648.Custodians, generally, misusing public funds
    Whoever, being an officer or otherpersoncharged by any Act of Congresswith the safe-keeping of the public
moneys, loans, uses, or converts to his own use, or deposits in any bank, including any branch or ¿gg¡çyof a foreign
bank (as such terms are defined in paragraphs (l) and (3) of section 1(b) ofthe International Banking Act of 1978),
or exchanges for other funds, except as specially allowed by law, any portion of the public moneys intrusted to him
for safe-keeping, is guilty of embezzlement ofthe money so loaned, used, converted, deposited, or exchanged, and
shall be frned under this title or in a sum equal to the amount of money so embezzled, whichever is greater, or
imprisoned not more than ten years, or both; but if the amount embezzled does not exceed $1,000, he shall be frned
under this title or imprisoned not more than one year, or both

't* I 8 U.S. Code $ I 346.Definition of "scheme or artifice to deflaud"
   For the putposes of this chapter, the term "scheme or artifice to defraud" includes a scheme or aftifice to deprive
another ofthe intangible right ofhonest services.



                                                              98
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 99 of 130




795. V/herefore Plaintiffs each and individually seeks damages individually, jointly and severally
     against Defendant Donald Trump and Defendant Richard Blumenthal in the sum of
     $250,000,000 together with all attorneys fees, costs and expenses.
 796.Wherefore, Plaintiffs seek all appropriate remedy against all Defendants for Honest Services
       Fraud.

                        B. COUNT TWO: WRONGFUL DEATH/MURDER
                           FILED BY PLAINTIFFS STONE AND SARHAN
                           AGAINST DEFENDANT DONALD TRUMP ANI)
                              DEFENDANT RICHARD BLUMENTHAL
797. The provisions of paragraphs l-196 are incorporated herein.
798. Plaintifß Stone's mother and Plaintiff Sarhan's mother suffered atrocities on the order of war
     crimes perpetrated by and colluded in by Defendant Donald Trump and Defendant Richard
     Blumenthal.
799. These atrocities include ruthless drugging with illegal toxic psychotropic drugs, deprivation
     of food and medical services, water boarding, sensory deprivation and human trafficking.
800. These atrocities, deliberately and wantonly perpetrated          on a vulnerable adult are beyond
       comprehension of anything except atrocities committed as war crimes and are prohibited acts
       under war crime legislation.
801. These atrocities also constitute hate crimes.
802.   Plaintiff   Stone and   Plaintiff   Sarhan were forced to watch in horror as these war crimes were
       perpetrated on their loved ones and sadistically punished when they tried to find remedy.
803. These depraved acts and hate crimes were    known to the Defendant Donald Trump and
       Defendant Richard Blumenthal who are responsible to follow and enforce the law and who
       have a duty to protect.
804. As a direct and proximate result of the wrongful death of Mrs. Stone,       Plaintiff Stone   has been
       damaged in excess of $500,000,000 and is entitled to attomeys fees, costs and expenses
805. As a direct and proximate result of the wrongful death of Mrs. Sarhan, Plaintiff Sarhan has
     been damaged in excess of $500,000,000 and is entitled to attorneys fees, costs and expenses
806. Wherefore Plaintiff Stone seeks damages jointly and severally against Defendants in the sum
     of $500,000,000 together with all attorneys fees, costs and expenses.
807. Wherefore Plaintiff Sarhan seeks damages jointly and severally against Defendants in the
     sum of $500,000,000 together with all attorneys fees, costs and expenses.

                           C. COUNT THREE: RACKETEERING AND
                           CONSPIRACY TO COMMIT RACKETEERING
                                  FILED BY ALL PLAINTIFFS
                           {GAINST DEFENDANT DONALD TRUMP AND
                             DEFENDANT RICHARD BLUMENTHAL


                                                        99
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 100 of 130




808. The provisions of paragraphs 1-807 are incorporated herein.
809. 18 U.S.C. $ 196a(c) defines "racketeering activity" as follows:
        (1) "racketeering activity" means
        (A) any act or threat involving murder, kidnapping, gambling, arson, robbery, bribery,
        extortion, dealing in obscene matter,...which is chargeable under State law and punishable
       by imprisonment for more than one year;
        (B) any act which is indictable under any of the following provisions of title 18, United
        States Code:
          Section 201 (relating to bribery), sections 47I,472, and 473 (relating to counterfeiting),
          section 659 (relating to theft from interstate shipment) if the act indictable under section
          659 is felonious, section 1028 (relating to fraud and related activity in connection with
          identification documents), section 1029 (relating to fraud and related activity in
          connection with access devices), section 1341 (relating to mail fraud), section 1343
          (relating to wire fraud), sections 1461-1465 (relating to obscene matter), section 1503
             (relating to obstruction of justice), section 1510 (relating to obstruction of criminal
             investigations), section 1511 (relating to the obstruction of State or local law
             enforcement), section l5l2 (relating to tampering with a witness, victim, or an
             informant), section 1513 (relating to retaliating against a witness, victim, or an
             informant), [1] section 1951 (relating to interference with commerce, robbery, or
             extortion), section 1952 (relating to racketeering),
           (D) any offense involving fraud connected with a case under title 11 (except a case under
           section 157 of this title), if the act indictable under such section of such Act was
           committed for the putpose of financial gain, or
                                                              \




           (G) any actthat is indictable under any provision listed in section 2332b (gXSXB);
 SlO.Defendants had, and continue to have, the commonpurpose of profiting fromthe Guardian
       Human Trafficking/Corruption Racket.
 Sll.Defendants continue to be, associated together for a common purpose of engaging in a
       pattern of corrupt activities as defined and contemplated by 18 USC $ 1961 .
 Sl2.Plaintiffs have directly sustained injuries and damages as a result of the pattern of
       racketeering and corrupt activities by Defendants.
 Sl3.Defendants conducted affairs in association with the Guardian Human Trafficking/Corruption
       Racket through apattern of corrupt activity in violation of 18 U.S.C. $ 1964.
 814.The wrongful conduct, corrupt activities, patfem of corrupt activities and, offenses set forth
       above fall within the definition of corrupt activity set forlh in 18 U.S.C. $ 1964.
8 1 5. Defendants participated in the affairs of the Guardianship through a pattern of conupt activity

       in violation of 18 U.S.C. $ 1964.
816. Defendants though fraudulent and deceptive means used the Guardian Human
       Trafficking/Corruption Racket to control and deprive Plaintiffs and their family members of
       their property and personal property through "racketeering activity" under the "Organized

                                                  100
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 101 of 130




     Crime Control Act   of 1970," 84 Stat. 947,78 U.S.C. 1961(1XB), (1XC), (1XD), and (1)(E),
     as amended.
817. Defendants work together and act in collusion to use the Florida courls as a vehicle to run a
     human trafficking racket and to embezzle and convert the assets of Plaintiffs and their family
     members in violation of 18 U.S.C.$ 641, 18 U.S. C. $ 645 and l8 U.S. C. g 654 and collude
     in the issuance of void, illegal orders to make it appear a legitimate proceeding is taking
     place.
818. Defendants are principals and.lor accomplices and accessories to the Guardian Human
     Trafficking/Corruption Racket in violation of 18 USC 2 and 18 USC 3.
819. Moreover, as the Guardian Human Trafficking/Coruuption Racket is directed at and targets a
     class of citizens, vulnerable adults, the acts of Defendants constitute hate crimes.
820. By their acts alleged herein, Defendants, each and every one of them, jointly and severally,
     have aided and abetted and conspired in the Guardian Human Trafficking/Corrupt Racket to
     deprive Plaintifß and their family members of their property, liberty, Constitutional and
     other rights and subject them to Crimes Against Humanity through their ongoing criminal
     enterprise as set forth herein.
S2l.Defendants directly and indirectly engaged and continue to engage in the corrupt activity in
     violation   of 18 U.S.C. $     1964   by their    ongoing participation in Guardian Human
    Trafficking/Corruption Racket and their passage of corrupt and illegal bills in connection
    therewith including the Trump/Blumenthal Corrupt Bill and Order and their continuation of
    colluding in the kidnapping, murder, looting and false amests of the victims, including
    Plaintifß and their family members.
822.But for this corrupt activity, Defendants would be unable to personally benefit by receiving
    "pay for play" type payments, campaign contributions and other benefits from the Guardian
    Human Trafficking/ Corruption Racket and the judges who are appointed by Defendant
    Donald Trump and attorneys involved in lobbying Defendants from funds and property
    owned by Plaintiffs and their family members.
823.Defendants, in association with the Guardianship, directly and indirectly engaged and
    continue to engage in a pattern of corrupt activities as aforesaid and by knowingly depriving
    Plaintiffs and their family members of control and ownership of property, personal property
    and funds through deceptive means including the enactment of corrupt laws and the failure to
    enforce the law and through false statements and withholding material information from the
    American public which allowed Defendants to serve their common putpose io embezzle the
    assets of Plaintiffs and their family members.
S24.Defendants further, directly andlor indirectly engaged in activities which perpetrating
    financial crimes against vulnerable adults, by fraudulent transfers of their assets and sham
   judgment entries issued by Probate and Guardian courts including those of the corupt judges
    identified in the confidential filings by Plaintiffs, corrupt activities in violation of Federal law
    including 18 U.S.C. $ 1961 and 18 U.S.C. $ 1964.

                                                  101
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 102 of 130




S25.Defendants fui1her, directly andlor indirectly engaged       in activities which constitute hate
    crimes against Plaintiffs and their family members         using a class of American citizens,
    vulnerable adults, to collude in their murder, the fraudulent transfers of their assets and sham
    judgment entries issued by Probate and Guardian courts including those of the corrupt judges
    identified in the confidential filings by Plaintiffs, conupt activities in violation of Federal law
    including 18 U.S.C. $ 1961 and 18 U.S.C. $ 1964.
826.Defendants, directly and indirectly, continue to parlicipate through association with the
    Guardian Human Traff,rcking/Corruption Racket with knowledge the property and funds
    obtained from unlawful activities as aforesaid with the purpose of committing and fuithering
    the commission of additional corrupt activities in violation of Federal law including           18
   U.S.C. $ 1961 and 18 U.S.C. $ 1964.
S2T.Plaintiffs have and will suffer financial damages and loss of property as a direct and
   proximate result of Defendants' pattern of corrupt activities, fraudulent schemes, misconduct
    and predicate acts enumerated   by   18   USC 1961 (1).
S2S.Defendants (andlor their predecessors) have engaged in and continue to engage in an ongoing
    pattern of misconduct, fraudulent misconduct, and pattern of corrupt activities which include,
    inter alia, kidnapping, theft, extorlion, embezzlement murder, violations of 18 U.S.C. $1343-
    'Wire
          Fraud; and 18 U.S.C. $ 664-Unlawful Conversion of Employee Benefit Plan and Social
    Security.
829.At all relevant times, and based upon reasonable belief, Defendants engaged in the pattern of
    predicate activities together with other associated third parties members of the Guardian
    Human Trafficking/Corruption Racket including attorneys and judges who mastermind and
    orchestrate this organized crime racket.
830.These judges include those appointed by Defendant Trump who are accomplices and
    accessories and facilitators and protectors     of the Guardian Human Trafficking/Conuption
    Racket.
831.These individuals when acting together and in association fuithered a common purpose and
    constitute a pattem of corrupt activities and prohibited predicate acts through an "enterprise"
    as set forlh in 18 U.S.C. $1962 (a).
832.Through the illegal, sham proceedings in the Guardian Human Traff,rcking/Corruption
    Racket, Defendants engaged in a fraudulent scheme, pattern of corrupt activities and
   predicate acts for their common and direct personal economic benefit, including the extortion
    of Plaintiffs ancl their family members to embezzle their assets by colluding in the issuance of
    illegal void color of law "orders" that perpetrated the embezzlement of the assets of Plaintifß
    and their family members under the ruse of "fees" and "expenses" that constitute financial
    exploitation of a vulnerable adult in criminal violation of state and federal law.
833.Without the use of the illegal sham Guardian Human Trafficking/Corruption Racket as an
    enterprise and its corrupt activities, Defendants would not have been paid by "pay for play"
   type payments, campaign contributions and other benefits from the Guardian Human

                                                    102
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 103 of 130




   Trafficking/ Corruption Racket and the judges who are appointed by Defendant Donald
   Trump and attorneys involved in lobbying Defendants from funds and property owned by
   Plaintiffs and their family members as set forth in this Action.
834.All of the money obtained andlor deposited into Guardian Human Traff,rcking/ Corruption
   Racket accounts from which Defendants receive benefits have been misappropriated, looted,
    embezzled and stolen from Plaintiffs and their family members who have suffered direct
     financial loss and damages.
 835.Thus Defendants are engaged in money laundering.
836. Defendants acting in collusion routinely violate         18 U.S.C.$1519, sometimes       called
     "anticipatory obstruction of justice."
837. Defendants enable and act in collusion with the issuance of illegal, void and "minute" orders
     that are blocked from access and done ex parte to perpetrate the Guardian Human
     Trafficking/Collusion Racket, an organized crime racket run through the court.
838. These are Predicate Criminal Acts of Conspiracy to Conoeal and Remove Official Reoords
     which form a pattem and which violations are each potentially punishable by more than one
     year in jail constituting concealment, removal, or destructions - or attempts to do so - of
     public records.
839. Defendants have conspired to commit offense or to defraud the U.S. in violation of 18 U.S.C.
     37Iby conspiring to and /or sanctioning the use of a courl to operate a racket.
840. A pattern of illegal activities committed by Defendants the "Predicate Acts," described herein
     were done with the purpose of financial gain and were done within the past ten (10) years and
     continuing.
841. Defendants did cooperate jointly and severally in the commission of two (2) or more of the
     RICO predicate acts that are itemized in the RICO laws at 18 U.S.C. $$ 1961(1)(A) and (B)
     by enabling and colluding in the operation of a Guardian Human Trafficking/Collusion
     Racket.
842. Defendants engaged in    these RICO predicate acts in violation of the RICO law at 18 U.S.C.
    $ 1 962(b) (prohibited activities).
843. Defendants are engaged in prohibited activities in criminal violation of 18 U.S.C.$ 1961(5)
    and 18 U.S.C.$ I962(b) by enabling and colluding in the operation of a Guardian Human
    Traffi cking/Collusion Racket.
844. Defendants did commit two (2) or more of the offenses itemized above in a manner which
    they calculatecl ancl premeditated intentionally to threaten continuity, i.e. a continuing threat
    of their respective racketeering activities by enabling and colluding in the operation of a
    Guardian Human Trafficking/Collusion Racket in violation of the RICO law at 18 U.S.C. $
     re62(b).
845. Defendants are involved in the Acquisition and Maintenance of an Interest in and Control of
    an Enterprise Engaged in a Pattern of Racketeering Activity by operating a Guardian Human
    Trafficking/Collusion Racket in violation of 18 U.S.C. $$ 1961(5) 1962(b).

                                                 103
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 104 of 130




846. Defendants did associate with a RICO enterprise of individuals who were associated in fact
    and who engaged in, and whose activities did affect, interstate and foreign commerce by
    operating a Guardian Human Traffickin g/Collusion Racket.
847. Defendants operate as an "enterprise" within the meaning of RICO, the activities of which
  , effect interstate and foreign commerce by operating a Guardian Human Trafficking/Collusion
     Racket.
848. Likewise, Defendants did conduct andlor participate, either directly or indirectly, in the
     conduct of the affairs of said zuCO enterprise through a pattem of racketeering activity by
     enabling and colluding in the operation of a Guardian Human Trafficking/Collusion Racket
     all in violation of 18 U.S.C. $$ 1961(4), (5), (9), and 1962(c).
849. Defendants did conspire to acquire and maintain an interest in a RICO enterprise engaged in
     a pailem of racketeering activity by enabling and colluding in the operation of a Guardian
     Human Traffrcking/Collusion Racket in violation of 18 U.S.C.$1961(5) and 18
     U.S.C.$ 1962(b) and (d).
850. Defendants did commit two (2) or more of the offenses itemized above in a manner which
     they calculated and premeditated intentionally to threaten continuity, i.e. a continuing threat
     of their respective racketeering activities by enabling and colluding in the operation of a
     Guardian Human Trafficking/Collusion Racket also in violation of 18 U.S.C. $ 1962(d)
     (prohibited activities).
851. Defendants criminally violated the federal mail fraud statute 18 U.S.C.$I34lby enabling and
     colluding in the use of the coutt to perpetrate a Guardian Human Trafficking/Collusion
     Racket.
852. Defendants acted in criminal violation of the federal wire fraud statute under 18 U.S.C. 1343
     when they transmitted or caused to be transmitted by means of writings, signs, signals,
     pictures, sounds, telephone and cellular telephone calls, documents, facsimiles, emails,
     instant messages, wire, radio, or television communication and any other form of
     communication in interstate or foreign commerce, for the purpose of executing such scheme
     or artifice to enable, collude in and perpetrate a Guardian Human Traff,rcking/Collusion
     Racket.
S53.Defendants have made false statements in violation of 18 U.S.C. $ 1001 and could be charged
    and convicted of multiple, related violations of law which form a pattern and practice and
   which violations are each potentially punishable by more than one year in jail constituting
   false statements to offrcials of the LT.S. Government to perpetrate a Guardian Human
   Trafficking/C ol lusion Racket.
854.8y virtue of the predicate acts described in this Complaint, including without limitations:
   engaging in monetary transactions improperly derived from unlawful activity, the Defendants
   transferred, received, furthered income that was derived, both directly and indirectly, from a
   pattem of racketeering activity in which each of them participated as a principal and used and
   invested, both directly and indirectly, such income and the proceeds of such income, in

                                                 104
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 105 of 130




    establishing, operating and furthering a Florida Sanctioned Guardian Racket, an illegal
    enterprises in violation of 18 U.S.C. $ 1962(a).
S55.Plaintiffs and their family members enjoy a liberty interest in their persons of not being
    deprived of life by actions of the Government without due process of law, as guaranteed by
    the Fifth Amendment.
S56.Defendants have violated Plaintiffs and their family members' Fifth Amendment Rights.
S5T.Defendants have violated Plaintifß and their family members' First Amendment Rights.
858.The violations of this liberty interest are actionable under Bivens v. VI Unknown Named
    Agents of Federal Bureau of Narcotics,403 U.S. 388 (1971).
859.8y reason of the wrongful conduct of the Defendants, each and every one of them, jointly and
    severally, Plaintiffs and their family members have suffered harm in the form of having their
    guaranteed Constitutional rights violated, their business and property rights violated, and
    their rights and property under the due process clause and their frccdom of spccch and
    association guaranteed under the U.S. Constitution has been deprived and severely
       comprised.
S60.Defendants conspire      in the operation of a    façade   of a court to run a Guardian    Human
       Trafficking/Corruption Racket, a Florida Sanctioned Guardian Racket in violation of
       Plaintifß equal rights under 42U.5. Code $ 1961.
861.   Defendants are enabling the malicious retaliation against Plaintiffs and intimidating Plaintiffs
       for exposing and opposing their corrupt color of law activities.
862.   Defendants are violating 42 U.S.C. 512203
863.   Defendants conduct is directly related to the damages, financial injuries and emotional
       distress sustained by Plaintiffs and their family members.
864.   As a direct and proximate result of Defendants violation of 18 U.S.C. $ 1962(a), Plaintiffs
       and their family members suffered the loss of valuable property, financial services and
       support, and suffered other business and pecuniary damages.
865. As a direct and proximate result of Defendants violation of 18 U.S.C. $ 1962(a), Plaintiffs
     and their family members suffered severe emotional distress.
866.The injuries and damages sustained by Plaintiffs and their family members were the direct
    and proximate result of the Defendants' commission of predicate acts defined by 18 USC $
        1961(1XB) specifically including but not limited to 18 USC $ 664 (relating to embezzlement,
       theft, unlawful abstracting from pension and welfare funds), 18 USC $ 1343 (relating to wire
       fraud).
867. Defendants are operating a state sanctioned Guardian Human Trafficking/Collusion Racket,
     forcibly seizing PlaintiÍïs' loved ones to use them in a human trafficking scheme and seizing
     the home of Plaintiffs' loved ones and Plaintiffs and other real property and life savings in
       violation of 18 U.S. Code   $ 373.




                                                   105
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 106 of 130




 868.The Defendants' actions were intentional, willful, and with reckless disregard to Plaintiffsl
     rights. Such conduct exceeds the bounds of social toleration and is of the type that punitive
      damages deter.
 S6g.Plaintiffs seek an award of punitive damages in an amount to be determined at jury trial.
 87O.Plaintiff Stone and all Plaintiffs seek injunctive relief to enjoin the Defendants, its officers,
    management personnel, employees, agents, successors, and assigns, and all persons in active
      concert   or participation with the Defendants, from engaging in any practice which
      discriminates against its citizens and their right to equal protection of the laws and/or of equal
      privileges and immunities under the laws on account of their race, on such terms as the court
      may direct.
 871.The Defendants have created an atmosphere of lawlessness, and have developed and
     maintained a pattem and practice of lawlessness and willful and deliberate indifference to the
     constitutional rights of Plaintiffs.
 872. As a direct and proximate r"esult of the Defendants'actions, Plaintiffs and their interests were
     harmed and they were deprived of due process, equal protection of the laws and/or of equal
     privileges and immunities under the laws.
 873.4s a direct and proximate result of the Florida State Actor Defendants'actions as alleged in
     this Complaint, Plaintiffs have suffered loss of life by genocide, bodily harm, loss of
     reputation, and other non-economic harm including emotional and mental distress,
     degradation, embarrassment, and humiliation for which Plaintiffs seeks compensation in an
     amount to be determined at trial by a jury.
874. This conuptiorV racketeering enterprise     -
                                                a state and federal acknowledged, sanctioned and
      perpetrated program of human trafficking of vulnerable citizens constitutes a Crime Against
      Humanity for which the severest of all remedies apply under Federal and International law.
875. Only a Terror Force   Squad as defined herein can root out the perpetrators of this demonic
      cancer in America perpetrated by the Florida Sponsored Guardian Racket.
876. These Crimes Against Humanity mandate notice is given to the International Criminal Court
      and their participation.
877. As a direct and proximate result of the intentional and willful actions of Defendants,
     Plaintiffs have been damaged in excess of $500.000,000
878. Wherefore Plaintiffs, each and individually demands judgment be entered against each and
     every Defendant, jointly and severally, in their individual and off,rcial capacities, including an
     award of compensatory and actual damages, punitive damages, and equitable relief,
     reasonable attorneys' fees, interest and costs, and award in the sum of $500,000,000.00.
879. \ù/herefore, Plaintiffs seeks a separate, special award of damages individually, jointly and
     severally against Defendants in the sum of $1,000,000,000 together with attorneys fees, costs
     and expenses to be used as a victim's fund, given their extraordinary deception of the public
     trust by providing taxpayer funds to the Guardian Human Trafficking/Corruption Racket.


                                                     106
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 107 of 130




880. Plaintiffs, each and individually demands that judgment be entered against Defendants each
     and every one of them, jointly and severally, an award of treble damages as consistent with
      18 U.S.C. $ 1e6a(c).
881. Plaintiffs   demands declaratory and injunctive and other equitable relief against Defendants to
      cease their   illegal acts.

             D. COUNT FOUR: CONSPIRACY TO INTERFERE WITH RIGHTS
                           UNDER 18 U.S.C. $ 1985; AND
         FAILURE TO PROTECT PLAINTIFFS AND THEIR FAMILY MEMBERS
                           UNDER 42 U.S.C. $ 1986; AND
                 DEPRIVATION OF RIGHTS UNDER COLOR OF LAW
                      UNDER 42 U.S.C. $ 1983 AND 18 U.S.C. 9242
        FILED BY ALL PLAINTIFFS AGAINST DEFENDANT DONALD TRUMP AND
                       DEFENDANT RICHARD BLUMENTHAL

 882.The provisions of Paragraphs 1-882 are incorporated herein.
 883.The Supreme Court has held that federal officials may be sued in their individual capacities
     for violations of a person's constitutional rights. Bivens v. Six Unknown Named Agents of
     Fed. Bureau of Narcotics, 403 U.S. 388, 397 (197I). Bivens actions are brought directly
      under the Constitution, without a statute providing a cause of action. Hardison v. Cohen, 375
      F.3d 1262, 1264 (l lth Cir. 2004).
 884.U.S. Const. amend. XIV, $ 1 provide no state shall "deprive any person of life, liberty, or
     propefty, without due process of law." A violation of procedural due process occurs where
     the state fails to provide due process in the deprivation of a protected liberty interest.
     McKinney v. Pate,20 F.3d 1550, 1557 (llth Cir. 1994) (en banc). On the other hand, a
     violation of substantive due process occurs where an individual's fundamental rights, those
     "implicit in the concept of ordered liberty," are infringed-no matter the faimess of the
     procedure. Id. at 1556.
 885.The U.S. Supreme Court, in Scheuer v. Rhodes, 416 U.5.232,94 S.Ct. 1683, 1687 (1914)
     stated that "when a state officer acts under a state law in a manner violative of the Federal
     Constitution, he "comes into conflict with the superior authority of that Constitution, and he
     is in that case stripped ofhis official or representative character and is subjected in his person
     to the consequences of his individual conduct. The State has no power to impart to him
     any immunity from responsibility to the supreme authority of the United States." [Emphasis
                              'When
     supplied in original]."         any court violates the clean and unambiguous language of the
     Constitution, a fraud is perpetrated and no one is bound to obey it." State v. Sutton, Minn. 147
     65 NV/ 262 30 LRA 630 AM ST 459.
 886.Incredibly, the Federal government itself commissioned "studies" to "track" and "collect
      dafa" about the abuses committed against vulnerable adults in guardianship.



                                                   r07
              Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 108 of 130




887.These "studies" have been done routinely for years by the U.S. Government Accountability
    Office ("GAO") on guardianship. The latest "study" was done in November,2016. rse
888.The GAO studv found vulnerable American adults in court ordered suardianships all over the
    country were subjected to horrific atrocities - ph)'sical and sexual abuse" bue infested living
    conditions and languishing in filth.
889.The GAO found the assets of vulnerable American adults in euardianship were stolen.
890.The GAO reports nonchalantly state that courts failed to adequately screen potential
    guardians, appointing individuals with criminal convictions or significant f,rnancial problems
    to manage high- dollar estates; courts failed to oversee guardians once they were appointed,
    allowing the abuse of vulnerable seniors and their assets to continue and courts and federal
    agencies did not communicate effectively or at all with each other about abusive guardians,
    allowing the guardian to continue the abuse of the victim and/or others.
891.Even after identifying and exposing hundreds of cases of physical abuse, neglect and
    financial exploilation by guardi¿ns irr 45 stafes and the District of Columbia, instead of
    criminally investigating the predator judges, attorneys and guardians perpetrating
    these crimes the Florida Public State Actor Defendants did nothing, thereby acting as
    accomplice and accessory.
892.Therefore, all the while Plaintiffs were filing complaints with Florida Public State Actor
    Defendants desperately seeking remedy, unbeknownst to them, all efforts to obtain remedy
    were futile as the Guardian Human Trafficking/Corruption Racket is state and federal
           sanctioned and sponsored.
893.Moreover, in criminal conflict of interest; acts of rebellion and insurrection against the
    Constitution; and obstruction of justice, the Federal Government throws money at the states,
    including Florida to use public funds to provide counsel to represent and defend corrupt color
    of law judges when lawsuits are brought against them by Plaintiffs.
894.The Attorney Generals and their state actor officers routinely ignore their mandate under the
    Florida and U.S. Constitution to protect the public from danger and ignore their oath of office
    to uphold the Constitution.
895.They routinely willfully and wantonly pretend they are not responsible to protect Plaintiffs
    and divert Plaintiffs and mislead them by directing them to other agencies when such other
    agencies do not have jurisdiction or prosecutorial power and when it is the office of the

 I   5e
          hltps://www. sao. gov/products/GAO   -I7   -33
"GAO was asked to review whether abusive practices by guardians are widespread. This report describes ( ) what is
                                                                                                             1

known about the extent of elder abuse by guardians1, and (2) what measures federal agencies and selected state and
local guardianship programs have taken to help protect older adults with guardians. GAO reviewed relevant
research, repofts, studies, and other publications issued by organizations with expertise on elder abuse and
guardianship issues. GAO also conducted interviews with various guardianship stakeholders including federal
agencies such as HHS, six selected state courts, and nongovernmental organizations with expertise in guardianship-
related issues. In addition, GAO identified eight closed cases of abuse by guardians in which there was a criminal
conviction or flrnding of civil or administrative liability to use as nongeneralizable illustrative examples. GAO makes
no recommendations in this repoft."

                                                           108
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 109 of 130




    Attomey General who is responsible to enforce the law pursuant to the Florida Constitution
    as the Attorney General is or should be well aware.
896.Ron DeSantis, prior Florida Govemor Rick Scott, Attorney General Ashley Moody and prior
    Attorney General Pam Bondi who have been instrumental in the proliferation of the Guardian
    Human Trafhcking/Corruption Racket are responsible under the Constitution of the State of
    Florida to insure the laws are enforced and instead insure that the laws are not enforced.
    Defendant Donald Trump is responsible to take care that the laws are enforced.
897.The Guardian Human Trafficking/Corruption Racket deprives Plaintifß of meaningful access
    to the Court by engaging in fraudulent and rigged practices with preordained access to the
    court to impose unlawful, fraudulent and illegal deprivations restrictions and penalties on
    Plaintiffs through illegal "protective" and "stay away orders" by use of perjured and illegal
    petitions.
898.Threats have been made by the racketeers not only against Plaintiffs but their counsel.
899.The Guardian Human Trafficking/Conuption Racket has caused Plaintiffs to expend
   astronomical fees on futile litigation by attorneys hired by Plaintiffs who are secretly working
   with the Guardian Human Trafficking/Corruption Racket to incite devious schemes to
   perpetuate rigged, orchestrated litigation and extort Plaintiffs and their family member's
   assets to pay for schemes and scams and diabolical plots masterminded by the Guardian
    Human Traff,rcking/Corruption Racket.
                                                                                                                  160
900.These are acts of treason against the Constitution and crimes of rebellion or insurrection.
90l.Plaintiffs' very existence and the lives of their family have been wiped out as out-of-control
    litigation consumes their existence.
9O2.Plaintiffs are embroiled in an overwhelming, bottomless pit of corrupt farcical litigation
    where pending cases spawn a ceaseless array of other cases forcing them to be at the mercy of
    threatening, illegal court deadlines, hearings, pleadings in relentless, staged, futile litigation.
903.While the attorneys are billing machines who illegal gain from orchestrated litigation,
    Plaintifß are drowning in a shameful cesspool of judicial corruption that deprives them of
    their livelihood, their family life and any possible quality of life.
904.411 attempts to obtain redress are futile, as the Guardian Human Trafficking/Conuption
    Racket is deliberate and protected by every couft, agency and law enforcement offrcial
    throughout the state of Florida.
905.The Defendants have knowledge of and conspire with the Guardian Human
    Trafficking/Corruption Racket, have the power to prevent such conspiracy, and neglected or
    refused to prevent such conspiracy.


 t6o 18 U.S.C. $23s3. Rebellion or insurrection
Whoever incites, sets on foot, assists, or engages in any rebellion or insurrection against the authority of the United
States or the laws thereof, or gives aid or comfoft thereto, shall be fined under this title or imprisoned not more than
ten years, or both; and shall be incapable ofholding any office under the United States.


                                                          109
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 110 of 130




906.The Defendants have a policy, practice, or custom of neglecting to prevent 42 U.S.C.A.       $
         l6l
    1985     violations by its agents or employees.
907.The Defendants have enforcement authority over the Guardian                            Human
    Trafficking/Corruption Racket.
908.The Defendants through the enforcement of an official policy, practice, custom or decision of
    a final policy maket, conspire in and failed to prevent a conspiracy to deprive Plaintiffs of
    their Constitutional Rights.
909.42 U.S.C. $ 1983 provides that: Every person, who under color of any statute, ordinance,
    regulation, custom or usage of any state or territory or the District of Columbia subjects or
    causes to be subjected any citizen of the United States or otherperson within the jurisdiction
    thereof to the deprivation of any rights, privileges or immunities secured by the constitution
    and law shall be liable to the party injured in an action at law, suit in equity, or other
    appropriate proceeding for redress . . .
9l0.Plaintiffs have every right to rely on the Defendants to protect them from unlawful violations
    of the Constitution but instead were denied protections and their inalienable rights were
    violated under the Constitution by the Defendants including:
        AMENDMENT I: Congress shall make no law respecting an establishment of religion, or
        prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press;
        or the right of the people peaceably to assemble, and to petition the government for a
        redress of grievances. The Supreme Court held in NAACP v. Alabamu (1958) that
        freedom of association is an essential part of freedom of speer:h because, in many cases,
        people can engage in effective speech only when they join with others.
       AMENDMENT V
       No person shall be held to answer for a capital, or otherwise infamous crime, unless on a
       presentment or indictment of a grand jury, except in cases arising in the land or naval
       forces, or in the militia, when in actual service in time of war or public danger; nor shall
       any person be subject for the same offense to be twice put in jeopardy of life or limb; nor
       shall be compelled in any criminal case to be a witness against himself, nor be deprived of
       life, liberty, or property, without due process of law; nor shall private property be taken
       for public use, without just compensation.
       AMENDMENT 14: Section l. All persons born or naturalized in the United States, and
       subject to the jurisdiction thereof, are citizens of the United States and of the State
       wherein they reside. No State shall make or enforce any law which shall abridge the
       privileges or immunities of citizens of the United States; nor shall any State deprive any
       person of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws

 tu'
   42 U.S. Code g lgS5.Conspiracy to interfere with civil rights
 (2)OnsrnucrrNc JIJS'IICE; rNTrMrDATrNc pARTy, wrrNESS, oR JTJRoR


                                                  110
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 111 of 130




       PRIVACY PROTECTION: The Constitution provides a second type of privacy
       protection. This protection is not explicit, since no clause in the Constitution refers
       expressly to privacy. But the courls have repeatedly recognized that the Constitution does
       expressly protect certain aspects of privacy under the   Bill of Riehts. These include a right
       to privacy of belief as guaranteed under the First Amendment and a right to privacy within
       our homes as guaranteed under the Third Amendment. But perhaps the most concrete of
       the privacy rights suggested by the Bill of Rights are those covered by the Fourdr
       Amenclment-the right to be secure in our persons and property against unreasonable
       searches and seizures.
      The Fourth Amendrnent, specifies that "no warrants shall issue, but upon probable cause,
       supported by oath or affirmation, and particularly describing the place to be searched, and
       the persons or things to be seized." The amendment's first clause spoke to a more general
       "right of the people to be secure in their persons, houses, papers, and effects,       against
       unreasonable searches and seizures." This more general right was tied to an ancient British
       legal principle guaranteeing personal security in our homes. The belief that "every man's
       home is his castle" was firmly entrenched in British law.
       In Katz v. United States, the Court concluded that the Fourth Amendment protects people,
       not just places; the amendment's intent was not just to protect our homes and property
       from government's unreasonable encroachment, but also people and the privacy that they
       have come to expect in cerlain places and situations. More precisely, the Court held that
       when and where there is a reasonable expectation of privacy, that privacy must be
       respected. It cannot be violated unreasonably; authorities may encroach upon it only with
       a warrant or by meeting one of the exceptions that authorize awanantless search.
9ll.Plaintiffs are denied protections and their inalienable rights were violated under the
    Constitution by the Defendants.
9l2.Consistent with the unequivocal words of the statute, the Supreme Court has ruled that a
    Plaintiff must prove only two elements to establish a prima facie case under $ 1983: 1)
    defendant acted under color of state law, and 2) defendant's conduct caused Plaintiff to be
    deprived of a right protected by the Constitution. The legislative history of $ 1983 confirms
    Congress intended the statute to generously afford relief to persons injured by officials.
913.The Defendants have created an atmosphere of lawlessness, and have developed and
    maintained a pattern and practice of lawlessness and willful and deliberate indifference to the
    constitutional rights of Plaintiffs.
914. As a direct and proximate result of the Defendants'actions, Plaintiffs' interests were harmed
    and they were deprived of due process, equal protection of the laws and/or of equal privileges
    and immunities.
915.4s a direct and proximate result of the Defendants' actions as alleged in this Complaint,
    Plaintiffs have suffered loss of life by genocide, bodily harm, loss of reputation, and other
    non-economic harm including emotional and mental distress, degradation, embarrassment,

                                                111
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 112 of 130




    and humiliation for which Plaintiffs seeks compensation in an amount to be determined at
    trial by a jury.
916.4s a direct and proximate result of the Defendants' violation of Plaintiffs' constitutionally
    guaranteed rights and their actions/inactions alleged in this Complaint, Plaintiffs have
        suffered severe economic loss in the form of loss of job and livelihood, investment and loss
        of future business, in an amount to be proven at trial.
9lT.Plaintiffs seek compensatory damages against the Defendants in an amount to be determined
    at trial by a jury.
9lS.Plaintiffs are entitled to reasonable attorneys'fees and costs incurred, including expert
    witness fees, pursuant to 42 U.S.C. $ 1988.
919.8y reason of the wrongful conduct of the Defendants, each and every one of them, jointly and
    severally, Plaintiffs have suffered harm having their guaranteed Constitutional rights violated,
    their business and property rights violated, and their rights and property under due process
       and their freedom of speech and association guaranteed to Plaintiffs under the Constitution
       have been severely comprised.
920.The Defendants conspire in the operation of a façade of a court to run a Guardian Human
    Trafficking//Corruption Racket in violation of Plaintiffs' equal rights under 42 U.S. Code $
    1961 162.
921.The Defendants are maliciously retaliating against Plaintiffs and intimidating Plaintiffs for
    exposing and opposing their corrupt color of law activities.
922.The Defendants are violating 42 U.S.C. $ 12203 '63
923.4s a direct and proximate result of the Defendants violation of 18 U.S.C. g 1962(a), Plaintiffs
    suffered the loss of valuable property, financial services and suppoft, and suffered other
    business and pecuniary damages.
924.As a direct and proximate result of the Defendants violation of 18 U.S.C. $ 1962(a), Plaintiffs
    have suffered severe emotional distress.



 tu'
   42 u.s. code g I 96 I (a)STITEMENT oF EeuAL RrcHTs
All persons within the jurisdiction of the United States shall have the same right in every Statg and Temitor)t to makg
and enforce contracts, to sue, be patlies, give evidence, and to the full and equal beneht ofall laws and proceedings
for the security ofJg¡¡qnr and properly as is enjoyed by white citizens, and shall be subject to like punishment,
pains, penalties, taxes^licenses, and exactions ofevery kind, and to no other.

 r63
       42 U.S. Code $ 12203.Prohibition against retaliation and coercion
 (a)Rnrnt-u,rron
No pet'son shall discriminate against any individual because such individual has opposed any act or practice made
unlawful by this chapter or because such individual made a charge, testified, assisted, or participated in any manner
in an investigation, proceeding, or hearing under this chapter.
(b)IurnnrunnNcE, coERCroN, oR INTIMIDATT0N
It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of,
or on account ofhis or her having exercised or enjoyed, or on account ofhis or her having aided or encouraged any
other individual in the exercise or enjoyment of, any right granted or protected by this chapter.


                                                          112
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 113 of 130




925.Wherefore, Plaintiffs seek an award of damages in individually, jointly and severally against
    the Defendants in the sum of $500,000,000 together with all attorneys' fees, costs and
    expenses.
926.Plaintiffs seek an order enjoining the U. S. Attorney from providing representation to any
    Defendant set forth herein.
92T.Plaintiffs seek an order mandating the criminal investigation of all Defendants and the
    issuance of injunctions and damages as set forth herein.
928.There is no immunity. See Article XV.
929.The Supreme Court has declared, "Certainly the right to petition extends to all departments of
    the Govemment. The right of access to the courts is but one aspect of the right of petition."
    Califomia Transport v Trucking Unlimited, 404 US 508, 510 (1972). The California
    Supreme Court, based on an analysis of U.S. Supreme Court holdings, found:
     "The authorities make it clear the right of petition protects attempts to obtain redress
      through the institution of judicial proceedings as well as through importuning executive
      officials and the Legislature. It is equally apparent that the right encompasses the act
      of filing a lawsuit solely to obtain monetary compensation for individualized wrongs, as
      well as filing suit to draw attention to issues of broader public interest or political
     significance.

    E. COUNT FIVE: DISCRIMINATION AND RETALIATION IN VIOLATION                              OF
                            AMERICANS WITH DISABILITIBS ACT
                               AGAINST ALL DEFENDANTS

817.The allegations set forth in Paragraphs 1-816 are incorporated herein.
818.The Department of Justice (DOJ) was delegated the authority by Congress to promulgate
     regulations implementing the Americans with Disabilities Act of 1990 as amended ("ADA")
     under 42 U.S.C.A. $ 12134(a). The DOJ's regulations provide that "all programs, services,
     and regulatory activities relating to law enforcement, public safety, and the administration of
     justice, including courts and correctional institutions, are governed by the ADA". 28 C.F.R.
      $ 3s.le0(bx6).
819.Title II of the ADA prohibits the exclusion of persons with disabilities from participating in,
    or denying the benef,rts of, the goods services, programs and activities of the entity or
    otherwise discriminating against persons on the basis of disability. 42 U.S.C.A. ç 12132.
820.The Plaintiffs' loved ones (and Plaintiff Stone) are disabled persons as defined by 42
    u.s.c.A. $ 12131(1).
82I.At all times relevant hereto and because of their disability, the Defendants have whether
    individually, collectively, jointly and whether in concert among all or select few, in violation
    of Title II of 42 U.S.C. $ 12101 et seq. the ADA and in violation of the First, Fifth and
    Fourteenth Amendments of the U.S. Constitutional, denied and deprived Plaintiffs:
     a. All     meaningful and equal access    to the courts and to the      services, programs and

                                                 113
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 114 of 130




          activities of the Florida State Court including without limitation equal access to       a
          meaning review and appeal process;
     b.   Any reasonable accommodation to Plaintiffs and/or their loved ones, notwithstanding
          that the requested accommodations have been provided to others under the same
          circumstances, thereby evidencing discrimination and retaliation against Plaintiffs.
822.At all times relevant hereto and because of their disability, the Defendants have whether
    individually, collectively, jointly and whether in concert among all or select few, in violation
    of Title II of 42 U.S.C. $ 12101 et seq. the ADA and in violation of the First, Fifth and
    Fourteenth Amendments of the U.S. Constitutional, Denied and deprived Plaintiffs andlor
    their loved ones adequate healthcare and access to the public accommodations of healthcare
    services sufficient to address Plaintiffs andlor their loved ones special needs relating to their
    disability which included among other things, adequate assessment and therapeutic treatment
    sufficiently goal oriented toward restoration and rehabilitation.
823.4t all times relevant hereto and because of their disability, the Defendants have whether
    individually, collectively, jointly and whether in concefi among all or select few, in violation
    of Title Il of 42 U.S.C. $ 12101 et seq. the ADA and in violation of the First, Fifth and
    Fourteenth Amendments of the U.S. Constitutional intentionally and with deliberate
    indifference, excluded Plaintiffs andlor their loved ones completely appearing at and or
    participating in any and all proceeding involving the administration of the guardianship
    matter and likewise exclude Plaintiffs and/or their loved ones from participation in any and
    all decision-making which effect the course of their life and the ultimate disposition and
    control of their assets
824.At all times relevant hereto and because of their disability, the Defendants have whether
    individually, collectively, jointly and whether in concert among all or select few, in violation
    of Title II of 42 U.S.C. $ 12101 et seq. the ADA and in violation of the First, Fifth and
    Fourteenth Amendments of the U.S. Constitution have in bad faith, assumed roles adversarial
    to Plaintiffs' rights, privileges and immunities and depriving Plaintiffs andlor their loved
    ones of in violation of 42 USC Sections 1981, 1983 and 1985, the free exercise of the First
    Amendment right to petition for redress and to associate freely with those of their choosing,
    the Fourth Amendment right to privacy and to be secure in their person and free from
    unreasonable search and seizures, the fifth and fourteenth Amendment rights to due process
    of law and equal protection under the law and the rights of familiar unity and the Ninth
    Amendment right to privacy and persona autonomy in Plaintiffs' rights to choose freely in
    pursuit of their own happiness, dignity and self- determination.
825.At all times relevant hereto and since the very inception of this cause, Plaintiffs and/or their
    loved ones have been the victims of invidious discrimination by the willful and deliberate
    indifference of the Defendants and the State of Florida Probate Courts (the "Florida Probate
    Courts"), and its appointed agent guardians, in violation of the ADA. In particular and as a



                                                 tt4
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 115 of 130




    "public entity" within the scope and meaningof 42 U.S.C. $12131(1), the Defendants and the
    Florida Probate Courts and their agent appointed guardians have:
       a. in violation of 28 C.F.R. $ 35.134(b) and because Plaintiffs have assefted themselves
           to aid and encourage their loved ones in the full attainment and enjoyment of their
           rights as a qualified individual with a disability, the public entities, the Defendants and
           the Florida Piobate Courts and its appointed agent guardians have deliberately
           retaliated against Plaintiffs andlor their loved ones by resorting to coercion, threats,
           intimidation and interference with Plaintifß and/or their loved ones in the exercise and
           enjoyment of those rights granted and protected by the ADA and28 C.F.R. Part 35;
       b. because of Plaintiffs' disability and in violation of 42 U.S.C. ç 12132 and 42 U.S.C. g
           12203; see also 28 C.F.R. Part 35 Subpart B - General Requirements, 28 C.F.R. $
           35.134(a), the public entities, the Defendants and the Florida Probate Courts and its
           appointed agent guardians have maliciously and deliberately discriminated against
           Plaintiffs.
       c. because some of the Plaintiffs have made charges against the state agency Florida
           Probate Courts by stating the state agency has engaged in gross criminal conduct and
           discrimination against said Plaintiffs and/or their loved ones which are unlawful under
           the ADA and requested a grand jury investigation by state agency State Attorney's
           offrce of such unlawful conduct by the state agency State Probate Court and its
           appointed agent guardians which the public entities, the Defendantsand the State
           Probate Courts and its appointed agent guardians denied relief thereby grossly
           engaging in willful and malicious discrimination and in malicious retaliation
           wrongfully arrested said Plaintiffs.
       d. because of Plaintifß' andlor their loved ones disability and in violation of 42 U.S.C. $
           12132; see also 28 C.F.R. Part 35 Subpart B - General Requirements, 28 C.F.R. $
           35.130(a), excluded Plaintiffs from any and all opportunity to participate in the
           selices, programs activities of both, i). the Florida Probate Courts; and, ii). those of
           the services programs and activities of the guardianship proceeding under
           administration in the Florida Probate Courts;
       e. because of Plaintiffs' andlor their loved ones disability and in violation of 42 U.S.C. $
            12132; see also 28 C.F.R. Part 35 Subpart B - General Requirements, 28 C.F.R. $
           35.13O(bXlXi),(ii),(iii), (v),(vi),(vii);28 C.F.R. g 3s. 130(bX3Xi),(ii),(iii);28 C.F.R. $
           35.130(bX5), discriminated against Plaintiffs andlor their loved ones by denying them
           the opportunity to participate in and benef,rt equally and effectively from, the aid,
           benefit and services of both i). the Florida Probate Cour"t; and ii). those of the
           services programs and activities of the guardianship proceeding under administration
           in the Florida Probate Courl.
930.Because of Plaintiffls andlor their loved ones disability and in violation of 42 U.S.C . ç 12132
    and 42 U.S.C. $ 12203; see also 28 C.F.R. Part 35 Subpart B - General Requirements, 28

                                                 11s
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 116 of 130




    C.F.R. $ 35.134(b), and because Plaintiffs have opposed the acts or practices of the public
    entities the Defendants and Florida Probate Courts and its appointed agent guardians which
    are unlawful by the ADA, the public entities, the Defendants and the Florida Probate Courls
    and its appointed agent guardians have viciously and vindictively coerced, intimidated,
    threatened, illegally arrested and interfered with Plaintifß andlor their loved ones in the
    exercise or enjoyment ofand on account oftheir loved ones and having aided or encouraged
    their loved ones in the exercise or enjoyment of any right granted or protected by the ADA or
    this parl. Such rights and protections include but are not limited to:
       a. the prohibited action of the guardians under 28 C.F.R. $ 35.130 (8) (e) (2) to decline
        , food, water, medical treatment or medical services for Plaintiffs andlor their loved ones
       b. excluding Plaintifß andlor their loved ones from participation in and denied the
           benefits of the services, programs or activities of access to the Court, a public entity or
           be subjected to discriminating by the Couft, a public entity
       c. the failure of the Florida Probate Courts, a public entity to administer services,
           programs and activities in the most integrated setting appropriate to the needs of
           qualified individuals with disabilities
       d. excluding or otherwise denying equal setvices, programs or activities to Plaintiffs and
           their loved ones because of the known disability of loved ones with whom Plaintiffs
           and their loved ones are known to have a relationship in violation of 28 C.F.R. $ 35.130
           (8) (e).
      e.   depriving Plaintiffs and/or their loved ones of visitation with family members in
           violation of 28 C.F.R. $ 35.152 (2) (iv)
      f.   failure of the public entity the Florida Probate Courts to take appropriate steps to ensure
           that communications with applicants, participants, members of the public and
           companions with disabilities are as effect as communications with others as provided in
           28 C.F.R. $ 35.160 (a) (1) Pursuant to 28 C.F.R. $ 35.160 (a) (2) "companion" means a
           family member, friend, or associate of an individual seeking access to a service,
           program, or activity of a public entity who along with such individuals is an appropriate
           person with whom the public entity should communicate.
931.In addition, the public entity, the Florida Probate Division has aided and perpetuated the
    discrimination against Plaintiffs andlor their loved ones by providing substantial assistance to
    an ageîcy, organization and persons that discriminate on the basis of disability in providing
    aid, benef,rt and service to Plaintiffs andlor their loved ones as a beneficiary of the State
    Probate Courts' guardianship services programs and activities; andlor has otherwise limited
    Plaintifß andlor their loved ones in the enjoyment of those rights, privileges, advantages
    andlor opportunities enjoyed by others receiving the aid, benefit and services of both
    a. the Florida Probate Courts; and,
    b. those of the services programs and activities of "guardianship" including, without
          limitations, the opportunity to participate in the planning and advisement of Plaintiffs

                                                  116
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 117 of 130




         and their loved ones own preferences, autonomy and self-determination while under
         guardianship;
932.1n spiteof Plaintiffs andlor their loved ones disability and in violation of 42 U.S.C . g 12132;
    see also 28 C.F.R. Part 35 Subpart B - General Requirements,23 C.F.R. $ 35.130(b)(7), the
    public entity Florida Probate Court has willfully, deliberately and indifferently failed and
    refused to make reasonable modifications in the policies, practices and procedures when the
    modifications are necessary to avoid discrimination of Plaintiffs and/or their loved oness.
933.Because of Plaintifß andlor their loved ones disability and in violation of 28 C.F.R.
    $35.130(d) the public entity, the Florida Probate Courts and its agent appointed guardians
    have failed and refused to provide and administer their services to Plaintiffs and /or their
    loved ones in the most integrated setting appropriate to their needs.
934.Contrary to the mandates of 28 C.F.R. $ 35.130(d), because of Plaintiffs andlor their loved
    oness disability and in violation of 42 U.S.C. ç 12132, see also 28 C.F.R. Part 35 Subpart B -
    General Requirements,23 C.F.R. $ 35.149, the public entity, the Florida Probate Courls and
    its appointed agent guardians have, by providing their services programs and activities in the
    most oppressive and restrictive environment, rendered inaccessible and unusable to Plaintiffs
    andlor their loved ones the facilities of the public entity, the Florida Probate Courts and have
    excluded Plaintiffs and/or their loved ones from participation in and denied Plaintiffs andlor
    their loved ones the benefit of the services programs and activities of the same public entity.
935.Because of Plaintiffs and/or their loved ones disability and in violation of 42 U.S.C. S 12132;
    see also 28 C.F.R. Part 35 Subpart B   - General Requirements,23  C.F.R. $ 35.130(e)(1), the
    public entity, the Florida Probate Courts have compelled upon Plaintiffs andlor their loved
    oness an accommodation that she would otherwise choose not to accept, and have, in
    violation of 28 C.F.R. 35.130(Ð, surcharged Plaintiffs andlor their loved ones for those
     accommodations programs, auxiliary aids and services forced on them;
936.Because of Plaintifß andlor their loved ones' disability and in violation of 42 U.S.C. $
    12132; see also 28 C.F.R. Part 35 Subpart F   -Communications,2S C.F.R. g 35.160(a)(1X2),
    the public entity, the Florida Probates Courts and its appointed agent guardians have failed
    and refused, deliberately and indifferently, to take appropriate steps to ensure effective
    communications with Plaintiffs andlor their loved ones equal to communications with others;
937.Because    of Plaintiffs andlor their loved ones' disability and in violation of 42 U.S.C.     $
    12132; see also 28 C.F.R. Part 35 Subpart F        -
                                                       Communications, 28 C.F.R. $ 35.160(bX1),
    the public entity, the Florida Probate Courts and its appointed agent guardians have failed and
    refused, deliberately and indifferently, to furnish auxiliary aids and services necessary to
    afford Plaintiffs andlor their loved ones an equal opportunity to participate in and benefits of
    the services programs and activities of the public entity, the Florida Probate Courts and those
    services programs and activities of the guardian proceeding under administration in the public
    entity, the Florida Probate Courts;



                                                 l17
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 118 of 130




938.Contrary to those mandates of 28 C.F.R $ 35.160(a),(b), the public entity, the Florida Probate
    Courts have, in violation of 28 C.F.R. 35.160(c)(1),(2),(3), required and relied upon the un-
    facilitated and un-interpreted communications of Plaintiffs andlor their loved ones;
939.Because     of Plaintiffs and/or their loved ones' disability and in violation of 42 U.S.C.    $
    I2I32; see also 28 C.F.R. Part 35 Subpart B - General Requirements, 28 C.F.R 35.130(9),
    the public entity, the Florida Probate Courts and its appointed agent guardians have
    discriminated against Plaintiffs and/or their loved ones because of their association and
    companionship and have denied to Plaintiffs and/or their loved ones the emotional support
    and informed perspective of participation in the services programs and activities of both the
    public entity, the Florida Probate Court and the services programs and activities of the
    guardianship under administration before the public entity, the Florida Probate Courts;
940.As Plaintiffs andlor their loved ones have testified against and made charges against the
    Florida State Actor Defendants, they knowingly and maliciously engaged in an ongoing and
    habitual pattern of unlawful discrimination and retaliation against Plaintiffs and/or their loved
    ones.
941.The public entities, the Florida State Actors and the Florida Probate Court and its appointed
    agent guardians unlawfully engaged in gross and deliberate discrimination against Plaintiffs
    andlor their loved ones and vicious retaliation against Plaintiffs and/or their loved ones in
    violation of the ADA.
942.As the direct and proximate result of the foregoing acts of discrimination, retaliation and
    violations of the ADA, Plaintifß and/or their loved ones have been denied and deprived of
    due process of law and equal protection under the law by the public entity, the State Probate
    Court and Plaintiffs andlor their loved ones cannot receive afair, unbiased and prejudice-free
    process in the venue of the public entity, the Florida Probate Courts.
943.Wherefore, Plaintiffs demands that judgment be entered against All Defendants each and
    every one of them, jointly and severally, compensatory and punitive damages in the sum of
    $250,000,000 and attorneys fees and costs.

                                   F.COUNT SIX
                                VIOLATION OF HOBBS ACT
                                AGAINST ALL DEFENDANTS

944.The provisions of Paragraphs    I -944 are incorporated herein.
945.The     acts of the Defendants fit squarely within criminal activity under the Hobbs Act, 18
    U.S.C. $ 1951 which prohibits actual or attempted robbery or extortion affecting interstate or
    foreign commerce.




                                                 118
           Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 119 of 130




946.Extortion under color of official right or extortion by a public official through misuse of
                                                                                                    l6a
    his/her office is specif,rcally is referenced as a specif,rc offense pursuant to the Hobbs Act.
947.Most coutls have held that a Hobbs Act violation does not require that the public ofhcial be
    the recipient of the benefit of the extortion, and that a Hobbs Act case exists where the corpus
    of the corrupt payment went to a third pafty.

                           XV.      THERE IS NO IMMUNITY

948.The provisions of Paragraphs I -947 are incorporated herein.
949.Immunity is illegal. It is a farce, an utter and preposterous fraud and scam on the public.
950.No one, including American public servants wearing black robes or other public servants,
    including the Florida Public State Actor Defendants who are paid by the public are immune
    from violation of the Constitution, misconduct or criminal acts.
95l.IN FACT, THEY ARE, HELD TO A HIGHER STANDARD BY VIRTUE OF THEIR
    POSITION AND A HIGHER STANDARD TO KNOW AND FOLLOW THE LAW.
952.Therefore, any violation or breach of the Constitution OR ANY LAW should make them
    civilly liable for compensation and punitive damages but criminally liable - not only for
    violating the law but for criminal acts including engaging in honest services fraud 165and
                                166
    fraud and false statements.
953.The self-created barrier to accountability of "immunity" does not to this action seeking
    remedy for deprivation of rights under 42 USC 1983, Bivens, RICO, ADA violations and
    other remedy. Moreover, "immunity" does not apply as it overrides the legislative function
    and violates the Constitution. This repressive, medieval protection devicel6T would be
    unheard of in any other industry except the legal industry which has selÊcreated this
    outrageous standard intended to fool the public into believing its legitimacy.
954.This barbaÅc, devious "shield" is preposterous under any reasonable test but taken to a
    sublime extent in numerous repugnant cases as is vividly broadcasted in the preposterous
    case of Stump v. Sparkman 435 U.S. 349 (1978                  a delusive       the court held
    that the doctrine forbade a suit against an Indiana judge who had authorized the sterilization
    of a slightly retarded 15-year-old girl under the guise of an appendectomy. The judge
 16o
       Proof of "racketeering" as an element of Hobbs Act offenses is not required. Llnited States v. Culbert,435 U.S.
 31 1,98 S.Ct.   ll12(1978). However,aviolationoftheHobbsActmaybepartofa"patternofracketeeringactivity"
 for purposes of prosecution under the RICO statute (18 U.S.C.     $   1961, et seq.).

 '"' I8 U.S. Code $ l346.Definition of 'nsche lnc or artifice   ta defi'at¡d"

 'ót' l8 U.S. Code $ t{l0t.F'raud and false statement
 ,ot
jail4judges.org/J.A.LL._News_Journals 12003 /2003 -12-08.html
As John says, judicial immunity has created a kingship of the judiciary and designed 'Judicialsupremacy" over the
 Constitution: "[Vy']eare hamessed with ajudiciaryIhal insists on immunity from the people based in the bygone
philosophy of 'The Divine Right of Kings.' Per Justice Jay, the 'reason' America adopted that medieval judicial
philosophy is his lack of the courage of constitutional conviction.


                                                           119
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 120 of 130




    approved the operation without a hearing when the mother alleged that the girl was
    promiscuous. After her marriage two years later, the girl discovered she was sterile.
955.Public officials and judges have no immunity, as officials and judges are deemed to know the
    law and swom to uphold the law; and cannot claim to act in good faith in willful deprivation
    of law, they certainly cannot plead ignorance of the law, even the Citizen cannot plead
    ignorance of the law, the courts have ruled there is no such thing as ignorance of the law, it is
    ludicrous for learned officials and judges to plead ignorance of the law therefore there is no
    immunity, judicial or otherwise, in matters of rights secured by the Constitution for the
    United States of America. (See: Owen vs. City of Independence, 100 S Ct. 1398; Maine vs.
    Thiboutot, 100 S. Ct.2502; and Hafervs. Melo,502 U.S. 2l;Title 42 U.S.C. Sec. 1983).
956.The Supreme Court has held that federal officials may be sued in their individual capacities
    for violations of a person's constitutional rights. Bivens v. Six Unknown Named Agents of
    Ied. Bureau of Narcotics, 403 U.S. 388, 391 (197I). Biveus aütions are bruuglrt dilcutly
    under the Constitution, without a statute providing a cause of action. Hardison v. Cohen, 375
    F.3d 1262, 1264 (llth Cir. 2004).
957.It is well-established rule of law that ignorance of the law is no excuse. This doctrine was
    repeated by Justice Sotomayor in the Supreme Court case JERMAN v. CARLISLE,
    MCNELLIE, RINI, KRAMER & ULRICH LPA ET AL. 559 US 573 (2010) who stated "We
    have long recognized the common maxim, familiar to all minds, that ignorance of the law
    will not excuse any person, either civilly or criminally."
958.Even using the standards of the self-serving and self- interest judicial systemo judicial
    immunity flies in the face of "commonsense" the fundamental principle of the America
    legal system as shown herein.
959.Judicial Immunity on its face contradicts the Constitution. The Constitution either sets the
    limits of "Jurisdiction" or it doesnot. If it does, then a judge has no jurisdiction to do what
    it forbids, nor to do what it commands or allows in ways it forbids; nor can he change
    that legal reality by redefining words. "Subject matter jurisdiction" means the jurisdiction to
    do what the supreme law of the land commands, and no other.
960.Judicial immunity fails under the right to petition for redress of grievances under the First
    Amendment of the Constitution.
    a. In U.S. v Hylton the Fifth Circuit            held that filing   acomplaint against federal
        officers with state agencies   is a petition for redress protected by the Petition Clause, at
        710Fzd1111:
           "As the U.S. Supreme Court has held, the right to petition for redress of grievances
           is 'among the most precious of the liberties safeguarded in the bill of rights'. (Cites)
           Inseparable from the guaranteed rights entrenched in the First Amendment, the
           right to petition for redress ofgrievances occupies a "preferred place" in our
           system of representative government and enjoys a'sanctity and a sanction
           notpermitting dubious intrusions.'Thomasv Collins,323 US 516; 65 S.Ct 315,
           322. Indeed, 'It was not by accident or coincidence that the rights to freedom

                                                  120
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 121 of 130




           in speech and press were coupled in a single guarantee with the rights of the people
           peaceably to assemble and to petition for redress of grievances.' Id. at323."
    b.   The Supreme Court has declared in California Transport v Trucking Unlimited, 404 US
        508,510 (1972):
            "Ceftainly the right to petition extends to all departments of the Government. The right
            of access to the courts is but one aspect of the right of petition." The right of access to
            the courts is but one aspect of the right of petition." California Transport v Trucking
            Unlimited,404 US 508, 510 (1972).
    c. The California Supreme Court, based on an analysis of Supreme Court holdings, found:
               "The authorities make it clear that the right of petition protects attempts to obtain
               redress through the institution of judicial proceedings as well as
               through importuning executive officials and the Legislature. It is equally
               apparent that the right encompasses the act of filing a lawsuit solely to obtain
               monetary compensation for individualized wrongs, as well as filing suit to draw
               altetrtion to issues of bloatler public interest ol political significance
    d. The Supreme Court stated in Minc Vílorlcus v lllinois Bar lssn 318 US 217 ,223,
             "The First Amendment does not protect speech and assembly only to the extent it
              can be characteñzed as political." (see also Thomas v Collins, supra, 323 US 516,
              531) Hence, the act of filing suit against a governmental entity represents
              an exercise of the right of petition and thus invokes constitutional protection."
              City of LongBeach v Bozek, 31 Ca1.3d 527, at 533-534 (1982). "The right of
              petition is of parallel importance to the right of free speech and the other
              overlapping, cognate rights contained in the First Amendment and in equivalent
              provisions of the California Constitution. Although it has seldom been
              independently analyzed, it does contain an inherent meaning and scope
              distinct from the right of free speech. It is essential to protect the ability of those
              who perceive themselves to be aggrieved by the activities of
              governmental authorities to seek redress through all the channels of government.
              A tort action against a municipality is but one of the available means of seeking
              redress." City of Long Beach v Bozek, 31 Ca1.3d 527, at 535.
961.U.S. Const. amend. XIV, $ I provide no state shall "deprive any person of life, liberty, or
    property, without due process of law.". A violation of procedural due process occurs where
    the state fails to provide due process in the deprivation of a protected liberty interest.
    McKinney v. Pate, 20 F.3d 1550, 1557 (1lth Cir. 1994) (en banc). On the other hand, a
    violation of substantive due process occurs where an individual's fundamental rights, those
    "implicit in the concept of ordered liberty," are infringed-no matter the fairness of the
    procedure. Id. at 1556.
962.Immunity is an illegal, irrational policy of government coercively taking rights and property,
    without due process; it is a systemic injustice by government upon the governed.
963.Government officials cannot illegally grant themselves immunity from their own misconduct
    in violation of the Constitution. This premise is irrational, unlawful and incomprehensible; a
    false body of law that begins with a contradiction:




                                                  121
         Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 122 of 130




    a. A constitution that "implies" a right for judges or other government officials to violate it
       with impunity is not a constitution at all, but a license to violate rights under color of
       judicial fiat.
    b. Unenforceable rights are not rights at all.
964.Judicial immunity is an immensely effective device for depreciating human dignity. It
    degrades a litigant the human respect to which they are due under the Constitution.
965. Judicial immunity is not lawful as it deprives litigants of all remedies:
    a.    V/hen a litigant is deprived of Constitutional rights and is subjected to crimes under 18
          USC24ll242, judicial immunity bars civil damage remedy.
    b. It deprives a litigant of injunctive relief to restrain violation of civil rights.
    c. It cuts off the rights of a litigant to criminal remedies as for example,42 USC 1987
          commands the U.S. Attorney to prosecute        for crimes all personswho violate 18USC
          24U242.
966.When a Judge knows that he lacks jurisdiction or acts in the face of clearly valid statutes
    expressly depriving him of jurisdiction, judicial immunity is lost. Rankin v. Howard (1980)
    633 F. 2d844, cert den. Zeller v. Rankin,l0l S.Ct. 2020,451 U.S. 939,68L.Bd2d326.
967.No judge or government official has "jurisdiction" to violate constitutional rights. A
    constitution that "implies" a right for judges to violate it with impunity is not a constitution at
    all, but a license to violate rights under color ofjudicial fiat.
    a. "Judicial immunity is no defense to a judge acting in the clear absence of
          jurisdiction." Bradley v. Fisher, US 13 Wall 335 (1871)
    b. "Judges may be punished criminally for willful deprivation of...rights on the strength of 18
         U.S.C. 242." Imbler v. Pachtman, US 47 L Ed 2d I28, 96 S Ct 37. "Judges have no
         immunity from prosecution for their judicial acts." Bradleyv. Fisher, US 13 Wall
          33s(1 871 )
968. Moreover, under     Article   I, only Congress can make law; under Article IV, only the
    Constitution and law made pursuant to it, not in derogation of it, are the Supreme Law of
    the Land; and under Article VI, all judges are sworn to support "This Constitution."
969. There are many federal statutes that encourage private enforcement by allowing prevailing
    plaintiffs to collect attorney's fees. The object of RICO is thus not merely to compensate
    victims "but to tum them into prosecutors," acting as "pdvate attorneys generals," dedicated
    to eliminating racketeering activity, and has the "further purpose [of] encouraging potential
    private plaintiffs diligently to investigate." (Malley-Duff,483 U.S., at 151; 3 Id., at 187), and
    have been awarded judgments declaring entire cities, townships and counties corrupt criminal
    enterprises. "The provision for treble damages is accordingly justified by the expected benefit
    of suppressing racketeering activity, an object pursued the sooner the better." (Rotella v.
    V/ood et a1.,528 U.S. 549 (2000); Dasher v. Housing Authority of City of Atlanta, Ga.,
    D.C.Ga., 64 F.R.D. 720, 722; See also Equal Access to Justice Act, and Civil Rights
    Attomey's Fees Award Act of 1976)


                                                  122
          Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 123 of 130




970.The Eleventh Amendment does not protect state officials from claims for prospective relief
    when it is alleged that state officials acted in violation of federal law (Warnock v. Pecos
    County, Tex., 88 F3d 341 (5th Cir. 1996), "Offrcers of the court have no immunity, when
    violating a Constitutional right, from liability. For they are deemed to know the law." (Owen
    v. Independence, 100 S.C.T. 1398, 445 US 622), and Inadequate training of subordinates may
    be basis for title 42 subsection 1983 claim. (Mandonado-Denis v. Castillo-Rodriguez, 23 F.3d
    576 (lst Cir. 1994). "Public officers are merely the agents of the public, whose powers and
    authority are defined and limited by law. Any act without the scope of the authority so
    defined does not bind the principal, and all persons dealing with such agents are charged with
    knowledge of the extent of their authority. (Continental Casualty Co. v. United States, 113
    F.2d284,286 (5th Cir. 1940)).
971.When the judiciary creates an institution to deprive injured persons of redress based upon
    twists in the meaning of 'Jurisdiction," and when it creates case law (with roots in "Floyd
    and   Barker, reported    Coke, in 1608, (I2 Coke 25)) to deprive injured persons
                             by
    of remedies for violating Our Constitution, why is that not an institution of involuntary
    servitude prohibited by the Thirteenth Amendment? The Supreme Court in Yick Vy'o v
      Hopkins, 118 US 356,370 (1886) found that:
        "For, the very idea that one man may be compelled to hold his life, or the means of
        living, or any material right essential to the enjoyment of life, at the mere will of another,
        seems to be intolerable in any country where freedom prevails, as being the essence of
        slavery itself."
     Here, the Supreme Court declared that the essence of slavery is the holding of any material
     right essential to the enjoyment of life at the mere will of another. How much worse a
     betrayal of the human spirit that such rights be lost at the whim of the judicial branch of
     one's own government to whom he tums for protection of those rights! [Emph. J4J]
97 2. J udicial immunity violate s equal protection.

973. Judicial immunity undermines judicial credibility.
974. Wirh respect to the impairment ofjudicial function, the day of judicial immunity is barbaric.
      The respectability and usefulness of the judiciary depends upon the soundness of judicial
      principle and reasoning, not immunity from accountabilit)¡.
975.No judge has "jurisdiction" to violate constitutional rights. In the sense by which immunity
      attaches, "jurisdiction" means the "personal right of the judge to do as he pleases." As so
      used, it is an arbitrary and capricious designation that violates Due Process of Law. A
      "Jurisdiction" arising under the Constitution that violates due process is a contradiction and
      can hardly be the basis for a legitimate judicial doctrine. Judicial immunity, which comes
      from the same intellectual era as Dred Scott, prevents development of ideas and institutions
      for government accountability to the People under the Constitution for its wrongs to them. It
      is an anti-democratic institution in a democratic age.



                                                  123
             Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 124 of 130




 976.Judicial immunity has created a kingship of the judiciary and designed "judicial supremacy"
     over the Constitution: " [W] e sre harnessed with a judiciary that insists on immunity from the
    people bssed in the bygone philosophy of 'The Divine Right of Kings.' Per Justice Jay, the
         'reqson' America adopted that medieval judicial philosophy is his lack of the courage of
         constitutionql conviction. A few years later, ,Iustice Marshall designed judicial supremacy
         over the Constitution so that it now means whatever The Court says that it means. Between
         them, they found a novel way to avoid the 'messy business' of amending the ConsÍitution. We
     can call that 'Constitutional Amendment by Judicial Fiat.' It is not legal, and in ffict, it
     undermines the entire reasonfor having a conslitution at a11." 168
 977.Reference should be made to the Cato Journal, Vol.7, No.2 (Fall lg87)t6e which states:
    "In just 20 years, these precedents and others like them have established near-total .judicial
    immunity as a settled feature of American law. Under the cument doctrine, any act performed
    in a 'Judicial capacity" is shielded from suit. Thus, the simple expedient of disguising a
    corrupt act as a routine judicial function guarantees immunity from suit.
 978.In no other area of American life are public officials granted such license to engage in abuse
     of power and intentional disregard of the Constitution and laws they are sworn to defend.
     Those who are harmed, no matter how extensive and irreparable the injury, are deprived of
     any method of obtaining compensation. They are confined to disciplinary actions that only
     rarely result in the judge's removal from office despite the troubling frequency of judicial
     abuses (see Alschuler 1972).

                                          XVI.      TRIAL BY JURY

 979.The provisions of Paragraphs 1 -978 are incorporated herein.
 9S0.Plaintiffs seek and demand a Trial by Jury on each claim for damages set out herein

                   XVII. OBJECTION TO AND NO CONSENT TO MAGISTRATE
 981 .Theprovisions of Paragraphs I -980 are incorporated herein.
 9S2.Plaintiffs do not recognize the jurisdiction of any magistrate judge and object and do not
    consent to a magistrate judge nor any involvement by a magistrate whatsoever in this matter.


XVIIL RESERVATION OF RIGHTS AND DEMAND FOR EQUITY AND JUSTICE

 983.The provisions of Paragraphs 1 -982 are incorporated herein.
 9S4.Plaintiffs reserve the right to liberally amend and supplement this Complaint as is their right
         by law as sui juris Plaintiffs and as is their right under fundamental principles of                      the
         Constitution.

  tut
        3l UWLA Law Review [p.269]
  t6e
        https://object.cato.org/sites/cato.org/files/serials/fi1es/cato-journal/l   98 7/   I I /cj 7n2- 1 3.pdf


                                                                   r24
        Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 125 of 130




985.This is all the more mandated in light of the restrictions imposed by the corona virus.
9S6.Plaintiffs demand liberal "discovery" uncover the mountain of fraud and cover up inherent in
    any racket but particularly in a racket perpetrated by predators under the guise ofstate actors.
987.Plaintiff demand the same powers afforded to law enforcement including the power to
    execute wiretaps, search warrants and seize court records.


  XIX. NOTICE OF GRAVE URGENCY,IMMINENT DANGERO IRREPABLE
       HARM, EXTRAORDINARY CIRCUMSTANCES, EMERGENCY AND
                        LACK OF OTHER REMEDY
988.The provisions of paragraphs 1-987 are incotporated herein.
989.There is grave urgency to this matter as Plaintiffs and their families have lost their property
    and are threatened and viciously retaliated and are in danger of their safety, and continuing
    theft of their property and their life.
990.Plaintiff Martino's father is in dire and extreme life threatening danger
99l.Moreover Plaintiffs are putting this court on notice and documenting those crimes herein for
    the record.

                        XX.    WHISTLEBLOWERPROTECTIONSOUGHT

992.Plaintiffs seek V/histleblower protection from retaliation, coercion, discrimination or any
    other act of intimidation or threat by any judge against whom these Criminal Complaints are
    filed or any party associated with, acting in collusion with or on behalf of such judge.

                        XXI.   REMEDIES AND DAMAGES

993.The provisions of Paragraphs     I -992 are incorporated   herein


                                     A. MONETARY DAMAGE
994. Plainfiffs seek:
       a. Compensatory, punitive and treble damages as set forth herein against each Defendant;
       b. In addition to the damages set forth in Plaintiffs' individual counts, Plaintiffs seek
           special and separate damages by an additional award of $1,000,000,000 (One Billion
             dollars) by way of an Executive Order from Defendant, Donald Trump in the form of a
             grant to be applied to a fund to be established on behalf of victims of the Guardian
             Human Trafhcking/Collusion Guardian Racket and their family members as was done
             when Defendant ordered federal funds be paid to the Guardian Human
             Trafficking/Corruption Racket set forth in the Trump/Blumenthal Conupt Bill and
             Order.
        c.   Plaintiffs seek a Speedy TriaI lTrial by Jury under Rules 38 and hearing on actual
             damages, general, compensatory, punitive and treble damages as set forth herein for


                                                  t25
      Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 126 of 130




           violations of rights, privileges and immunities including but not limited to due process
           of law both procedurally and substantively, pain, suffering, mental and emotional
           distress and applicable fees, costs and interests as allowed by law.

                        C. OTHER RELIEF BY THE FOLLOWING ORDERS
                                        AND EXECUTIVE ORDERS
995. The issuance of Orders by this Court and Orders ordering the concurrent issuance of
     Executive Orders by the President of the United States and/or Defendant Donald Trump
     (the "President") as follows:
      a. Ordering the immediate return of all seniors and vulnerable adults to their loved ones,
          including Plaintiff Martino's father, Patty Reid's son; Gedi Pakalnis's aunt and Teresa
          Kennedy's aunt and all others and ordering a concurrent Executive Order issued by the
           President to mandate the effectuation of this Order.
      b.   Ordering the immediate restitution of all assets; property; real estate; investments;
           personal property;jewelry; art; 401k's; annuities; cars; social security and every other
           assets or item of property owned by the vulnerable adult in guardianship and punitive
           damages against the Guardian Human Trafficking Corruption/Racket and the State
           actors including government offrcial s re sponsi b le.
      c.   Ordering the freezing and seizure of the assets and property of all parties involved in
           the Guardian Human Trafficking/Corruption Racket as was done to the victims of this
           racket and ordering an Executive Order issued by the President to mandate the
           effectuation of this Order.
      d.   Ordering that any victim who does not have a responsible family member will be
           released to a specially designated Federal agency that is emergency appointed by this
           couft for this purpose to be responsible for the care of that victim without cost and
           ordering a concurrent Executive Order issued by the President to mandate the
           effectuation of this Order.
      e.   Ordering the abolishment of guardianship and ordering a concurrent Executive Order
           issued by the President to mandate the effectuation of this Order.
      f.   Ordering that each and every order issued by the color of law "guardian" court in all of
           Plaintiffs' matters are hereby vacated, set aside and declared void and ordering a
           concurrent Executive Order issued by the President to mandate the effectuation of this
           Order.
      g.   Ordering that each and every order issued by the color of law courts in all of Plaintiffs'
           Guardian Family Member Extortion Coutts, including any criminal orders and charges
           against Plaintifß are hereby vacated, set aside and declared void and ordering a
           concurrent Executive Order issued by the President to mandate the effectuation of this
           Order.



                                                 r26
Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 127 of 130




h.   Ordering the appointment of a specially designated federal terror force squad (the
     "Terror Force Prosecution Squad") with specifically set urgent deadlines to remediate
     this grave matter of endangerment to national security as follows:
       ix. To consist of militaryÆ.{avy Seal/Federal law enforcement offrcials that are all
             non-attotneys and guardian victims (the "Guardian Victims") specifically
             including all Plaintiffs;
        x. All members, including the Guardian Victims shall be granted full
             prosecutorial powers to criminally investigate, issue subpeonas, wiretap and
             confiscate all documents, computers, telephone records, medical, bank and all
             other records, all communications and other documents and track the
             money that has been distributed to all persons involved in the Guardian Human
             Trafficking/Corruption Racket of every family and take all other necessary
             action   to   investigate   all    parties involved   in the Guardian Human
             Trafficking/Corruption Racket and the Guardian Family Member Extortion
             Rackets:
      xi.    Ordering the compliance with the Hobbs Act, 18 USC 1951 and all other
             criminal Federal Laws by the Terror Force Prosecution Squad in this criminal
             investigation;
     xii.    The Terror Force Prosecution Squad shall be presided over by the Guardian
             Victims who shall make all investigation and prosecutorial decisions and report
             directly to the President of the United States who shall convene meetings with
             the Guardian Victims within 2 days of request and make his Executive Cabinet
             members available.
     xiii.  The Guardian Members shall be designated with authority to order all United
            States Attorneys to issue indictments.
     xiv. A special office will be provided to the Terror Force Prosecution Squad in
            Washington D.C.
     xv. If there is any suspected conflict of interest whereby it appears to the Guardian
            Members that the United States Attomeys are failing to caffy out
            indictments/charges because of any relationship among the fraternity of
            lawyers/judges, that United States Attomey shall be immediately removed
            from any role in this matter and replaced by a United States Attorney approved
            by Guardian Member;
     xvi. ordering a concurrent Executive Order by issued by Defendant Donald Trump
            to mandate the effectuation of this Order.
i.    Ordering the immediate cease and desist of all operations of all guardian courls in the
      United States and ordering a concurrent Executive Order issued by the President to
      mandate the effectuation of this Order.



                                               127
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 128 of 130




                 j.   Ordering immediate Whistleblower Protection to the Plaintiffs and ordering
                      a concurrent Executive Order by issued by the President to mandate the
                      effectuation of this Order.


994.Plaintiff Stone, Plaintiff Martino and Plaintiff Sarhan seek this Court order any other relief
   the Court deems just or proper.




                                                    128
    Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 129 of 130




                  NOTICE TO MÐDIA AND OTIIEIì TT.{TERIISTEÐ PERSONS
                          A,Nr) REQUEST FOR PUBLTC.{TTON

This lawsuit, the Florida and Government Sponsored Guardian Murder-For*I'Iire, lluman
Trafficking and Embezzlement l{acket, the world's most urgent and darrgerous thleat and of
overwhelming public oonoem and interest is being provided to national and international media
and other interested parties with a request ihat they publish it in its entirety and commence and
publish an investigative series on this case and the actions in this Court.

Respectftrlly submitted,



Barbara Stone                                      arhan                    Lesa M. Martino
19 W. Flagier Street # 404          19 W. Flagler Street # 404              211 Parsons Wood        l)rive
Miami, FL 33130                    Miami,l-L           33130                Sefïner,   FL   33584
                 US                cir   rob2   0 0 7 llÐ,1¿aho o. co   m
786.271.50t6                        305.358.997i                            813.334.0888


Barbara Stclne                       s/Robert Sarhan                         _s/Lesa M. Martino
19 W. Flagler Street # 404         Robefi Sarhan                            [,esa M. Martino
Miami. FL 33130                    19 W. Flagler Street # 404               211 Parsons Wood Drive
                                    Miami, FL 33130                         Seffner"   FL   33584
305.3s8.9971                        dnob2007(@yahoo.com
                                                                              813.334.0888

    Media and other interested




                                                       128
                       88#{}"¡¡ËË'I IS                               r¿õ6"859-S{}f,
                                                   îì   tix.i'iiqEïí.r;f ilfi ¡ r" q ï¡. *rr
                                                                                                                     srfiç'r¿t.9s¿
               ú¿$eg "¡r¡     .edu.rr,¿
                                                                             .¡6      ,ruruepq
                                                                                                  iïiõifIî[w
                                                                ü[   t[f                                       üÐIgf     -36 'lurerP'4
                 ?,¿Tüiç x{}g'{.:}"d           'åz#þ'# :tséJ19 :na¡fle¡g
                                                                         À\ 6l                      È4¡þ i¡,Ìöâ:ttrS .l*¡.$e¡g "_4{ 6 t
                  û[rxljs.å,\'å/v   e5"?.7                            {.år}r.[.iu$ì   ]låE{:}}l                     ;r$ü]s   sJBq"åËË{
wtrpffi
 **i1vËqs.r,rur rië í)3r'-Ì{rîî,*}* prr*.{1a.:r3ua
                                                         s:}!   *s   ns   -rffi::'årrïËiï;ìiiålifrJ,i ilii.-#ååTf:î_::åìî,î
 Jîq.xì  prfïr nrpå{.rË Ir?rì{}}r*[#i]:]rr{ prjs
                                                    Ïüri{}:}Ë{{ s} p*pinu:u*[ ko,*q u, ]lí$.råiur p*n *r*JråÃËr,ää
 i$ Jeï:ïË*{ Ft+Íi'tn 3u{}[tå s"pl'tû'o'l *q¡ p*n n^sl,rol¡*runå ri*luu*unn¡gu¡r*,tliu¡:ru..
 åTqË.Tôt{lå1,\ s:¡t Ssuleffu Ðí}tj"årÈV
                                                                                                 ãrrå {}Âr$$Eãri e .surzrlrr
                                           ,,{e¡ pe,&l¡e{ms
                                                              }sTot?ä{ lurærr.r¡"**r!*:ri FXån .äwn¡c¡"¡ryu"r r iluunrÌ{ "r}rrl_d
 --rÛd*"IðprlÌFq $i?t¡)"ïË{11} pe"r*strods
                                                 l$Ë¡mttÌà¡d{x} 's"fl Ë,.åä np¡*ol¿åq3               s;Fåäffi'ü        u,,*r^ng o*¡o
                                                                 -$#Rå-$ffi
                {$Nrv*sr*å.}i,*r--ml,PmYffi                                                .,$Ti-i-*û,ü.rE***#N
       Case 3:20-cv-00537-VAB Document 1 Filed 04/21/20 Page 130 of 130
